As filed with the Securities and Exchange Commission on July 7, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03802 NEUBERGER BERMAN INCOME FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant’s telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer c/o Neuberger Berman Management LLC Neuberger Berman Income Funds 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2011 Date of reporting period: April 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Shareholders. Neuberger Berman Income Funds Investor Class Shares Institutional Class Shares Trust Class Shares Class A Shares Class C Shares Class R3 Shares Core Bond Fund Floating Rate Income Fund High Income Bond Fund Municipal Intermediate Bond Fund Short Duration Bond Fund Strategic Income Fund Semi-Annual Report April 30, 2011 Contents THE FUNDS President's Letter 1 PORTFOLIO COMMENTARY Core Bond Fund 2 Floating Rate Income Fund 4 High Income Bond Fund 6 Municipal Intermediate Bond Fund 8 Short Duration Bond Fund 11 Strategic Income Fund 13 FUND EXPENSE INFORMATION 20 SCHEDULE OF INVESTMENTS Core Bond Fund 22 Floating Rate Income Fund 28 High Income Bond Fund 35 Municipal Intermediate Bond Fund 42 Short Duration Bond Fund 47 Strategic Income Fund 50 FINANCIAL STATEMENTS 80 The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund names in this piece are either service marks or registered service marks of Neuberger Berman Management LLC.© 2011 Neuberger Berman Management LLC. All rights reserved. FINANCIAL HIGHLIGHTS (ALL CLASSES)/PER SHARE DATA Core Bond Fund Floating Rate Income Fund High Income Bond Fund Municipal Intermediate Bond Fund Short Duration Bond Fund Strategic Income Fund Directory Proxy Voting Policies and Procedures Quarterly Portfolio Schedule The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund names in this piece are either service marks or registered service marks of Neuberger Berman Management LLC.© 2011 Neuberger Berman Management LLC. All rights reserved. President's Letter Dear Fellow Shareholder, Numerous factors affected the fixed income market during the six months ended April 30, 2011. Treasury yields fluctuated given some mixed economic data, rising inflationary pressures, numerous geopolitical issues and the devastating events in Japan. Despite several flights to quality when investors flocked to the relative safety of U.S. Treasury securities, robust risk appetite quickly resumed, as investors looked to generate incremental income in the low interest rate environment. As was the case during most of the previous two years, non-Treasury securities generated solid results during the reporting period. Supporting non-Treasuries was a continuation of the economic recovery, improving corporate profits and overall solid demand. In contrast, Treasury yields rose given concerns regarding higher oil and commodity prices, as well as uncertainties regarding future Federal Reserve policy. Overall, our Fixed Income Funds were well positioned to benefit from the outperformance of non-Treasuries. In particular, exposure to the areas of the market that experienced tightening of yield spreads (or the difference in yield between Treasuries and other securities) positively contributed to the Funds' results during the reporting period. Looking ahead, in our view, the economy has enough momentum to continue expanding as the year progresses. That said, growth may be less robust than in previous recoveries from severe recessions given still high unemployment and weakness in the housing market. Should oil and commodity prices remain elevated, it could further impact economic growth rates. One area that warrants close attention going forward is the actions of the Federal Reserve. It has kept the Federal Funds rate at a historically low range of 0% to 0.25% since December 2008. Despite repeated assurance that it will keep rates on hold for "an extended period," we believe that at some point the Federal Reserve will eventually remove some policy accommodation, which would affect bond prices. The timing of this action may be dictated by the unemployment and/or inflationary environment. Despite significant spread tightening since the credit crisis, we remain positive for the outlook for non-Treasuries and feel that our Fixed Income Funds are positioned accordingly. In our view, investor demand for non-Treasuries is likely to remain solid given the low yields offered by Treasury securities. We also feel that investor interest in tax-free bonds could improve following a difficult period in the municipal market. Still, we believe that various economic and geopolitical uncertainties could continue to create periods of heightened market volatility moving forward. In such an environment, we believe that shareholders should maintain a focus, not on short-term market movements, but on achieving their long-term investment goals. Thank you for your continued support and trust. We look forward to continue serving your investment needs in the years to come. Sincerely, Robert Conti President and CEO Neuberger Berman Mutual Funds 1 Core Bond Fund Commentary Neuberger Berman Core Bond Fund Institutional Class generated a 1.36% total return for the six months ended April 30, 2011 and outperformed its benchmark, the Barclays Capital U.S. Aggregate Index, which provided a 0.02% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) The reporting period was an eventful time for the fixed income market. Treasury yields fluctuated given some mixed economic data, rising headline inflationary pressures, geopolitical unrest in the Middle East and North Africa, and the devastating events in Japan. Despite periodic flights to quality, investor risk appetite quickly resumed. Both short- and long-term Treasury yields ultimately moved higher during the reporting period and the yield curve steepened. As was the case during much of calendar year 2010, most non-Treasury fixed income securities posted positive returns during the reporting period and outperformed equal-duration Treasuries. Supporting non-Treasuries were the ongoing economic recovery, corporate profits that largely exceeded expectations and generally robust demand from investors looking to generate incremental yield. The Fund continued to benefit from its overweight position relative to the benchmark in non-Treasuries. The largest contributor to performance was its exposure to commercial mortgage-backed securities (CMBS) as their spreads (the difference in yield between Treasuries and other bond sectors) narrowed during the six-month reporting period. Another meaningful contributor was the Fund's allocation to Treasury Inflation Protected Securities (TIPS). TIPS benefited from rising inflationary concerns in the wake of sharply higher oil and food prices. Elsewhere, the Fund's overweight relative to the benchmark to investment-grade corporate bonds was rewarded, as they performed well given improving corporate fundamentals and overall solid demand. Within this sector, the Fund's financial bonds posted the strongest returns. Somewhat detracting from performance were the Fund's holdings of U.S. agency securities, as they slightly lagged the index during the period. Generally modest adjustments were made to the portfolio during the reporting period. We added to the Fund's exposure to agency mortgage-backed securities and pared its allocation to U.S. Treasury securities. Looking ahead, we believe the economy has enough momentum to continue growing as the year progresses. The magnitude of the expansion, however, could be tempered if oil and food prices remain high. While unemployment moderated during the reporting period, it remains elevated. That and continued strains in the housing market could also dampen growth rates. Our outlook for non-Treasuries remains positive as we believe further spread tightening could occur against a backdrop of generally solid investor demand, fairly benign core inflation (excluding food and energy) and positive economic growth. Sincerely, Thanos Bardas, David M. Brown, Andrew A. Johnson and Bradley C. Tank Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 2 Core Bond Fund TICKER SYMBOLS Investor Class NCRIX Institutional Class NCRLX Class A NCRAX Class C NCRCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Corporate Debt Securities Mortgage-Backed Securities U.S. Government Agency Securities U.S. Treasury Securities Short-Term Investments Liabilities, less cash, receivables and other assets Total % PERFORMANCE HIGHLIGHTS3,10 Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2011 Date 04/30/2011 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 02/01/1997 % Institutional Class 10/01/1995 % Class A15 12/20/2007 % Class C15 12/20/2007 % With Sales Charge Class A15 -3.12 % Class C15 -0.28 % Index Barclays Capital U.S. Aggregate Index13,14 % Performance data quoted represent past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended April 30, 2011, the 30-day SEC yield was 2.03%, 2.41%, 1.94% and 1.29% for Investor Class, Institutional Class, Class A and Class C shares, respectively.Neuberger Berman Management LLC currently absorbs certain expenses of the Fund. Absent such arrangements, the 30-day SEC yield would have been 1.78%, 2.27%, 1.84% and 1.16% for Investor Class, Institutional Class, Class A and Class C shares, respectively, and average annual returns would have been lower. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal 2010 were 1.21%, 0.72%, 1.11% and 1.86% for Investor Class, Institutional Class, Class A and Class C shares, respectively (prior to any fee waivers and/or expense reimbursements). The expense ratios net of waivers and/or reimbursements were 0.87%, 0.47%, 0.87% and 1.62% for Investor Class, Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2021 for Investor Class, Institutional Class, Class A and Class C shares. Absent these caps, returns would have been lower. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 3 Floating Rate Income Fund Commentary Neuberger Berman Floating Rate Income Fund Institutional Class generated a 3.97% net total return for the six months ended April 30, 2011 but lagged its benchmark, the S&P/LSTA Leveraged Loan Index, which provided a 4.73% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) Despite a temporary setback in March given increased geopolitical issues in the Middle East and North Africa, as well as the tragic earthquake and tsunami in Japan, the floating rate bank loan market posted solid results during the reporting period. Many of the trends that had supported floating rate bank loan prices throughout much of calendar year 2010 have continued thus far in calendar year 2011. These include the ongoing economic expansion, overall strong corporate earnings, robust investor demand and declining floating rate loan defaults. During the reporting period, the default rate among the securities in the benchmark fell from approximately 2.3% to 1.1%. Against this backdrop, lower-quality securities outperformed their higher-quality counterparts. For the six months ended April 30, 2011, CCC rated securities in the index gained 12.89% and BB rated securities rose 2.90%, respectively. During the reporting period, the Fund continued to have a meaningful allocation to non-floating rate securities. We have the flexibility to allocate up to 20% of the portfolio to these securities and, within this segment, we invested in fixed-rate senior secured bonds that offered higher yields than the floating rate loans offered by the same issuers. Given our focus on generating high current income, approximately 17% of the Fund was held in fixed-rate securities at the end of the reporting period. This allocation was beneficial to the Fund's performance. We also continued to actively participate in the new issuance market, emphasizing securities in the primary rather than the secondary bank loan market due to the former's higher current yields. In addition, we maintained our focus on larger, highly liquid names that offered attractive yields in order to maintain a liquid portfolio. Throughout the period, the Fund was underweighted relative to the benchmark in CCC rated securities and overweighted in B rated issues versus the index. We felt this positioning was appropriate given company-specific concerns regarding a number of CCC rated issuers. From a sector perspective, security selection in radio/TV, autos and utilities detracted the most from results. In contrast, our security selection in business equipment, leisure and chemicals added the most to positive performance. Looking ahead, we maintain our positive outlook for the floating rate loan market. The economy appears poised, in our view, to continue expanding and U.S. corporations are generally well positioned given their mostly flexible cost structure and the large amounts of liquidity on their balance sheets. Based on this and the relatively small amount of floating rate loans maturing in the near future, we anticipate seeing a continuation of the extremely low default rate environment. It is our belief that the supply/demand dynamics in the market will also remain supportive of the floating rate loan market. While the Federal Reserve Board will eventually need to raise short-term interest rates, for the time being they appear determined to hold these rates low for an extended period. We believe that this will result in overall strong investor demand for floating rate loans given their attractive yields and their hedge against potentially higher rates. Sincerely, Stephen J. Casey, Ann H. Benjamin, Thomas P. O'Reilly and Joseph P. Lynch Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 4 Floating Rate Income Fund TICKER SYMBOLS Institutional Class NFIIX Class A NFIAX Class C NFICX PORTFOLIO BY MATURITY DISTRIBUTION (as a % of Total Investments) Less than One Year % One to Five Years Five to Ten Years Total % PERFORMANCE HIGHLIGHTS6 Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2011 Date 04/30/2011 1 Year Life of Fund At NAV Institutional Class17 12/30/2009 % % % Class A 12/29/2009 % % % Class C17 12/30/2009 % % % With Sales Charge Class A -0.63 % % % Class C17 % % % Index S&P/LSTA Leveraged Loan Index13,14 4.73% 6.94% 10.26% Performance data quoted represent past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended April 30, 2011, the 30-day SEC yield was 4.67%, 4.10% and 3.51% for Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC currently absorbs certain expenses of the Fund. Absent such arrangements, the 30-day SEC yield would have been 4.50%, 3.94% and 3.35% for Institutional Class, Class A and Class C shares, respectively, and average annual returns would have been lower. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2010 were 1.66%, 2.04% and 3.19% for Institutional Class, Class A and Class C shares, respectively (prior to any fee waivers and/or expense reimbursements). The expense ratios net of waivers and/or reimbursements were 0.71%, 1.08% and 1.83% for Institutional Class, Class A and Class C, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2021 for Institutional Class, Class A and Class C. Absent these caps, returns would have been lower. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 5 High Income Bond Fund Commentary Neuberger Berman High Income Bond Fund Investor Class generated a 5.65% total return for the six months ended April 30, 2011 and lagged its benchmark, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index, which provided a 6.13% return for the period. The Fund also underperformed its previous benchmark, the Barclays Capital U.S. High-Yield 2% Issuer Capped Bond Index, which returned 6.18% for the period. (Performance for all share classes is provided in the table immediately following this letter.) Many of the same themes that had been evident for much of calendar year 2010 remained in place during the reporting period, as the economy continued to expand, investor risk appetite was generally strong and corporate earnings often surprised on the upside. All told, the Fund's current index posted positive returns during five of the six months covered by this report. The high yield market's gains were broad-based, as bonds rated CCC (a relatively low rating) and lower and BB (rated higher) in the BofA Merrill Lynch index returned 9.73% and 4.45%, respectively. For the Fund, security selection in technology, diversified financial services and real estate was the largest detractor from relative results. In contrast, security selection in energy, support services and banking was the largest positive for relative performance. We made several adjustments to the portfolio during the reporting period. For the first half of the period, the Fund's overall credit quality was similar to that of the index. Following the December 2010 extension of the Bush-era tax cuts, we became more optimistic about the overall economy. We also felt that the increase in corporate depreciation rates for qualified investments would spur capital expenditures and, in turn, help to lower unemployment. Against this backdrop, we increased the Fund's exposure to CCC and CC rated securities. We also increased our allocation to more cyclical sectors of the market, including gaming, as we felt they would be beneficiaries of the ongoing economic expansion. Conversely, we pared the Fund's exposure to areas of the market that we felt had become less attractively valued. These areas included sectors such as oil and gas, pipelines and health care. The high yield market's strong performance since the credit crisis continued over the reporting period. This has led to some speculation as to when the market may take a pause. While a setback would not be completely surprising given the amount high yield spreads (the difference in yield between Treasuries and high yield securities) have narrowed since 2008, we see signs of further long-term upside potential for the market. It appears to us that the economy has enough momentum to continue expanding, as the recovery has withstood continued elevated unemployment and an anemic housing market. Even though economic growth has been less robust than in previous severe downturns, it has allowed core inflation to remain relatively benign. What's more, corporate fundamentals have recently been largely improving and high yield default rates have recently been low and we believe they could remain low during the near- to intermediate term. High yield market default rates fell from approximately 2.4% at the beginning of the reporting period to 0.8% at the end of April 2011. Finally, in our view, it's likely that demand could remain robust as investors search for incremental yield. As always, we will continue to conduct extensive research on potential securities for the portfolio as we seek to generate consistently strong risk-adjusted returns. Sincerely, Ann H. Benjamin, Thomas P. O'Reilly and Russ Covode Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 6 High Income Bond Fund TICKER SYMBOLS Investor Class NHINX Institutional Class NHILX Class A NHIAX Class C NHICX Class R3 NHIRX PORTFOLIO BY MATURITY DISTRIBUTION (as a % of Total Investments) Less than One Year % One to Five Years Five to Ten Years Ten Years or Greater Total % PERFORMANCE HIGHLIGHTS2,9 Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2011 Date 04/30/2011 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 02/01/1992 % Institutional Class12 05/27/2009 % Class A12 05/27/2009 % Class C12 05/27/2009 % Class R312 05/27/2009 % With Sales Charge Class A12 % Class C12 % Index Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index13,14 % N/A BofA Merrill Lynch U.S. High Yield Master II Constrained Index13,14 % N/A Performance data quoted represent past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. The Fund's broad-based index used for comparison purposes has been changed from Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index to the BofA Merrill Lynch High Yield Master II Constrained Index because the new index more closely resembles the characteristics for the Fund's investments. For the period ended April 30, 2011, the 30-day SEC yield was 6.21%, 6.11%, 5.49%, 4.98% and 5.49% for Investor Class, Institutional Class, Class A, Class C and Class R3 shares, respectively. Neuberger Berman Management LLC currently absorbs certain expenses of the Fund. Absent such arrangements, the 30-day SEC yield would have been 6.21%, 6.13%, 5.46%, 4.87% and 5.51% for Investor Class, Institutional Class, Class A, Class C and Class R3 shares, respectively, and average annual returns would have been lower. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2010 were 0.96%, 0.78%, 1.17%, 1.94% and 1.73% for Investor Class, Institutional Class, Class A, Class C and Class R3 shares, respectively (prior to any fee waivers and/or expense reimbursements). The expense ratios net of waivers and/or reimbursements were 0.96%, 0.76%, 1.13%, 1.88% and 1.38% for Investor Class, Institutional Class, Class A, Class C and Class R3 shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2014 for Investor Class, Institutional Class, Class A, Class C and Class R3 shares. Absent these caps, returns would have been lower. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 7 Municipal Intermediate Bond Fund Commentary Neuberger Berman Municipal Intermediate Bond Fund Investor Class generated a -0.81% total return for the six months ended April 30, 2011 and lagged its benchmark, the Barclays Capital 7-Year General Obligation Index, which provided a 0.03% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) After a very difficult first half of the reporting period, the municipal market stabilized and then rallied over the second half of the period. All told, the Fund's index was roughly flat over the six months ended April 30, 2011. Looking back, a number of issues dragged down the municipal market beginning in November 2010. These included the rising interest rate environment, concerns regarding sharply higher municipal defaults and a large increase in issuance of Build America Bonds at the end of the year. Collectively, this led to substantial redemptions from mutual fund shareholders and falling municipal bond prices. The municipal market then started to rebound in February 2011, as an anticipated rise in defaults did not materialize, new issuance sharply declined, tax receipts continued to improve and many municipalities made progress in getting their financial houses in order. In addition, demand from non-traditional investors, including institutions and hedge funds, increased as they found the asset class to be attractively valued. The Fund's underperformance versus its benchmark was partially due to its duration and yield curve positioning. Having a modestly longer duration than that of the index was a detractor as longer-term municipal securities lagged their shorter-term counterparts. In terms of the Fund's yield curve positioning, we utilized a barbell approach (investing in shorter and longer maturities). In contrast, the Fund's benchmark is concentrated in the six- to eight-year portion of the curve, which was among the best-performing portions of the municipal yield curve. The Fund's exposure to certain states that performed poorly, including Illinois and California, also dragged down results, as they were negatively impacted by concerns and uncertainties regarding their fiscal situations. We continue to feel that these securities are fundamentally sound and represent value going forward. Positively impacting performance was the Fund's overall higher quality than that of the benchmark. During the reporting period, higher quality bonds produced relatively stronger results than lower quality securities. To illustrate, the Barclays Capital AAA Municipal Bond Index returned -0.11% and the Barclays Capital BAA Municipal Bond Index returned -5.63% during the six months ended April 30, 2011. From a sector perspective, we continued to emphasize higher quality revenue and general obligation bonds that tend to perform relatively well during difficult economic environments. This was rewarded, as lower quality sectors, such as health care and tobacco, produced poor results during the reporting period. We made minor adjustments to the portfolio during the reporting period. For example, we shortened the Fund's duration as we sought to pare its overall risk exposure. This was beneficial for performance, as municipal yields moved higher over the reporting period as a whole. Looking ahead, economic data for the first quarter were consistent with our expectation for a continued economic expansion in the U.S. in 2011. We believe, however, that growth in the economy could slow if oil prices remain at elevated levels. Other headwinds facing the economy are the still-high unemployment rate, the potential for a double-dip in the housing market and declining federal, state and local spending. We also feel that the tax-exempt bond market could be impacted by Congressional actions on issues related to stimulus and deficits. In our view, these factors, in addition to overall volatility in the global markets, deserve close monitoring. We continue to closely analyze the various influences on the municipal market and will adjust our outlook as needed. 8 In our view, many of the factors that contributed to the solid performance of tax-exempt bonds in the second half of the reporting period may play a role for the balance of the year. These include continued strong demand for reliable and liquid income-generating investments and the likelihood of higher marginal federal tax rates at some point down the road. Lastly, we believe that municipal bonds provide attractive relative values when compared to Treasuries and other high quality fixed income sectors on a taxable equivalent yield basis. Sincerely, James L. Iselin and S. Blake Miller Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 9 Municipal Intermediate Bond Fund TICKER SYMBOLS Investor Class NMUIX Institutional Class NMNLX Class A NMNAX Class C NMNCX PORTFOLIO BY STATE AND TERRITORY (as a % of Total Investments) Alaska % Arizona California Colorado District of Columbia Florida Georgia Illinois Indiana Iowa Kansas Louisiana Maryland Massachusetts Michigan Minnesota Mississippi Missouri Nebraska Nevada New Jersey New Mexico New York North Carolina Ohio Oregon Pennsylvania Puerto Rico Rhode Island South Carolina Tennessee Texas Virginia Washington Wisconsin Total % PERFORMANCE HIGHLIGHTS1,7,8 Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2011 Date 04/30/2011 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 07/09/1987 -0.81 % Institutional Class18 06/21/2010 -0.82 % Class A18 06/21/2010 -1.09 % Class C18 06/21/2010 -1.28 % With Sales Charge Class A18 -5.25 % -2.00 % Class C18 -2.25 % Index Barclays Capital 7-Year GO Index13,14 % Performance data quoted represent past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended April 30, 2011, the 30-day SEC yield was 2.57%, 2.72%, 2.26% and 1.60% for Investor Class, Institutional Class, Class A and Class C shares, respectively. The tax-equivalent yield was 3.95%, 4.18%, 3.48% and 2.46% for Investor Class, Institutional Class, Class A and Class C shares, respectively, for an investor in the highest federal income tax bracket (35%). Neuberger Berman Management LLC currently absorbs certain expenses of the Fund. Absent such arrangements, the 30-day SEC yield would have been 2.18%, 2.27%, 1.50% and 0.77% for Investor Class, Institutional Class, Class A and Class C shares, respectively, and average annual returns would have been lower. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2010 were 1.02%, 0.64%, 1.01% and 1.76% for Investor Class, Institutional Class, Class A and Class C shares, respectively (prior to any fee waivers and/or expense reimbursements). The expense ratios net of waivers and/or reimbursements were 0.65%, 0.50%, 0.87% and 1.62% for the Investor Class, Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2014 for Investor Class, Institutional Class, Class A and Class C shares. Absent these caps, returns would have been lower. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 10 Short Duration Bond Fund Commentary Neuberger Berman Short Duration Bond Fund Investor Class generated a 0.86% total return for the six months ended April 30, 2011 and outperformed its benchmark, the Barclays Capital 1-3 Year U.S. Government/Credit Index, which provided a 0.32% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) The reporting period was an eventful one for the fixed income market. Treasury yields fluctuated given some mixed economic data, rising headline inflationary pressures, geopolitical unrest in the Middle East and North Africa, and the devastating events in Japan. Despite periodic flights to quality, investor risk appetite quickly resumed. Both short- and long-term Treasury yields ultimately moved higher during the reporting period and the yield curve steepened. As was the case during much of calendar year 2010, most non-Treasury fixed income securities posted positive returns during the reporting period and outperformed equal-duration Treasuries. Supporting non-Treasuries were the ongoing economic recovery, corporate profits that largely exceeded expectations and generally robust demand from investors looking to generate incremental yield. The Fund continued to benefit from its overweight position in non-Treasuries. The largest contributor to performance was its exposure to commercial mortgage-backed securities (CMBS) as their spreads (the difference in yield between Treasuries and other bond sectors) narrowed during the six-month reporting period. Other meaningful contributors were the Fund's allocations to asset-backed securities and non-agency mortgage-backed securities. The Fund also benefited from its overweight exposure relative to the benchmark to investment grade corporate bonds, which performed well given improving corporate fundamentals and overall solid demand. There were no meaningful detractors from performance during the reporting period. A number of adjustments were made to the portfolio during the reporting period. We increased the Fund's exposures to CMBS, asset-backed securities, investment-grade corporate bonds and agency mortgage-backed securities. In contrast, we significantly reduced its allocation to U.S. Treasury securities. Looking ahead, we believe the economy has enough momentum to continue growing as the year progresses. The magnitude of the expansion, however, could be tempered if oil and food prices remain high. While unemployment moderated during the reporting period, it remains elevated. That and continued strains in the housing market could also dampen growth rates. Our outlook for non-Treasuries remains positive as we believe further spread tightening could occur against a backdrop of generally solid investor demand, fairly benign core inflation (excluding food and energy) and positive economic growth. Sincerely, Thomas Sontag, Michael Foster and Richard Grau Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 11 Short Duration Bond Fund TICKER SYMBOLS Investor Class NSBIX Trust Class NSBTX Institutional Class NSHLX Class A NSHAX Class C NSHCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Corporate Debt Securities Mortgage-Backed Securities U.S. Government Agency Securities U.S. Treasury Securities Short-Term Investments Cash, receivables and other assets, less liabilities Total % PERFORMANCE HIGHLIGHTS5 Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2011 Date 04/30/2011 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 06/09/1986 % Trust Class16 08/30/1993 % Institutional Class16 06/21/2010 % Class A16 06/21/2010 % Class C16 06/21/2010 % With Sales Charge Class A16 -3.63 % -1.51 % Class C16 -0.75 % Index Barclays Capital 1-3 Year U.S. Government/Credit Index13,14 0.32% 2.27% 4.51% 4.07% 5.91% Performance data quoted represent past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended April 30, 2011, the 30-day SEC yield was 1.70%, 1.60%, 1.90%, 1.48% and 0.79% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC currently absorbs certain expenses of the Fund. Absent such arrangements, the 30-day SEC yield would have been 1.09%, 0.90%, 1.27%, 0.18% and 0.04% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively, and average annual returns would have been lower. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2010 were 1.28%, 1.49%, 0.78%, 1.15% and 1.90% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively (prior to any fee waivers and/or expense reimbursements). The expense ratios net of waivers and/or reimbursements were 0.71%, 0.81%, 0.51%, 0.88% and 1.63% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2014 for Investor Class, Trust Class, Institutional Class, Class A and Class C shares. Absent these caps, returns would have been lower. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 12 Strategic Income Fund Commentary Neuberger Berman Strategic Income Fund Institutional Class generated a 2.21% total return for the six months ended April 30, 2011 and outperformed its benchmark, the Barclays Capital U.S. Aggregate Index, which provided a 0.02% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) The reporting period was an eventful time for the fixed income market. Treasury yields fluctuated given some mixed economic data, rising headline inflationary pressures, geopolitical unrest in the Middle East and North Africa, and the devastating events in Japan. Despite periodic flights to quality, investor risk appetite quickly resumed. Both short- and long-term Treasury yields ultimately moved higher during the reporting period and the yield curve steepened. As was the case during much of calendar year 2010, most non-Treasury fixed income securities posted positive returns during the reporting period and outperformed equal-duration Treasuries. Supporting non-Treasuries were the ongoing economic recovery, corporate profits that largely exceeded expectations, and generally robust demand from investors looking to generate incremental yield. The Fund continued to benefit from its overweight position relative to the benchmark in non-Treasuries. The largest contributor to performance was its exposure to high yield bonds as their spreads (the difference in yield between Treasuries and other bond sectors) narrowed during the six-month reporting period. Another meaningful contributor was the Fund's allocation to commercial mortgage-backed securities. Elsewhere, the Fund's overweight relative to the benchmark in investment-grade corporate bonds was rewarded, as they performed well given improving corporate fundamentals and overall solid demand. Within this sector, the Fund's financial bonds posted the strongest returns. Somewhat detracting from performance were the Fund's holdings of U.S. government agency mortgage-backed securities and U.S. government agency securities, as they slightly lagged the index during the period. Generally modest adjustments were made to the portfolio during the reporting period. We added to the Fund's exposure to agency mortgage-backed securities and pared its allocation to Treasury securities. Looking ahead, we believe the economy has enough momentum to continue growing as the year progresses. The magnitude of the expansion, however, could be tempered if oil and food prices remain high. While unemployment moderated during the reporting period, it remains elevated. That and continued strains in the housing market could also pare growth rates. Our outlook for non-Treasuries remains positive as we believe further spread tightening could occur against a backdrop of generally solid investor demand, fairly benign core inflation (excluding food and energy) and positive economic growth. Sincerely, Thanos Bardas, David M. Brown, Andrew A. Johnson and Bradley C. Tank Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 13 Strategic Income Fund TICKER SYMBOLS Institutional Class NSTLX Trust Class NSTTX Class A NSTAX Class C NSTCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Corporate Debt Securities Bank Loans Government Securities Mortgage-Backed Securities U.S. Treasury Securities Short-Term Investments Liabilities, less cash, receivables and other assets ) Total % PERFORMANCE HIGHLIGHTS4 Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2011 Date 04/30/2011 1 Year 5 Years Life of Fund At NAV Institutional Class 07/11/2003 % Trust Class11 04/02/2007 % Class A11 12/20/2007 % Class C11 12/20/2007 % With Sales Charge Class A11 -2.33 % Class C11 % Index Barclays Capital U.S. Aggregate Index13,14 % Performance data quoted represent past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. Because the Fund had a different goal and strategy, which included managing assets by an asset allocation committee, prior to February 29, 2008, its performance during that time might have been different if current policies had been in effect. For the period ended April 30, 2011, the 30-day SEC yield was 3.96%, 3.62%, 3.41% and 2.87% for Institutional Class, Trust Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC currently absorbs certain expenses of the Fund. Absent such arrangements, the 30-day SEC yield would have been 3.66%, 3.31%, 3.00% and 2.51% for Institutional Class, Trust Class, Class A and Class C shares, respectively, and average annual returns would have been lower. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2010 were 0.97%, 1.37%, 1.38% and 2.11% for Institutional Class,Trust Class, Class A and Class C shares, respectively (prior to any fee waivers and/or expense reimbursements). The expense ratios net of waivers and/or reimbursements were 0.76%, 1.11%, 1.16% and 1.86% for Institutional Class, Trust Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2021 for Institutional Class, Class A and Class C shares, and through 10/31/2014 for Trust Class shares. Absent these caps, returns would have been lower. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 14 Endnotes 1 Neuberger Berman Management LLC ("Management") has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Municipal Intermediate Bond Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) ("Operating Expenses") are limited to 0.65%, 0.50%, 0.87% and 1.62% of average daily net assets for the Investor Class, Institutional Class, Class A and Class C, respectively. These undertakings last until October 31, 2014. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the period ended April 30, 2011, there were no repayments of expenses to Management. 2 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman High Income Bond Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) ("Operating Expenses") are limited to 1.00%, 0.75%, 1.12%, 1.87% and 1.37% of average daily net assets for the Investor Class, Institutional Class, Class A, Class C and Class R3, respectively. These undertakings last until October 31, 2014. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the period ended April 30, 2011, the Institutional Class, Class A and Class R3 of the Fund reimbursed Management $34,147, $14,282 and $46, respectively. 3 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Core Bond Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) ("Operating Expenses") are limited to 0.85%, 0.45%, 0.85% and 1.60% of average daily net assets for the Investor Class, Institutional Class, Class A and Class C, respectively. These undertakings last until October 31, 2021. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the period ended April 30, 2011, there were no repayments of expenses to Management. In addition, Management has voluntarily agreed to waive its management fee in the amount of 0.12% (0.06% as of May 1, 2011, 0.25% prior to March 3, 2010 and 0.20% prior to March 1, 2006) of the Fund's average daily net assets. Management may, at its sole discretion, modify or terminate this voluntary waiver at any time without notice to the Fund. Absent such waiver, the performance of each class of the Fund would have been lower. 4 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Strategic Income Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) (“Operating Expenses”) are limited to 1.10%, 0.75% (effective March 1, 2008, and 0.85% through February 29, 2008), 1.15% and 1.85% of average daily net assets for the Trust Class, Institutional Class, Class A and Class C, respectively. These undertakings last until October 31, 2014 for the Trust Class and until October 31, 2021 for the Institutional Class, Class A and Class C. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual 15 Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the period ended April 30, 2011, there were no repayments of expenses to Management. 5 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Short Duration Bond Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) (“Operating Expenses”) are limited to 0.70%, 0.50%, 0.80%, 0.87% and 1.62% for the Investor Class, Institutional Class, Trust Class, Class A and Class C, respectively. These undertakings last until October 31, 2014. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the period ended April 30, 2011, there were no repayments of expenses to Management. 6 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Floating Rate Income Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) (“Operating Expenses”) are limited to 0.70%, 1.07% and 1.82% of average daily net assets for the Institutional Class, Class A and Class C, respectively. These undertakings last until October 31, 2014. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the period ended April 30, 2011, there were no repayments of expenses to Management. 7 Tax-equivalent effective yield is the taxable effective yield that an investor would have had to receive in order to realize the same level of yield after federal income taxes at the highest federal tax rate, currently 35%, assuming that all of a fund’s income is exempt from federal income taxes. 8 A portion of the income may be a tax preference item for purposes of the federal alternative minimum tax for certain investors. 9 The Fund is the successor to Lipper High Income Bond Fund (“Lipper Fund”). The total return data for the periods prior to September 7, 2002, are those of Lipper Fund Premier Class. The performance information for Investor Class is that of Lipper Fund Premier Class for the period April 1, 1996, through September 6, 2002. The investment policies, objectives, guidelines and restrictions of the Fund are in all material respects the same as those of Lipper Fund. Returns would have been lower if the manager of Lipper Fund had not waived certain of its fees during the periods shown. 10 The Fund is the successor to Ariel Premier Bond Fund (“Ariel Bond Fund”). The total return data for the periods prior to June 13, 2005, are those of Ariel Bond Fund Institutional Class and Ariel Bond Fund Investor Class. The performance information for Institutional Class is that of Ariel Bond Fund Institutional Class for the period October 1, 1995 (date of inception) through June 10, 2005. The performance information for Investor Class is that of Ariel Bond Fund Institutional Class for the period October 1, 1995 through January 31, 1997 (the period prior to the class’ commencement of operations), and that of Ariel Bond Fund Investor Class for the period February 1, 1997 (class’ commencement of operations) through June 10, 2005. Ariel Bond Fund Institutional Class had lower expenses and typically higher returns than Ariel Bond Fund Investor Class. The investment policies, guidelines and restrictions of the Fund are in all material respects the same as those of Ariel Bond Fund. Returns would have been lower if the manager of Ariel Bond Fund had not waived certain of its fees during the periods shown. 16 11 The Trust Class, Class A and Class C of Neuberger Berman Strategic Income Fund commenced operations on April 2, 2007, December 20, 2007 and December 20, 2007, respectively. The performance information for Trust Class, Class A and Class C prior to the class' commencement of operations is that of the Institutional Class of Neuberger Berman Strategic Income Fund. In making this translation, the performance information of the Institutional Class has been adjusted to reflect the appropriate sales charge applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific Operating Expenses (such as 12b-1 fees). The Institutional Class has lower expenses and typically higher returns than Trust Class, Class A or Class C. 12 The Institutional Class, Class A, Class C and Class R3 of Neuberger Berman High Income Bond Fund each commenced operations on May 27, 2009. The performance information for Institutional Class, Class A, Class C and Class R3 prior to the class' commencement of operations is that of the Investor Class of Neuberger Berman High Income Bond Fund. In making this translation, the performance information of the Investor Class has been adjusted to reflect the appropriate sales charge applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific Operating Expenses (such as 12b-1 fees). The Investor Class has lower expenses and typically higher returns than Class A, Class C or Class R3. The Institutional Class has lower expenses and typically higher returns than Investor Class. 13 The date used to calculate Life of Fund performance for the index is the inception date of the oldest share class. 14 Please see "Glossary of Indices" starting on page 19 for a description of indices. Please note that indices do not take into account any fees and expenses or tax consequences of investing in the individual securities that they track, and that individuals cannot invest directly in any index. Data about the performance of these indices are prepared or obtained by Management and include reinvestment of all income dividends and distributions. The Fund may invest in securities not included in the described indices or may not invest in all securities included in the described indices. 15 Class A and Class C of Neuberger Berman Core Bond Fund each commenced operations on December 20, 2007. The performance information for Class A and Class C prior to the class' commencement of operations is that of the Institutional Class of Neuberger Berman Core Bond Fund. In making this translation, the performance information for the Institutional Class has been adjusted to reflect the appropriate sales charge applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific Operating Expenses (such as 12b-1 fees). The Institutional Class has lower expenses and typically higher returns than Class A or Class C. 16 For Neuberger Berman Short Duration Bond Fund, Life of Fund performance shown for the Trust Class, Institutional Class, Class A and Class C is that of the Fund's Investor Class from the inception date of the Investor Class to the inception date of each other Class. The Trust Class of Short Duration Bond Fund commenced operations on August 30, 1993. The Institutional Class, Class A and Class C of Neuberger Berman Short Duration Bond Fund each commenced operations on June 21, 2010. The performance information for Trust Class, Institutional Class, Class A and Class C prior to the class' commencement of operations is that of the Investor Class of Neuberger Berman Short Duration Bond Fund. In making this translation, the performance information of the Investor Class has been adjusted to reflect the appropriate sales charge applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific Operating Expenses (such as 12b-1 fees). The Investor Class has lower expenses and typically higher returns than Trust Class, Class A or Class C. The Institutional Class has lower expenses and typically higher returns than Investor Class. 17 The Institutional Class and Class C of Neuberger Berman Floating Rate Income Fund each commenced operations on December 30, 2009. The performance information for Institutional Class and Class C prior to the class' commencement of operations is that of Class A of Neuberger Berman Floating Rate Income Fund. In making this translation, the performance information (at NAV) of Class A has been adjusted to reflect the appropriate sales charge applicable to Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). Class A has higher expenses and typically lower returns (at NAV) than Institutional Class. Class A has lower expenses and typically higher returns (at NAV) than Class C. 17 18 The Institutional Class, Class A and Class C of Neuberger Berman Municipal Intermediate Bond Fund each commenced operations on June 21, 2010. The performance information for Institutional Class, Class A and Class C prior to the class' commencement of operations is that of the Investor Class of Neuberger Berman Municipal Intermediate Bond Fund. In making this translation, the performance information of the Investor Class has been adjusted to reflect the appropriate sales charge applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific Operating Expenses (such as 12b-1 fees). The Investor Class has lower expenses and typically higher returns than Class A and Class C. The Institutional Class has lower expenses and typically higher returns than Investor Class. 18 Glossary of Indices Barclays Capital 1-3 Year U.S. Government/Credit Index: An unmanaged index that includes all bonds in the U.S. Government/Credit Index with at least one to three years to maturity. The U.S. Government/Credit Index includes all securities in the Government and Credit Indices. The Government Index includes Treasuries (i.e., public obligations of the U.S. Treasury that have remaining maturities of more than one year) and agencies (i.e., publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The Credit Index includes publicly issued U.S. corporate and foreign debentures and secured notes that meet specified maturity, liquidity, and quality requirements. All bonds in the index must meet the following additional criteria: must have at least one year to final maturity regardless of call features; must have at least $250 million par amount outstanding; must be rated investment-grade (Baa3/BBB- or higher) by at least two of the following ratings agencies: Standard & Poor's, Moody's Investors Services, Inc., and Fitch, Inc.; must be fixed rate; must be dollar-denominated and non-convertible; and must be publicly issued. Barclays Capital 7-Year General Obligation Index: An unmanaged total return performance benchmark for the 7-year (6-8) maturity component of the Barclays Capital General Obligation ("G.O.") Index, which tracks the performance of the investment grade G.O. (state and local) tax-exempt bond market. Barclays Capital U.S. Aggregate Index: An unmanaged index that represents the U.S. domestic investment grade bond market. It is comprised of the Barclays Capital Government/Corporate Bond Index, Mortgage-Backed Securities Index, and Asset-Backed Securities Index, including securities that are of investment-grade quality or better, have at least one year to maturity, and have an outstanding par value of at least $100 million. Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index: An unmanaged sub-index of the Barclays Capital U.S. Corporate High Yield Index (which includes all U.S. dollar-denominated, taxable, fixed rate, noninvestment grade debt), capped such that no single issuer accounts for more than 2% of the index weight. S&P/LTSA Leveraged Loan Index: A daily total return index that uses Loan Syndications and Trading Association (LSTA)/Loan Pricing Corporation (LPC) mark-to-market pricing to calculate market value change. On a real-time basis, the Index tracks the current outstanding balance and spread over LIBOR for fully funded term loans. The Index represents a broad cross section of leveraged loans syndicated in the United States, including dollar-denominated loans to overseas issuers. BofA Merrill Lynch U.S. High Yield Master II Constrained Index: An unmanaged market value-weighted index of all domestic and Yankee high-yield bonds, including deferred interest bonds and payment-in-kind securities. Qualifying bonds must have at least one year remaining to maturity, a fixed coupon schedule and a minimum amount outstanding of $100 million. Qualifying bonds are capitalization weighted provided the total allocation to an individual issuer does not exceed 2%. Please note that indices do not take into account any fees and expenses or any tax consequences of investing in the individual securities that they track and that individuals cannot invest directly in any index. Data about the performance of these indices are prepared or obtained by Management and include reinvestment of all income dividends and distributions. The Funds may invest in securities not included in the above-described indices. 19 Information About Your Fund's Expenses These tables are designed to provide information regarding costs related to your investments. All mutual funds incur operating expenses, which include management fees, fees for administrative services and costs of shareholder reports, among others. The following examples are based on an investment of $1,000 made at the beginning of the six month period ended April 30, 2011 and held for the entire period. The table illustrates each fund's costs in two ways: Actual Expenses and Performance: The first section of the table provides information about actual account values and actual expenses in dollars, based on the fund's actual performance during the period. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section of the table under the heading entitled "Expenses Paid During the Period" to estimate the expenses you paid over the period. Hypothetical Example for Comparison Purposes: The second section of the table provides information about hypothetical account values and hypothetical expenses based on the fund's actual expense ratio and an assumed rate of return at 5% per year before expenses. This return is not the fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in these funds versus other funds. To do so, compare the expenses shown in this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses in the tables are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads) or redemption fees. Therefore, the information under the heading "Hypothetical (5% annual return before expenses)" is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 20 Expense Information as of 4/30/11 (Unaudited) Neuberger Berman Income Funds ACTUAL HYPOTHETICAL (5% ANNUAL RETURN BEFORE EXPENSES)(2) Beginning Account Value 11/1/10 Ending Account Value 04/30/11 Expenses Paid During the Period(1) 11/1/10 - 04/30/11 Expense Ratio Beginning Account Value 11/1/10 Ending Account Value 04/30/11 Expenses Paid During the Period(1) 11/1/10 - 04/30/11 Expense Ratio Neuberger Berman Core Bond Fund Investor Class $ $ $ % $ $ $ % Institutional Class $ $ $ % $ $ $ % Class A $ $ $ % $ $ $ % Class C $ $ $ % $ $ $ % Neuberger Berman Floating Rate Income Fund Institutional Class $ $ $ % $ $ $ % Class A $ $ $ % $ $ $ % Class C $ $ $ % $ $ $ % Neuberger Berman High Income Bond Fund Investor Class $ $ $ % $ $ $ % Institutional Class $ $ $ % $ $ $ % Class A $ $ $ % $ $ $ % Class C $ $ $ % $ $ $ % Class R3 $ $ $ % $ $ $ % Neuberger Berman Municipal Intermediate Bond Fund Investor Class $ $ $ % $ $ $ % Institutional Class $ $ $ % $ $ $ % Class A $ $ $ % $ $ $ % Class C $ $ $ % $ $ $ % Neuberger Berman Short Duration Bond Fund Investor Class $ $ $ % $ $ $ % Institutional Class $ $ $ % $ $ $ % Trust Class $ $ $ % $ $ $ % Class A $ $ $ % $ $ $ % Class C $ $ $ % $ $ $ % Neuberger Berman Strategic Income Fund Institutional Class $ $ $ % $ $ $ % Trust Class $ $ $ % $ $ $ % Class A $ $ $ % $ $ $ % Class C $ $ $ % $ $ $ % For each class, expenses are equal to the annualized expense ratio for the class, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period shown), unless otherwise indicated. Hypothetical 5% annual return before expenses is calculated by multiplying the number of days in the most recent period divided by 365. Schedule of Investments Neuberger Berman Core Bond Fund (Unaudited) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (19.5%) $ U.S. Treasury Bonds, 6.88%, due 8/15/25 $ U.S. Treasury Bonds, 4.50%, due 2/15/36 ØØ U.S. Treasury Inflation Index Notes, 2.38%, due 1/15/17 ØØ U.S. Treasury Inflation Index Notes, 1.13%, due 1/15/21 U.S. Treasury Notes, 2.38%, due 10/31/14 ØØ U.S. Treasury Notes, 3.25%, due 7/31/16 ØØ U.S. Treasury Notes, 3.13%, due 1/31/17 ØØ Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $40,156) U.S. Government Agency Securities (0.4%) Freddie Mac, Notes, 1.13%, due 12/16/13 (Cost $819) Mortgage-Backed Securities (47.3%) Collateralized Mortgage Obligations (1.3%) Banc of America Funding Corp., Ser. 2005-F, Class 4A1, 3.14%, due 9/20/35 µ 70 Banc of America Funding Corp., Ser. 2006-G, Class 2A1, 0.43%, due 7/20/36 59 µ Countrywide Asset-Backed Certificates, Ser. 2005-IM2, Class A3, 0.48%, due 1/25/36 99 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.75%, due 11/25/35 µ GSR Mortgage Loan Trust, Ser. 2005-AR3, Class 6A1, 2.77%, due 5/25/35 µ GSR Mortgage Loan Trust, Ser. 2007-AR1, Class 2A1, 5.44%, due 3/25/37 µ HSI Asset Loan Obligation, Ser. 2007-AR1, Class 2A1, 5.76%, due 1/25/37 µ 81 Impac Secured Assets Corp., Ser. 2006-3, Class A4, 0.30%, due 11/25/36 77 µ 43 IndyMac INDX Mortgage Loan Trust, Ser. 2006-AR7, Class 3A1, 2.91%, due 5/25/36 26 µ IndyMac INDX Mortgage Loan Trust, Ser. 2006-AR11, Class 2A1, 3.12%, due 6/25/36 µ JP Morgan Mortgage Trust, Ser. 2005-A3, Class 7CA1, 2.66%, due 6/25/35 µ Nomura Asset Acceptance Corp., Ser. 2007-2, Class A1A, 0.33%, due 4/25/47 81 µ Opteum Mortgage Acceptance Corp., Ser. 2005-3, Class A1B, 0.47%, due 7/25/35 µ Residential Accredit Loans, Inc., Ser. 2005-QA10, Class A31, 3.82%, due 9/25/35 µ Residential Accredit Loans, Inc., Ser. 2006-QA1, Class A21, 3.84%, due 1/25/36 µ Residential Accredit Loans, Inc., Ser. 2006-QO7, Class 3A2, 0.42%, due 9/25/46 62 µ Commercial Mortgage-Backed (10.6%) Banc of America Commercial Mortgage, Inc., Ser. 2007-3, Class A4, 5.62%, due 6/10/49 µ Banc of America Commercial Mortgage, Inc., Ser. 2007-4, Class ASB, 5.71%, due 2/10/51 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW15, Class A4, 5.33%, due 2/11/44 ØØ Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Class A4, 5.69%, due 6/11/50 Commercial Mortgage Loan Trust, Ser. 2008-LS1, Class A4B, 6.01%, due 12/10/49 µ Commercial Mortgage Pass-Through Certificates, Ser. 2006-C8, Class A4, 5.31%, due 12/10/46 Credit Suisse First Boston Mortgage Securities Corp., Ser. 2001-CK6, Class A3, 6.39%, due 8/15/36 Credit Suisse Mortgage Capital Certificates, Ser. 2007-TF2A, Class A1, 0.40%, due 4/15/22 ñµ 80 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C3, Class A4, 5.72%, due 6/15/39 86 µ Credit Suisse Mortgage Capital Certificates, Ser. 2006-C4, Class A3, 5.47%, due 9/15/39 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C4, Class A4, 5.80%, due 9/15/39 µ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C1, Class A3, 5.38%, due 2/15/40 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C5, Class A4, 5.70%, due 9/15/40 Credit Suisse Mortgage Capital Certificates, Ser. 2008-C1, Class A3, 6.47%, due 2/15/41 µ CW Capital Cobalt Ltd., Ser. 2007-C3, Class A4, 5.82%, due 5/15/46 µ DBUBS Mortgage Trust, Ser. 20011-LC1A, Class A1, 3.74%, due 11/10/46 ñ Greenwich Capital Commercial Funding Corp., Ser. 2007-GG11, Class A4, 5.74%, due 12/10/49 See Notes to Schedule of Investments 22 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) $ GS Mortgage Securities Corp. II, Ser. 2006-GG6, Class A4, 5.55%, due 4/10/38 $ GS Mortgage Securities Corp. II, Ser. 2006-GG8, Class A4, 5.56%, due 11/10/39 GS Mortgage Securities Corp. II, Ser. 2011-GC3, Class A4, 4.75%, due 3/10/44 ñ GS Mortgage Securities Corp. II, Ser. 2007-GG10, Class A4, 5.81%, due 8/10/45 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2006-LDP9, Class A3, 5.34%, due 5/15/47 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LDPX, Class A3, 5.42%, due 1/15/49 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD11, Class A4, 5.82%, due 6/15/49 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB20, Class ASB, 5.69%, due 2/12/51 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD12, Class A4, 5.88%, due 2/15/51 ØØ Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Class A4, 5.38%, due 8/12/48 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-7, Class A4, 5.74%, due 6/12/50 µØØ Morgan Stanley Capital I, Ser. 2007-IQ16, Class A4, 5.81%, due 12/12/49 Fannie Mae (21.0%) 24 Fannie Mae Grantor Trust, Ser. 2002-T5, Class A1, 0.45%, due 5/25/32 23 µ Pass-Through Certificates, 6.00%, due 11/1/15 – 6/1/38 Pass-Through Certificates, 5.00%, due 3/1/21 – 7/1/39 86 Pass-Through Certificates, 8.50%, due 4/1/34 Pass-Through Certificates, 5.50%, due 11/1/35 – 1/1/39 Pass-Through Certificates, 4.50%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.50%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 6.00%, TBA, 30 Year Maturity Ø Freddie Mac (14.4%) Pass-Through Certificates, 5.00%, due 5/1/23 – 1/1/39 35 Pass-Through Certificates, 6.50%, due 11/1/25 39 Pass-Through Certificates, 5.31%, due 2/1/37 µ Pass-Through Certificates, 5.29%, due 4/1/37 µ Pass-Through Certificates, 6.00%, due 12/1/37 Pass-Through Certificates, 5.50%, due 10/1/38 & 11/1/38 Pass-Through Certificates, 4.00%, due 12/1/40 – 2/1/41 Pass-Through Certificates, 4.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.50%, TBA, 30 Year Maturity Ø Total Mortgage-Backed Securities (Cost $97,071) Corporate Debt Securities (26.1%) Airlines (1.3%) Continental Airlines, Inc., Pass-Through Certificates, Ser. 2010-1, Class A, 4.75%, due 1/12/21 Continental Airlines, Inc., Pass-Through Certificates, Ser. 2007-1, Class A, 5.98%, due 4/19/22 Delta Air Lines, Inc., Pass-Through Certificates, Ser. 2010-1, Class A, 6.20%, due 7/2/18 Delta Air Lines, Inc., Pass-Through Certificates, Ser. 2009-1, Ser. A, 7.75%, due 12/17/19 See Notes to Schedule of Investments 23 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Banking (6.5%) $ Bank of America Corp., Senior Unsecured Notes, 4.50%, due 4/1/15 $ ØØ Bank of America Corp., Senior Unsecured Medium-Term Notes, 3.63%, due 3/17/16 Bank of America Corp., Senior Unsecured Medium-Term Notes, Ser. L, 5.65%, due 5/1/18 Bank of America Corp., Senior Unsecured Notes, 5.63%, due 7/1/20 Citigroup, Inc., Senior Unsecured Notes, 5.50%, due 4/11/13 Citigroup, Inc., Senior Unsecured Notes, 6.13%, due 11/21/17 Citigroup, Inc., Senior Unsecured Notes, 8.13%, due 7/15/39 Goldman Sachs Group, Inc., Subordinated Notes, 6.75%, due 10/1/37 ØØ Goldman Sachs Group, Inc., Senior Notes, 6.25%, due 2/1/41 Morgan Stanley, Senior Unsecured Notes, 3.45%, due 11/2/15 Morgan Stanley, Senior Unsecured Notes, 3.80%, due 4/29/16 Morgan Stanley, Senior Unsecured Medium-Term Notes, Ser. F, 6.63%, due 4/1/18 Morgan Stanley, Senior Unsecured Medium-Term Notes, Ser. F, 5.63%, due 9/23/19 ØØ Wells Fargo & Co., Senior Unsecured Medium-Term Notes, 4.60%, due 4/1/21 ØØ Chemicals (0.4%) The Dow Chemical Co., Senior Unsecured Notes, 4.25%, due 11/15/20 Commercial Services (0.3%) ERAC USA Finance Co., Guaranteed Notes, 7.00%, due 10/15/37 ñ Diversified Financial Services (2.0%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 ØØ American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. D, 5.13%, due 8/25/14 Banque PSA Finance, Senior Unsecured Notes, 4.38%, due 4/4/16 ñ General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 ØØ General Electric Capital Corp., Subordinated Notes, 5.30%, due 2/11/21 Electric - Integrated (0.3%) Exelon Generation Co. LLC, Senior Unsecured Notes, 6.25%, due 10/1/39 Energy - Exploration & Production (0.3%) Nexen, Inc., Senior Unsecured Notes, 6.40%, due 5/15/37 Food (1.3%) Grupo Bimbo SAB de CV, Guaranteed Notes, 4.88%, due 6/30/20 ñØØ Kraft Foods, Inc., Senior Unsecured Notes, 6.50%, due 2/9/40 Sigma Alimentos SA. de CV, Senior Unsecured Notes, 5.63%, due 4/14/18 ñ Gas Distribution (0.5%) Enterprise Products Operating LLC, Guaranteed Notes, 5.95%, due 2/1/41 Kinder Morgan Energy Partners L.P., Senior Unsecured Notes, 6.38%, due 3/1/41 See Notes to Schedule of Investments 24 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Industrial (0.2%) $ Husky Energy, Inc., Senior Unsecured Notes, 5.90%, due 6/15/14 $ Insurance (1.8%) Hartford Financial Services Group, Inc., Senior Unsecured Notes, 5.38%, due 3/15/17 Hartford Financial Services Group, Inc., Senior Unsecured Notes, 6.30%, due 3/15/18 Nationwide Financial Services, Inc., Senior Unsecured Notes, 5.38%, due 3/25/21 ñ PPL WEM Holdings PLC, Senior Unsecured Notes, 3.90%, due 5/1/16 ñ Prudential Financial, Inc., Senior Unsecured Medium-Term Notes, Ser. D, 3.88%, due 1/14/15 Integrated Energy (0.5%) Petrobras Int'l Finance Co., Guaranteed Notes, 5.38%, due 1/27/21 Iron/Steel (0.3%) Cliffs Natural Resources, Inc., Senior Unsecured Notes, 4.88%, due 4/1/21 Media (2.9%) DirecTV Holdings LLC, Guaranteed Notes, 3.55%, due 3/15/15 DirecTV Holdings LLC, Guaranteed Notes, 5.00%, due 3/1/21 ØØ DirecTV Holdings LLC, Guaranteed Notes, 6.00%, due 8/15/40 DirecTV Holdings LLC, Guaranteed Notes, 6.38%, due 3/1/41 News America, Inc., Guaranteed Notes, 6.15%, due 2/15/41 ñ Time Warner Cable, Inc., Guaranteed notes, 8.75%, due 2/14/19 ØØ Time Warner Cable, Inc., Guaranteed Notes, 5.88%, due 11/15/40 Time Warner, Inc., Guaranteed Notes, 6.10%, due 7/15/40 Time Warner, Inc., Guaranteed Notes, 6.25%, due 3/29/41 Media - Broadcast (0.7%) NBC Universal, Inc., Senior Unsecured Notes, 4.38%, due 4/1/21 ñ NBC Universal, Inc., Senior Unsecured Notes, 6.40%, due 4/30/40 ñ Media - Cable (0.1%) Comcast Corp., Guaranteed Notes, 6.40%, due 3/1/40 Metals/Mining Excluding Steel (0.2%) Southern Copper Corp., Senior Unsecured Notes, 5.38%, due 4/16/20 Pharmaceuticals (0.4%) Express Scripts, Inc., Guaranteed Notes, 3.13%, due 5/15/16 REITs (0.6%) Health Care REIT, Inc., Senior Unsecured Notes, 5.25%, due 1/15/22 Simon Property Group LP, Senior Unsecured Notes, 10.35%, due 4/1/19 See Notes to Schedule of Investments 25 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Specialty Retail (0.4%) $ Home Depot, Inc., Senior unsecured Notes, 5.95%, due 4/1/41 $ Steel Producers/Products (1.4%) ArcelorMittal, Senior Unsecured Notes, 6.13%, due 6/1/18 ØØ ArcelorMittal, Senior Unsecured Notes, 9.85%, due 6/1/19 ØØ ArcelorMittal, Senior Unsecured Notes, 5.25%, due 8/5/20 Telecom - Integrated/Services (0.2%) Qwest Corp., Senior Unsecured Notes, 7.50%, due 10/1/14 Telecom - Wireless (0.6%) Verizon Communications, Inc., Senior Unsecured Notes, 4.60%, due 4/1/21 ØØ Telecommunications (2.3%) America Movil SAB de CV, Guaranteed Notes, 5.75%, due 1/15/15 AT&T, Inc., Senior Unsecured Notes, 4.45%, due 5/15/21 AT&T, Inc., Senior Unsecured Notes, 6.55%, due 2/15/39 Telecom Italia Capital SA, Guaranteed Notes, 4.95%, due 9/30/14 ØØ Telefonica Emisiones SAU, Guaranteed Notes, 3.99%, due 2/16/16 Telefonica Emisiones SAU, Guaranteed Notes, 5.13%, due 4/27/20 Telefonica Emisiones SAU, Guaranteed Notes, 5.46%, due 2/16/21 Tobacco (0.6%) Lorillard Tobacco Co., Guaranteed Notes, 8.13%, due 6/23/19 Total Corporate Debt Securities (Cost $53,264) Asset-Backed Securities (0.7%) Carrington Mortgage Loan Trust, Ser. 2006-NC3, Class A3, 0.36%, due 8/25/36 µ 22 Chase Funding Mortgage Loan Asset-Backed Certificates, Ser. 2004-1, Class 2A2, 0.67%, due 12/25/33 21 µ Citigroup Mortgage Loan Trust, Inc., Ser. 2006-WFH1, Class M2, 0.58%, due 1/25/36 57 µ 68 Countrywide Asset-Backed Certificates, Ser. 2006-BC1, Class 1A, 0.41%, due 4/25/36 58 µ 73 Countrywide Asset-Backed Certificates, Ser. 2007-BC2, Class 2A1, 0.30%, due 6/25/37 72 µ 31 Credit-Based Asset Servicing and Securitization, Ser. 2005-CB5, Class AV2, 0.47%, due 8/25/35 28 µ Credit-Based Asset Servicing and Securitization, Ser. 2006-CB3, Class AV3, 0.38%, due 3/25/36 µ 11 Credit-Based Asset Servicing and Securitization, Ser. 2006-CB6, Class A22, 0.30%, due 7/25/36 11 µ 42 Equifirst Mortgage Loan Trust, Ser. 2003-2, Class 3A3, 0.97%, due 9/25/33 38 µ 81 Fannie Mae Whole Loan, Ser. 2003-W5, Class A, 0.43%, due 4/25/33 77 µ 71 Household Home Equity Loan Trust, Ser. 2006-1, Class A1, 0.37%, due 1/20/36 65 µ 84 Household Home Equity Loan Trust, Ser. 2006-2, Class A2, 0.39%, due 3/20/36 77 µ HSI Asset Securitization Corp. Trust, Ser. 2006-WMC1, Class A2, 0.31%, due 7/25/36 57 µ Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.70%, due 7/13/46 0 #µ* 42 Morgan Stanley Capital I, Ser. 2004-WMC3, Class B3, 4.26%, due 1/25/35 2 µ 45 MSCC Heloc Trust, Ser. 2003-2, Class A, 0.47%, due 4/25/16 41 µ Option One Mortgage Loan Trust, Ser. 2006-2, Class 2A2, 0.31%, due 7/25/36 µ 13 Residential Asset Mortgage Products, Inc., Ser. 2003-RS2, Class AII, 0.89%, due 3/25/33 9 µ 30 Residential Asset Mortgage Products, Inc., Ser. 2003-RS3, Class AII, 0.93%, due 4/25/33 22 µ 9 Saxon Asset Securities Trust, Ser. 2004-1, Class A, 0.75%, due 3/25/35 7 µ See Notes to Schedule of Investments 26 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) $ 34 SLM Student Loan Trust, Ser. 2008-6, Class A1, 0.67%, due 10/27/14 $ 35 µ 4 Specialty Underwriting & Residential Finance, Ser. 2003-BC1, Class A, 0.89%, due 1/25/34 3 µ Total Asset-Backed Securities (Cost $2,708) NUMBER OF SHARES Short-Term Investments (31.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $67,426) Total Investments (125.9%)(Cost $261,444) ## Liabilities, less cash, receivables and other assets [(25.9%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 27 Schedule of Investments Neuberger Berman Floating Rate Income Fund (Unaudited) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Bank Loan Obligationsµ (79.5%) Aerospace & Defense (1.0%) $ TASC, Inc., Term Loan B, 5.75%, due 12/18/15 $ ¢^^ TransDigm, Inc., Term Loan B, 4.00%, due 2/14/17 AirTransport (1.2%) Delta Air Lines, Inc., Term Loan B, 5.50%, due 4/20/17 All Telecom (3.6%) ClientLogic Corp., Term Loan, 5.79%, due 1/30/14 Integra Telecom, Inc., Term Loan B, 9.25%, due 4/15/15 Intelsat Jackson Holdings S.A., Term Loan B, 5.25%, due 4/2/18 PAETEC Holding Corp., Term Loan B, due 4/11/18 ¢^^ Springboard Finance, LLC, Term Loan A, 7.00%, due 2/23/15 Syniverse Technologies, Inc., Term Loan B, 5.25%, due 1/21/18 Yankee Cable Acquisition, LLC, Term Loan B1, 6.50%, due 8/26/16 Automotive (1.2%) Federal Mogul Corp., Term Loan B, 2.15% – 2.18%, due 12/29/14 ¢^^ Federal Mogul Corp., Term Loan C, 2.15% – 2.18%, due 12/28/15 ¢^^ Tomkins LLC, Term Loan B, 4.25%, due 9/29/16 UCI Int'l, Inc., Term Loan B, 5.50%, due 7/26/17 Building & Development (4.3%) Armstrong World Industries, Inc., Term Loan B, 4.50%, due 3/9/18 Capital Automotive LP, Term Loan B, 5.00%, due 3/10/17 ¢^^ Custom Building Products, Inc., Term Loan B, 5.75%, due 3/19/15 Goodman Global, Inc., First Lien Term Loan, 5.75%, due 10/28/16 45 Goodman Global, Inc., Second Lien Term Loan, 9.00%, due 10/30/17 46 PGT Industries, Inc., Term Loan A2, 6.75%, due 2/14/12 Realogy Corp., Letter of Credit, 4.51%, due 10/10/16 Realogy Corp., Term Loan, 4.56%, due 10/10/16 Business Equipment & Services (5.6%) Acosta, Inc., Term Loan, 4.75%, due 3/1/18 Advantage Sales & Marketing LLC, Second Lien Term Loan, 9.25%, due 6/18/18 AutoTrader.com, Inc., Term Loan B, 4.75%, due 12/15/16 Brand Energy & Infrastructure Services, Inc., Term Loan, due 2/7/15 ¢^^ Brickman Group Holdings, Inc., Term Loan B, 7.25%, due 10/14/16 Brock Holdings III, Inc., Term Loan B, 6.00%, due 3/16/17 Brock Holdings III, Inc., Second Lien Term Loan, 10.00%, due 3/16/18 IMS Health, Inc., Term Loan B, 4.50%, due 8/25/17 Language Line, LLC, Second Lien Term Loan, 10.50%, due 12/16/16 Protection One Alarm Monitoring, Inc., Term Loan B, 6.00%, due 5/16/16 Transaction Network Services, Inc., Term Loan C, 6.00%, due 11/18/15 See Notes to Schedule of Investments 28 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Cable & Satellite Television (0.1%) $ Charter Communications Operating LLC, Term Loan, 7.25%, due 3/6/14 $ Chemicals & Plastics (4.5%) General Chemical Corp., Term Loan B, 5.00% – 5.75%, due 3/3/17 Momentive Specialty Chemicals, Inc., Term Loan C1, 4.00%, due 5/5/15 Momentive Specialty Chemicals, Inc., Term Loan C7, 4.06%, due 5/5/15 Momentive Specialty Chemicals, Inc., Term Loan C2, 4.06%, due 5/5/15 PQ Corp., Second Lien Term Loan, 6.72%, due 7/30/15 Styron S.a.r.L. LLC, Term Loan B, 6.00%, due 8/2/17 Univar, Inc., Term Loan B, 5.00%, due 6/30/17 Conglomerates (0.3%) Walter Energy, Inc., Term Loan B, 4.00%, due 4/2/18 Consumer/Commercial/Lease Financing (0.4%) AWAS Capital, Inc., First Lien Term Loan, 7.75%, due 6/10/16 Containers & Glass Products (0.9%) Berry Plastics Corp., Term Loan C, 2.31%, due 4/3/15 Graham Packaging Co. L.P., Term Loan C, 6.75%, due 4/5/14 Graham Packaging Co. L.P., Term Loan D, 6.00%, due 9/23/16 Drugs (1.3%) Warner Chilcott Co. LLC, Term Loan B2, 4.25%, due 3/15/18 Warner Chilcott Co. LLC, Term Loan B1, 4.25%, due 3/15/18 WC Luxco S.a.r.L., Term Loan B3, 4.25%, due 3/15/18 Electronics/Electrical (6.0%) Aspect Software, Inc., Term Loan B, 6.25%, due 4/19/16 Ceridian Corp., Term Loan, 3.21%, due 11/10/14 CommScope, Inc., Term Loan B, 5.00%, due 1/14/18 Datatel, Inc., First Lien Term Loan, 5.00%, due 2/20/17 ¢^^ Datatel, Inc., Second Lien Term Loan, 8.75%, due 2/19/18 Deutsch Group, Term Loan B, due 6/21/14 ¢^^ Deutsch Group, Term Loan C, due 6/21/15 ¢^^ Edwards (Cayman Islands II) Ltd., Term Loan B, 5.50%, due 5/31/16 Freescale Semiconductor, Inc., Term Loan B, 4.49%, due 12/1/16 ¢^^ NDS Finance Ltd., Term Loan B, 4.00%, due 3/12/18 SkillSoft Corp., Term Loan B, 6.50%, due 5/26/17 Verint Systems, Inc., Term Loan B, due 10/6/17 ¢^^ See Notes to Schedule of Investments 29 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Equipment Leasing (1.0%) $ Delos Aircraft, Inc., Term Loan B2, 7.00%, due 3/17/16 $ Int'l Lease Finance Corp., Term Loan B1, 6.75%, due 3/17/15 NES Rentals Holdings, Inc., Second Lien Term Loan, 10.00%, due 7/20/13 Farming/Agriculture (0.3%) WM Bolthouse Farms, Inc., First Lien Term Loan, 5.50% – 5.75%, due 2/11/16 Financial Intermediaries (5.0%) CIT Group, Inc., Term Loan 3, 6.25%, due 8/11/15 Fifth Third Processing Solutions, Term Loan B, 5.50%, due 11/3/16 Fifth Third Processing Solutions, Second Lien Term Loan, 8.25%, due 11/1/17 First Data Corp., Term Loan B3, 2.96%, due 9/24/14 Fortress Investment Group LLC, Term Loan B, 5.75%, due 9/30/15 Harbourvest Partners, LLC, Term Loan B, 6.25%, due 12/14/16 LPL Holdings, Inc., Term Loan, 5.25%, due 6/28/17 Nuveen Investments, Inc., Term Loan, 5.77% – 5.81%, due 5/12/17 Ocwen Financial Corp., Term Loan, 9.00%, due 7/29/15 Springleaf Finance Corp., Term Loan B, 7.25%, due 4/21/15 Food Products (2.0%) Del Monte Foods Co., Term Loan B, 4.50%, due 3/8/18 Michael Foods Group, Inc., Term Loan, 4.25%, due 2/23/18 NBTY, Inc., Term Loan B, 4.25%, due 10/2/17 ¢^^ Pinnacle Foods Holdings Corp., Term Loan D, 6.00%, due 4/2/14 Food Service (0.6%) U.S. Foodservice, Inc., Term Loan B, 2.71%, due 7/3/14 Food/Drug Retailers (0.6%) Rite Aid Corp., Term Loan 5, 4.50%, due 2/28/18 Forest Products (0.3%) Pertus Sechszehnte GMBH, Term Loan B2, 2.59%, due 6/13/15 Pertus Sechszehnte GMBH, Term Loan C2, 2.84%, due 6/13/16 Health Care (7.6%) Aurora Diagnostics LLC, Term Loan B, 6.25%, due 5/21/16 CareStream Health, Inc., Term Loan B, 5.00%, due 2/25/17 ¢^^ Catalent Pharma Solutions, Term Loan, 2.46%, due 4/10/14 IASIS Healthcare LLC, Term Loan, 5.46%, due 6/13/14 ¢^^ IASIS Healthcare LLC, Term Loan B, due 4/18/18 ¢^^ Kindred Healthcare, Inc., Term Loan, due 2/7/18 ¢^^ Multiplan, Inc., Term Loan B, 4.75%, due 8/26/17 Nyco Holdings 2 ApS, Term Loan B2, 4.21%, due 12/29/14 Nyco Holdings 2 ApS, Term Loan C2, 4.71%, due 12/29/15 See Notes to Schedule of Investments 30 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) $ RehabCare Group, Inc., Term Loan B, 6.00%, due 11/24/15 $ Rural/Metro Operating Co. LLC, Term Loan B, 6.00%, due 11/24/16 Sheridan Healthcare, Inc., Term Loan, 4.06%, due 6/13/14 Universal Heath Services, Inc., Term Loan B, 4.00%, due 11/15/16 Home Furnishings (0.9%) National Bedding Co. LLC, Second Lien Term Loan, 5.31%, due 2/28/14 Industrial Equipment (0.5%) Kinetek Acquistions Corp., Term Loan B1, 2.96% – 4.75%, due 11/11/13 92 Kinetek Acquistions Corp., Term Loan B2, 2.96% – 4.75%, due 11/11/13 88 Insurance (0.3%) Sedgwick CMS Holdings, Inc., Term Loan, 5.00%, due 12/30/16 Leisure Goods/Activities/Movies (1.6%) Cedar Fair L.P., Term Loan B, 4.00%, due 12/15/17 LodgeNet Entertainment Corp., Term Loan, due 4/4/14 ¢^^ Six Flags Theme Parks, Inc., Term Loan B, 5.25%, due 6/30/16 Summit Entertainment LLC, Term Loan, 7.50%, due 9/7/16 Lodging & Casinos (3.6%) Ameristar Casinos, Inc., Term Loan B, due 4/13/18 ¢^^ Boyd Gaming Corp., Term Loan, 3.71%, due 12/17/15 Caesars Entertainment Operating Co., Term Loan B2, 3.21% – 3.27%, due 1/28/15 Caesars Entertainment Operating Co., Term Loan, 9.50%, due 10/31/16 Nonferrous Metals/Minerals (1.5%) Fairmount Minerals Ltd., Term Loan B, 5.25%, due 3/1/17 Novelis, Inc., Term Loan B, 4.00%, due 11/29/16 Oil & Gas (0.4%) Dynegy Holdings, Inc., Letter of Credit, 4.03%, due 4/2/13 Publishing (6.2%) Cengage Learning Acquisitions, Inc., Term Loan, 2.46%, due 7/3/14 Cengage Learning Acquisitions, Inc., Term Loan 1, 7.50%, due 7/3/14 ¢^^ Dex Media East LLC, Term Loan, 2.78% – 2.82%, due 10/24/14 Dex Media West LLC, Term Loan, 7.00%, due 10/24/14 Getty Images, Inc., Term Loan, 5.25%, due 11/7/16 Instant Web, Inc., Term Loan DD, 3.59%, due 8/5/14 Instant Web, Inc., Term Loan B, 3.59%, due 8/7/14 Interactive Data Corp., Term Loan B, 4.75%, due 2/12/18 Media General, Inc., Term Loan, 4.46% – 4.56%, due 3/29/13 See Notes to Schedule of Investments 31 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) $ Postmedia Network, Inc., Term Loan C, 7.25%, due 7/13/16 $ Quad Graphics, Inc., Term Loan B, 5.50%, due 4/14/16 Radio & Television (5.4%) Clear Channel Communications, Inc., Term Loan A, 3.61%, due 7/29/14 ¢^^ Clear Channel Communications, Inc., Term Loan B, 3.86%, due 1/28/16 Fox Acquisition Sub LLC, Term Loan B, 4.75% – 6.00%, due 7/14/15 Univision Communications, Inc., Term Loan, 4.46%, due 3/31/17 Retailers (except food & drug) (5.4%) AMSCAN Holdings, Inc., Term Loan B, 6.75%, due 12/4/17 Bass Pro Group LLC, Term Loan, 5.00% – 5.75%, due 4/9/15 Gymboree Corp., Term Loan, 5.00%, due 2/23/18 Harbor Freight Tools USA, Inc., First Lien Term Loan, 6.50%, due 12/22/17 Michaels Stores, Inc., Term Loan B2, 4.81% – 4.88%, due 7/31/16 ¢^^ Neiman Marcus Group, Inc., Term Loan B2, 4.31%, due 4/6/16 PETCO Animal Supplies, Inc., Term Loan, 4.50%, due 11/24/17 Pilot Travel Centers LLC, Term Loan B, 4.25%, due 3/30/18 59 ServiceMaster Co., Term Loan DD, 2.72%, due 7/24/14 58 ServiceMaster Co., Term Loan, 2.75% – 2.81%, due 7/24/14 Toys 'R' Us-Delaware, Inc., Term Loan, 6.00%, due 9/1/16 Steel (0.3%) JMC Steel Group, Inc., Term Loan, 4.75%, due 4/3/17 Utilities (5.6%) Bicent Power LLC, First Lien Term Loan B, 2.31%, due 6/30/14 Calpine Corp., Term Loan, 4.50%, due 4/2/18 58 Dynegy Holdings, Inc., Term Loan B, 4.03%, due 4/2/13 58 EquiPower Resources Corp., Term Loan B, 5.75%, due 1/26/18 FirstLight Power Resources, Inc., Second Lien Term Loan, 4.81%, due 5/1/14 GenOn Energy, Inc., Term Loan B, 6.00%, due 9/8/17 Great Point Power, Term Loan DD, 4.25%, due 3/10/17 66 Longview Power LLC, Letter of Credit, 2.56%, due 2/28/14 64 Longview Power LLC, Term Loan DD, 2.56%, due 2/28/14 Longview Power LLC, Term Loan B, 2.56%, due 2/28/14 Texas Competitive Electric Holdings Co. LLC, Term Loan, 4.73%, due 10/10/17 ¢^^ TPF Generation Holdings LLC, Second Lien Term Loan C, 4.56%, due 12/15/14 ¢^^ Total Bank Loan Obligations (Cost $155,759) Corporate Debt Securities (17.3%) Aerospace/Defense (0.3%) BE Aerospace, Inc., Senior Unsecured Notes, 8.50%, due 7/1/18 See Notes to Schedule of Investments 32 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) AirTransport (1.2%) $ Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 $ ñØØ Continental Airlines, Inc., Pass-Through Certificates, Ser. 2009-1, Class A, 9.00%, due 7/8/16 ØØ Delta Air Lines, Inc., Senior Secured Notes, 9.50%, due 9/15/14 ñ Auto Loans (0.5%) Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.00%, due 12/15/16 ØØ Building Materials (0.2%) Ply Gem Industries, Inc., Senior Secured Notes, 8.25%, due 2/15/18 ñØØ Chemicals (0.3%) Lyondell Chemical Co., Senior Secured Notes, 8.00%, due 11/1/17 ñ Consumer/Commercial/Lease Financing (1.9%) CIT Group, Inc., Secured Notes, Ser. C, 5.25%, due 4/1/14 ñ CIT Group, Inc., Secured Notes, 7.00%, due 5/1/16 ØØ CIT Group, Inc., Secured Notes, 7.00%, due 5/1/17 ØØ Int'l Lease Finance Corp., Senior Secured Notes, 6.50%, due 9/1/14 ñ Int'l Lease Finance Corp., Senior Secured Notes, 6.75%, due 9/1/16 ñØØ Int'l Lease Finance Corp., Senior Secured Notes, 7.13%, due 9/1/18 ñ Department Stores (0.4%) Sears Holdings Corp., Senior Secured Notes, 6.63%, due 10/15/18 ñØØ Diversified Financial Services (0.2%) AWAS Aviation Capital Ltd., Senior Secured Notes, 7.00%, due 10/15/16 ñ Electric - Generation (2.6%) Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 ñØØ Dynegy-Roseton Danskammer, Pass-Through Certificates, Ser. B, 7.67%, due 11/8/16 ØØ Energy Future Intermediate Holding Co. LLC, Senior Secured Notes, 10.00%, due 12/1/20 Homer City Funding LLC, Senior Secured Notes, 8.14%, due 10/1/19 ØØ Electronics (0.5%) NXP BV Funding LLC, Senior Secured Notes, 9.75%, due 8/1/18 ñØØ Energy - Exploration & Production (1.2%) Chesapeake Energy Corp., Guaranteed Notes, 6.88%, due 8/15/18 Sandridge Energy, Inc., Guaranteed Floating Rate Notes, 3.93%, due 4/1/14 µØØ Gaming (0.6%) CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 ñØØ CityCenter Holdings LLC, Secured Notes, 10.75%, due 1/15/17 ñc Gas Distribution (0.3%) Energy Transfer Equity L.P., Senior Secured Notes, 7.50%, due 10/15/20 ØØ Health Facilities (0.8%) HCA, Inc., Senior Secured Notes, 8.50%, due 4/15/19 ØØ HCA, Inc., Senior Secured Notes, 7.25%, due 9/15/20 Health Services (0.3%) Ventas Realty L.P., Guaranteed Notes, 6.75%, due 4/1/17 ØØ Hotels (0.8%) FelCor Escrow Holdings LLC, Senior Secured Notes, 6.75%, due 6/1/19 ñØ See Notes to Schedule of Investments 33 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Media - Cable (0.7%) $ DISH DBS Corp., Guaranteed Notes, 7.75%, due 5/31/15 $ ØØ Videotron Ltee, Guaranteed Notes, 9.13%, due 4/15/18 ØØ Metals/Mining Excluding Steel (0.3%) Arch Western Finance LLC, Guaranteed Notes, 6.75%, due 7/1/13 Packaging (0.7%) Berry Plastics Corp., Senior Secured Floating Rate Notes, 5.03%, due 2/15/15 µ Specialty Retail (0.5%) Toys "R" Us-Delaware, Inc., Senior Secured Notes, 7.38%, due 9/1/16 ñØØ Steel Producers/Products (0.8%) Ryerson, Inc., Guaranteed Floating Rate Notes, 7.68%, due 11/1/14 µØØ Support - Services (0.6%) NES Rentals Holdings, Inc., Secured Notes, 12.25%, due 4/15/15 ñ RSC Equipment Rental, Inc., Senior Secured Notes, 10.00%, due 7/15/17 ñØØ Telecom - Integrated/Services (0.2%) PAETEC Holding Corp., Senior Secured Notes, 8.88%, due 6/30/17 ØØ Telecom - Wireless (1.4%) Cricket Communications, Inc., Senior Secured Notes, 7.75%, due 5/15/16 ØØ Wind Acquisition Finance SA, Senior Secured Notes, 7.25%, due 2/15/18 ñØØ Total Corporate Debt Securities (Cost $33,459) NUMBER OF SHARES Short-Term Investments (8.1%) 30 State Street Institutional Government Money Market Fund Institutional Class 0 State Street Institutional Liquid Reserves Fund Institutional Class ØØ Total Short-Term Investments (Cost $16,027) Total Investments (104.9%)(Cost $205,245) ## Liabilities, less cash, receivables and other assets [(4.9%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 34 Schedule of Investments Neuberger Berman High Income Bond Fund (Unaudited) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Bank Loan Obligationsµ (2.1%) Financial Intermediaries (0.4%) $ First Data Corp., Term Loan B3, 2.96%, due 9/24/14 $ Lodging & Casinos (0.7%) Caesars Entertainment Operating Co., Term Loan B4, 9.50%, due 10/31/16 Radio & Television (0.6%) Clear Channel Communications, Inc., Term Loan A, 3.61%, due 7/29/14 ¢^^ Clear Channel Communications, Inc., Term Loan B, 3.86%, due 1/28/16 ¢^^ Utilities (0.4%) Texas Competitive Electric Holdings Co. LLC, Term Loan B, due 10/10/14 ¢^^ Total Bank Loan Obligations (Cost $23,693) Corporate Debt Securities (93.6%) Aerospace/Defense (0.7%) BE Aerospace, Inc., Senior Unsecured Notes, 8.50%, due 7/1/18 Huntington Ingalls Industries, Inc., Guaranteed Notes, 7.13%, due 3/15/21 ñ L-3 Communications Corp., Guaranteed Notes, Ser. B, 6.38%, due 10/15/15 Airlines (1.5%) Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 ñ Delta Air Lines, Inc., Senior Secured Notes, 9.50%, due 9/15/14 ñ United Airlines, Inc., Pass-Through Certificates, Ser. 2009-2, Class A, 9.75%, due 1/15/17 Apparel/Textiles (1.9%) Hanesbrands, Inc., Guaranteed Notes, 6.38%, due 12/15/20 Intelsat Jackson Holdings S.A., Guaranteed Notes, 8.50%, due 11/1/19 Windstream Corp., Guaranteed Notes, 7.88%, due 11/1/17 Windstream Corp., Guaranteed Notes, 7.75%, due 10/1/21 ñ Auto Loans (2.5%) Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.00%, due 6/1/14 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 6.63%, due 8/15/17 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.13%, due 1/15/20 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 5.75%, due 2/1/21 See Notes to Schedule of Investments 35 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Automakers (1.3%) $ Ford Holdings, Inc., Guaranteed Notes, 9.30%, due 3/1/30 $ Ford Motor Co., Senior Unsecured Notes, 9.98%, due 2/15/47 Navistar Int'l Corp., Guaranteed Notes, 8.25%, due 11/1/21 Banking (2.4%) Ally Financial, Inc., Guaranteed Notes, 6.25%, due 12/1/17 ñØØ Ally Financial, Inc., Subordinated Notes, 8.00%, due 12/31/18 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 3/15/20 ØØ Ally Financial, Inc., Guaranteed Notes, 7.50%, due 9/15/20 ñ Building & Construction (0.9%) Beazer Homes USA, Inc., Guaranteed Notes, 9.13%, due 6/15/18 Beazer Homes USA, Inc., Senior Unsecured Notes, 9.13%, due 5/15/19 ñ Standard Pacific Corp., Guaranteed Notes, 8.38%, due 5/15/18 ñ Standard Pacific Corp., Guaranteed Notes, 8.38%, due 1/15/21 ñ Building Materials (2.5%) Masco Corp., Senior Unsecured Notes, 6.13%, due 10/3/16 Ply Gem Industries, Inc., Senior Secured Notes, 8.25%, due 2/15/18 ñ USG Corp., Guaranteed Notes, 9.75%, due 8/1/14 ñ USG Corp., Senior Unsecured Notes, 6.30%, due 11/15/16 USG Corp., Senior Unsecured Notes, 9.75%, due 1/15/18 USG Corp., Guaranteed Notes, 8.38%, due 10/15/18 ñ Chemicals (2.3%) CF Industries, Inc., Guaranteed Notes, 6.88%, due 5/1/18 Hexion US Finance Corp., Senior Secured Notes, 8.88%, due 2/1/18 Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/20 Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/21 ñ Lyondell Chemical Co., Senior Secured Notes, 8.00%, due 11/1/17 ñ Momentive Performance Materials, Inc., Secured Notes, 9.00%, due 1/15/21 ñ Consumer/Commercial/Lease Financing (4.9%) CIT Group, Inc., Secured Notes, 7.00%, due 5/1/16 CIT Group, Inc., Secured Notes, 7.00%, due 5/1/17 CIT Group, Inc., Secured Notes, 6.63%, due 4/1/18 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.63%, due 9/15/15 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.75%, due 3/15/17 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.88%, due 9/1/17 Int'l Lease Finance Corp., Senior Secured Notes, 7.13%, due 9/1/18 ñ SLM Corp., Senior Medium-Term Notes, 6.25%, due 1/25/16 See Notes to Schedule of Investments 36 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Department Stores (1.1%) $ JC Penney Co., Inc., Senior Unsecured Notes, 5.65%, due 6/1/20 $ Macy's Retail Holdings, Inc., Guaranteed Notes, 6.38%, due 3/15/37 Sears Holdings Corp., Senior Secured Notes, 6.63%, due 10/15/18 ñ Diversified Capital Goods (0.3%) Mueller Water Products, Inc., Guaranteed Notes, 7.38%, due 6/1/17 Electric - Generation (5.7%) Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 ñ Calpine Corp., Senior Secured Notes, 7.50%, due 2/15/21 ñ Dynegy Holdings, Inc., Senior Unsecured Notes, 7.50%, due 6/1/15 Dynegy Holdings, Inc., Senior Unsecured Notes, 7.75%, due 6/1/19 Dynegy-Roseton Danskammer, Pass-Through Certificates, Ser. B, 7.67%, due 11/8/16 Edison Mission Energy, Senior Unsecured Notes, 7.00%, due 5/15/17 Edison Mission Energy, Senior Unsecured Notes, 7.20%, due 5/15/19 Edison Mission Energy, Senior Unsecured Notes, 7.63%, due 5/15/27 NRG Energy, Inc., Guaranteed Notes, 7.63%, due 1/15/18 ñ NRG Energy, Inc., Guaranteed Notes, 8.25%, due 9/1/20 RRI Energy, Inc., Senior Unsecured Notes, 7.63%, due 6/15/14 Texas Competitive Electric Holdings Co. LLC, Senior Secured Notes, 11.50%, due 10/1/20 ñ Electric - Integrated (0.6%) Clearwire Communications LLC, Secured Notes, 12.00%, due 12/1/17 ñ IPALCO Enterprises, Inc., Senior Secured Notes, 7.25%, due 4/1/16 ñ Electronics (1.3%) Freescale Semiconductor, Inc., Senior Secured Notes, 9.25%, due 4/15/18 ñ Freescale Semiconductor, Inc., Guaranteed Notes, 10.75%, due 8/1/20 ñ NXP BV Funding LLC, Senior Secured Notes, 9.75%, due 8/1/18 ñ Energy - Exploration & Production (7.8%) ATP Oil & Gas Corp., Secured Notes, 11.88%, due 5/1/15 Chesapeake Energy Corp., Guaranteed Notes, 6.88%, due 8/15/18 Chesapeake Energy Corp., Guaranteed Notes, 6.63%, due 8/15/20 Chesapeake Energy Corp., Guaranteed Notes, 6.13%, due 2/15/21 Cimarex Energy Co., Guaranteed Notes, 7.13%, due 5/1/17 EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 Forest Oil Corp., Guaranteed Notes, 7.25%, due 6/15/19 Linn Energy LLC, Senior Unsecured Notes, 8.63%, due 4/15/20 Linn Energy LLC, Guaranteed Notes, 7.75%, due 2/1/21 ñ Petrohawk Energy Corp., Guaranteed Notes, 7.25%, due 8/15/18 Petrohawk Energy Corp., Guaranteed Notes, 7.25%, due 8/15/18 ñ Pioneer Natural Resources Co., Guaranteed Notes, 5.88%, due 7/15/16 Plains Exploration & Production Co., Guaranteed Notes, 7.63%, due 6/1/18 Plains Exploration & Production Co., Guaranteed Notes, 8.63%, due 10/15/19 Plains Exploration & Production Co., Guaranteed Notes, 6.63%, due 5/1/21 Quicksilver Resources, Inc., Guaranteed Notes, 11.75%, due 1/1/16 See Notes to Schedule of Investments 37 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) $ SandRidge Energy, Inc., Guaranteed Notes, 8.00%, due 6/1/18 $ ñ SandRidge Energy, Inc., Guaranteed Notes, 7.50%, due 3/15/21 ñ Food & Drug Retailers (0.5%) Rite Aid Corp., Guaranteed Notes, 9.50%, due 6/15/17 Food - Wholesale (0.3%) Blue Merger Sub, Inc., Guaranteed Notes, 7.63%, due 2/15/19 ñ Forestry/Paper (0.4%) Georgia-Pacific LLC, Senior Unsecured Notes, 7.75%, due 11/15/29 PE Paper Escrow GmbH, Senior Secured Notes, 12.00%, due 8/1/14 ñ Gaming (5.3%) CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 ñ CityCenter Holdings LLC, Secured Notes, 10.75%, due 1/15/17 ñc FireKeepers Development Authority, Senior Secured Notes, 13.88%, due 5/1/15 ñ Harrah's Operating Co., Inc., Guaranteed Notes, 5.63%, due 6/1/15 Harrah's Operating Co., Inc., Secured Notes, 12.75%, due 4/15/18 ñ MGM Mirage, Inc., Guaranteed Notes, 6.63%, due 7/15/15 MGM Mirage, Inc., Guaranteed Notes, 7.50%, due 6/1/16 MGM Mirage, Inc., Senior Secured Notes, 9.00%, due 3/15/20 Pokagon Gaming Authority, Senior Notes, 10.38%, due 6/15/14 ñ San Pasqual Casino Development Group, Inc., Notes, 8.00%, due 9/15/13 ñ Seminole Indian Tribe of Florida, Notes, 7.75%, due 10/1/17 ñ Gas Distribution (4.0%) AmeriGas Partners L.P., Senior Unsecured Notes, 7.13%, due 5/20/16 El Paso Corp., Senior Unsecured Notes, 7.00%, due 6/15/17 El Paso Corp., Global Medium-Term Notes, 7.75%, due 1/15/32 El Paso Energy Corp., Global Medium-Term Notes, 7.80%, due 8/1/31 Energy Transfer Equity L.P., Senior Secured Notes, 7.50%, due 10/15/20 Ferrellgas Partners L.P., Senior Unsecured Notes, 9.13%, due 10/1/17 Inergy L.P., Guaranteed Notes, 7.00%, due 10/1/18 ñ Kinder Morgan Finance Co., Guaranteed Notes, 5.70%, due 1/5/16 MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 8.75%, due 4/15/18 Regency Energy Partners L.P., Guaranteed Notes, 6.88%, due 12/1/18 Health Facilities (2.5%) Biomet, Inc., Guaranteed Notes, 10.00%, due 10/15/17 Biomet, Inc., Guaranteed Notes, 10.38%, due 10/15/17 c Biomet, Inc., Guaranteed Notes, 11.63%, due 10/15/17 Columbia Healthcare Corp., Senior Unsecured Notes, 7.50%, due 12/15/23 Columbia/HCA Corp., Senior Unsecured Notes, 7.69%, due 6/15/25 Columbia/HCA Corp., Senior Unsecured Notes, 7.05%, due 12/1/27 HCA, Inc., Senior Secured Notes, 8.50%, due 4/15/19 OMEGA Healthcare Investors, Inc., Guaranteed Notes, 6.75%, due 10/15/22 ñ See Notes to Schedule of Investments 38 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) $ Tenet Healthcare Corp., Senior Unsecured Notes, 9.25%, due 2/1/15 $ Tenet Healthcare Corp., Senior Secured Notes, 8.88%, due 7/1/19 Investments & Misc. Financial Services (1.4%) Icahn Enterprises L.P., Guaranteed Notes, 7.75%, due 1/15/16 Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 Leisure (0.4%) Cedar Fair L.P., Guaranteed Notes, 9.13%, due 8/1/18 ñ Machinery (1.8%) Case New Holland, Inc., Senior Notes, 7.88%, due 12/1/17 ñ Terex Corp., Senior Subordinated Notes, 8.00%, due 11/15/17 The Manitowoc Co., Inc., Guaranteed Notes, 8.50%, due 11/1/20 Media - Broadcast (3.6%) Citadel Broadcasting Corp., Guaranteed Notes, 7.75%, due 12/15/18 ñ Clear Channel Communications, Inc., Guaranteed Notes, 10.75%, due 8/1/16 Cumulus Media, Inc., Senior Notes, 7.75%, due 5/1/19 ñØ Sirius XM Radio, Inc., Guaranteed Notes, 8.75%, due 4/1/15 ñ Univision Communications, Inc., Guaranteed Notes, 8.50%, due 5/15/21 ñ XM Satellite Radio, Inc., Guaranteed Notes, 13.00%, due 8/1/13 ñ XM Satellite Radio, Inc., Guaranteed Notes, 7.63%, due 11/1/18 ñ Media - Cable (5.5%) Cablevision Systems Corp., Senior Unsecured Notes, 7.75%, due 4/15/18 CCH II LLC, Guaranteed Notes, 13.50%, due 11/30/16 CCO Holdings LLC, Guaranteed Notes, 7.25%, due 10/30/17 CCO Holdings LLC, Guaranteed Notes, 7.88%, due 4/30/18 CCO Holdings LLC, Guaranteed Notes, 7.00%, due 1/15/19 CCO Holdings LLC, Senior Notes, 7.00%, due 1/15/19 ñ CCO Holdings LLC, Guaranteed Notes, 8.13%, due 4/30/20 Cequel Communications Holdings I LLC, Senior Unsecured Notes, 8.63%, due 11/15/17 ñ CSC Holdings, Inc., Senior Unsecured Notes, 7.88%, due 2/15/18 DISH DBS Corp., Guaranteed Notes, 7.75%, due 5/31/15 Mediacom LLC, Senior Unsecured Notes, 9.13%, due 8/15/19 UPC Holding BV, Senior Secured Notes, 9.88%, due 4/15/18 ñ Videotron Ltee, Guaranteed Notes, 9.13%, due 4/15/18 Virgin Media Finance PLC, Guaranteed Notes, Ser.1, 9.50%, due 8/15/16 Virgin Media Finance PLC, Guaranteed Notes, 8.38%, due 10/15/19 Media - Services (1.2%) Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 9.25%, due 12/15/17 WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 See Notes to Schedule of Investments 39 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Metals/Mining Excluding Steel (2.5%) $ Arch Coal, Inc., Guaranteed Notes, 8.75%, due 8/1/16 $ FMG Resources (August 2006) Pty Ltd., Guaranteed Notes, 7.00%, due 11/1/15 ñ Peabody Energy Corp., Guaranteed Notes, 7.38%, due 11/1/16 Packaging (3.3%) Ball Corp., Guaranteed Notes, 7.13%, due 9/1/16 Ball Corp., Guaranteed Notes, 7.38%, due 9/1/19 Berry Plastics Corp., Secured Notes, 9.50%, due 5/15/18 Berry Plastics Corp., Secured Notes, 9.75%, due 1/15/21 ñ Crown Americas LLC, Guaranteed Notes, 7.63%, due 5/15/17 Owens-Brockway Glass Container, Inc., Guaranteed Notes, 7.38%, due 5/15/16 Reynolds Group Issuer, Inc., Guaranteed Notes, 9.00%, due 4/15/19 ñ Reynolds Group Issuer, Inc., Senior Secured Notes, 6.88%, due 2/15/21 ñ Pharmaceuticals (1.9%) Mylan, Inc., Guaranteed Notes, 7.63%, due 7/15/17 ñ Mylan, Inc., Guaranteed Notes, 7.88%, due 7/15/20 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.50%, due 7/15/16 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.75%, due 10/1/17 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.88%, due 12/1/18 ñ Printing & Publishing (1.7%) Gannett Co., Inc., Guaranteed Notes, 9.38%, due 11/15/17 Gannett Co., Inc., Guaranteed Notes, 7.13%, due 9/1/18 ñ TL Acquisitions, Inc., Senior Notes, 10.50%, due 1/15/15 ñ Real Estate Dev. & Mgt. (0.5%) Realogy Corp., Guaranteed Notes, 11.50%, due 4/15/17 ñ Software/Services (4.8%) Buccaneer Merger Sub., Inc., Senior Notes, 9.13%, due 1/15/19 ñ Ceridian Corp., Guaranteed Notes, 11.25%, due 11/15/15 Ceridian Corp., Guaranteed Notes, 12.25%, due 11/15/15 c Fidelity National Information Services, Inc., Guaranteed Notes, 7.63%, due 7/15/17 Fidelity National Information Services, Inc., Guaranteed Notes, 7.88%, due 7/15/20 First Data Corp., Guaranteed Notes, 11.25%, due 3/31/16 Lender Processing Services, Inc., Guaranteed Notes, 8.13%, due 7/1/16 SunGard Data Systems, Inc., Guaranteed Notes, 10.63%, due 5/15/15 SunGard Data Systems, Inc., Guaranteed Notes, 10.25%, due 8/15/15 SunGard Data Systems, Inc., Senior Unsecured Notes, 7.38%, due 11/15/18 ñ SunGard Data Systems, Inc., Senior Unsecured Notes, 7.63%, due 11/15/20 ñ Specialty Retail (0.8%) Toys "R" Us Property Co. I LLC, Guaranteed Notes, 10.75%, due 7/15/17 See Notes to Schedule of Investments 40 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Steel Producers/Products (0.6%) $ Tube City IMS Corp., Guaranteed Notes, 9.75%, due 2/1/15 $ United States Steel Corp., Senior Unsecured Notes, 6.65%, due 6/1/37 Support - Services (2.2%) ARAMARK Holdings Corp., Senior Notes, 8.63%, due 5/1/16 ñc Hertz Corp., Guaranteed Notes, 6.75%, due 4/15/19 ñ Knowledge Learning Corp., Inc., Guaranteed Notes, 7.75%, due 2/1/15 ñ RSC Equipment Rental, Inc., Senior Unsecured Notes, 9.50%, due 12/1/14 RSC Equipment Rental, Inc., Guaranteed Notes, 10.25%, due 11/15/19 RSC Equipment Rental, Inc., Guaranteed Notes, 8.25%, due 2/1/21 United Rentals N.A., Inc., Guaranteed Notes, 8.38%, due 9/15/20 West Corp., Guaranteed Notes, 8.63%, due 10/1/18 ñ West Corp., Guaranteed Notes, 7.88%, due 1/15/19 ñ Telecom - Equipment (0.3%) CommScope, Inc., Guaranteed Notes, 8.25%, due 1/15/19 ñ Telecom - Integrated/Services (5.3%) Citizens Communications Corp., Senior Unsecured Notes, 9.00%, due 8/15/31 GCI, Inc., Senior Unsecured Notes, 8.63%, due 11/15/19 Integra Telecom Holdings, Inc., Senior Secured Notes, 10.75%, due 4/15/16 ñ Intelsat Bermuda Ltd., Guaranteed Notes, 11.50%, due 2/4/17 c PAETEC Holding Corp., Senior Secured Notes, 8.88%, due 6/30/17 PAETEC Holding Corp., Guaranteed Notes, 9.88%, due 12/1/18 ñ Qwest Communications Int'l, Inc., Guaranteed Notes, 7.13%, due 4/1/18 Windstream Corp., Guaranteed Notes, 8.13%, due 8/1/13 Windstream Corp., Guaranteed Notes, 7.75%, due 10/15/20 Telecom - Wireless (5.1%) Clearwire Communications LLC, Senior Secured Notes, 12.00%, due 12/1/15 ñ Cricket Communications, Inc., Senior Secured Notes, 7.75%, due 5/15/16 Cricket Communications, Inc., Guaranteed Notes, 7.75%, due 10/15/20 Sprint Capital Corp., Guaranteed Notes, 6.88%, due 11/15/28 Sprint Nextel Corp., Senior Unsecured Notes, 6.00%, due 12/1/16 Wind Acquisition Finance SA, Guaranteed Notes, 11.75%, due 7/15/17 ñ Wind Acquisition Finance SA, Senior Secured Notes, 7.25%, due 2/15/18 ñ Total Corporate Debt Securities (Cost $1,007,728) NUMBER OF SHARES Short-Term Investments (3.7%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $41,734) Total Investments (99.4%) (Cost $1,073,155) ## Cash, receivables and other assets, less liabilities (0.6%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 41 Schedule of Investments Neuberger Berman Municipal Intermediate Bond Fund (Unaudited) PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted) Municipal Debt Securities (99.3%) Alaska (0.1%) $ Anchorage G.O., Ser. 2008-A, 5.00%, due 8/1/20 $ Arizona (3.6%) Northern Arizona Univ. Cert. of Participation (Research Infrastructure Proj.), Ser. 2005, (AMBAC Insured), 4.00%, due 9/1/14 Pima Co. Cert. of Participation, Ser. 2009, 4.00%, due 6/1/12 Salt River Proj. Agricultural Imp. & Pwr. Dist. Elec. Sys. Ref. Rev., Ser. 2002-A, 5.25%, due 1/1/18 California (10.2%) California Pub. Works Board Lease Rev. Dept. of Mental Hlth. (Coalinga St. Hosp.), Ser. 2004-A, 5.50%, due 6/1/21 California St. G.O., Ser. 2010, 5.25%, due 3/1/30 Folsom Spec. Tax Ref. (Comm. Facs. Dist. Number 2), Ser. 2010, 5.00%, due 12/1/19 Mesa Cons. Wtr. Dist. Cert. of Participation, Ser. 2010, 5.00%, due 3/15/22 Sacramento City Fin. Au. Ref. Rev. (Master Lease Prog. Facs.), Ser. 2006-E, (AMBAC Insured), 5.25%, due 12/1/24 San Diego Pub. Fac. Fin. Au. Lease Ref. Rev. (Ballpark), Ser. 2007-A, (AMBAC Insured), 5.25%, due 2/15/21 ñ San Francisco City & Co. Redev. Agcy. Lease Rev. Cap. Appreciation (George R. Moscone Convention Ctr.), Ser. 1992, 0.00%, due 7/1/12 Santa Clara Co. East Side Union High Sch. Dist. G.O. (Election 2008), Ser. 2010-B, (Assured Guaranty Insured), 5.00%, due 8/1/23 Sulphur Springs Union Sch. Dist. Cert. of Participation (Cap. Appreciation), Ser. 2010, (AGM Insured), 0.00%, due 12/1/37 a Walnut Pub. Fin. Au. Tax Allocation Rev. (Walnut Imp. Proj.), Ser. 2002, (AMBAC Insured), 5.38%, due 9/1/22 Wiseburn Sch. Dist. G.O. Cap. Appreciation (Election 2010), Ser. 2011-B, (AGM Insured), 0.00%, due 8/1/36 Øb Colorado (2.6%) Colorado Ed. & Cultural Facs. Au. Rev. (Nat'l Jewish Federal Board Prog.), Ser. 2009-C7, (LOC: U.S. Bank), 0.27%, due 3/1/39 µß Colorado Wtr. Res. & Pwr. Dev. Au. Clean Wtr. Rev., Ser. 2010-A, 4.00%, due 9/1/25 Denver City & Co. Cert. of Participation (Wastewater/Rosyn Properties), Ser. 2010-B, 3.00%, due 12/1/16 District of Columbia (0.9%) Dist. of Columbia Univ. Ref. Rev. (Georgetown Univ.), Ser. 2009-A, 5.00%, due 4/1/21 ß Florida (3.2%) Palm Beach Co. Solid Waste Au. Rev., Ser. 2002-B, (AMBAC Insured), 0.00%, due 10/1/15 Port St. Lucie Research Facs. Rev. (Oregon Hlth. and Science Univ. Vaccine and Gene Therapy Institute Florida Corp. Proj.), Ser. 2010, 5.00%, due 5/1/22 ß Port St. Lucie Research Facs. Rev. (Oregon Hlth. and Science Univ. Vaccine and Gene Therapy Institute Florida Corp. Proj.), Ser. 2010, 5.00%, due 5/1/23 ß See Notes to Schedule of Investments 42 PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted) Georgia (1.0%) $ Gwinnett Co. Sch. Dist. G.O. Ref., Ser. 2010, 5.00%, due 2/1/25 $ Illinois (10.4%) Chicago G.O., Ser. 2010-A, 5.00%, due 12/1/15 Chicago O'Hare Int'l Arpt. Gen. Arpt. Third Lien Ref. Rev., Ser. 2005-B, (National Public Finance Guarantee Corp. Insured), 5.25%, due 1/1/17 Cook Co. Sch. Dist. Number 144 G.O. (Ltd. Sch.), Ser. 2010-A, (AGM Insured), 5.25%, due 12/1/27 Illinois Fin. Au. Rev. (Univ. of Chicago), Ser. 2007, 5.00%, due 7/1/22 ß Illinois St. (Build Illinois), Ser. 2010, 5.00%, due 6/15/17 Illinois St. G.O., Ser. 1997, (National Public Finance Guarantee Corp. Insured), 5.25%, due 7/1/22 Illinois St. G.O., Ser. 2004-A, 5.00%, due 3/1/22 Illinois St. G.O., Ser. 2007, (National Public Finance Guarantee Corp. Insured), 5.00%, due 4/1/20 Illinois St. G.O. Ref., Ser. 2010, (AGM Insured), 5.00%, due 1/1/15 Indiana (2.6%) Indiana Muni. Pwr. Agcy. Pwr. Supply Sys. Ref. Rev., Ser. 2010-B, 5.00%, due 1/1/22 Indiana St. Fin. Au. Rev. (St. Revolving Fund Prog.), Ser. 2009-A1, 5.00%, due 2/1/21 Iowa (1.3%) Iowa Fin. Au. Hlth. Care Fac. Rev. (Genesis Hlth. Sys.), Ser. 2010, 5.00%, due 7/1/13 ß Kansas (1.8%) Wichita Hosp. Rev. (Facs. Imp.), Ser. 2009-IIIA, 4.50%, due 11/15/12 ß Wichita Hosp. Rev. Ref. (Facs. Imp.), Ser. 2001-III, 6.25%, due 11/15/18 ß Louisiana (0.5%) Terrebonne Parish LA Hosp. Svc. Dist. Number 1 Hosp. Ref. Rev. (Gen. Med. Ctr. Proj.), Ser. 2010, 4.00%, due 4/1/15 Maryland (0.9%) Maryland St. G.O., Ser. 2011-B, 4.00%, due 3/15/25 Massachusetts (7.6%) Massachusetts Bay Trans. Au. Rev. (Assessment), Ser. 2006-A, 5.25%, due 7/1/30 Massachusetts Bay Trans. Au. Sr. Sales Tax Rev., Ser. 2005-B, (National Public Finance Guarantee Corp. Insured), 5.50%, due 7/1/24 Massachusetts Bay Trans. Au. Sr. Sales Tax Rev., Ser. 2006-A, 5.25%, due 7/1/34 Massachusetts St. HFA Hsg. Rev. (Single Family), Ser. 2009-144, 3.95%, due 6/1/18 Massachusetts St. Hlth. & Ed. Fac. Au. Rev. (Berklee College of Music), Ser. 2007-A, 5.00%, due 10/1/15 ß Massachusetts St. Hlth. & Ed. Fac. Au. Rev. (Northeastern Univ.), Ser. 2008-T3, 2.70%, due 10/1/37 Putable 2/20/14 µßØØ Massachusetts St. Hlth. & Ed. Fac. Au. Rev. (Tufts Univ.), Ser. 1995-G, (LOC: Bank of America), 0.22%, due 2/15/26 µß Massachusetts St. Turnpike Au. Western Turnpike Rev., Ser. 1997-A, (National Public Finance Guarantee Corp. Insured), 5.55%, due 1/1/17 See Notes to Schedule of Investments 43 PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted) Michigan (6.7%) $ Forest Hills Pub. Sch. G.O. Ref., Ser. 2005, (AGM Insured), 5.00%, due 5/1/21 $ Michigan St. Hsg. Dev. Au., Ser. 2009-B, 3.10%, due 6/1/11 Michigan St. Hsg. Dev. Au. Rental Hsg. Rev., Ser. 2011-B, 4.00%, due 10/1/16 Michigan St. Trunk Line Ref. Rev., Ser. 2009, 5.00%, due 11/1/19 Saginaw Valley St. Univ. Rev., Ser. 2010-A, 5.00%, due 7/1/13 Minnesota (1.5%) Becker PCR (No. St. Pwr. Co.), Ser. 1992-A, 8.50%, due 3/1/19 ß Mississippi (1.3%) Mississippi Dev. Bank Spec. Oblig. (Dept. Corrections), Ser. 2010-D, 5.00%, due 8/1/22 Mississippi St. G.O. Ref., Ser. 2003-A, 5.25%, due 11/1/20 Missouri (1.7%) Missouri St. Dev. Fin. Board Infrastructure Facs. Ref. Rev. Wtr. Sys., Ser. 2009-E, 4.00%, due 11/1/15 Missouri St. Hlth. & Ed. Fac. Au. Rev. (Children's Mercy Hosp.), Ser. 2009, 5.13%, due 5/15/24 ß Nebraska (1.2%) Omaha Pub. Fac. Corp. Lease Rev. (Baseball Stadium Proj.), Ser. 2009, 5.00%, due 6/1/22 Nevada (2.0%) Clark Co. G.O. (Limited Tax Bond Bank), Ser. 2001, (National Public Finance Guarantee Corp. Insured), 5.50%, due 6/1/13 Las Vegas Redev. Agcy. Tax Increment Rev., Ser. 2009-A, 7.50%, due 6/15/23 New Jersey (4.0%) New Jersey Econ. Dev. Au. Rev. (Sch. Fac. Construction), Ser. 2010-DD1, 5.00%, due 12/15/18 New Jersey St. Turnpike Au. Turnpike Rev., Ser. 2009-H, 5.00%, due 1/1/20 New Jersey Trans. Trust Fund Au. Trans. Sys. Rev., Ser. 2006-A, 5.25%, due 12/15/19 Newark G.O., Ser. 2010-A, 4.00%, due 10/1/21 New Mexico (1.7%) Albuquerque Muni. Sch. Dist. Number 012 (Sch. Bldg.) G.O., Ser. 2008-B, 4.50%, due 8/1/19 New Mexico Fin. Au. St. Trans. Rev. Sr. Lien, Ser. 2004-A, (National Public Finance Guarantee Corp. Insured), 5.25%, due 6/15/21 Pre-Refunded 6/15/14 New York (13.1%) Long Island Pwr. Au. Elec. Sys. Rev., Ser. 2006-F, (National Public Finance Guarantee Corp. Insured), 5.00%, due 5/1/19 New York City Transitional Fin. Au. Rev. (Future Tax Secured), Ser. 2011-E, 5.00%, due 11/1/16 New York St. Dorm. Au. Rev., Ser. 2002-B, 5.25%, due 11/15/23 Putable 5/15/12 µ New York St. Dorm. Au. Rev. Non St. Supported Debt (Mtge. United Hlth. Hosp.), Ser. 2009, (FHA Insured), 4.00%, due 8/1/14 ß See Notes to Schedule of Investments 44 PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted) $ New York St. Env. Fac. Corp. Spec. Oblig. Rev. Ref. (Riverbank St. Park), Ser. 1996, (AMBAC Insured), 6.25%, due 4/1/12 $ New York St. Local Gov't Assist. Corp., Ser. 1993-E, (AGM Insured), 6.00%, due 4/1/14 New York St. Urban Dev. Corp. Ref. Rev. (Correctional Facs.), Ser. 1994-A, (AGM Insured), 5.50%, due 1/1/14 New York St. Urban Dev. Corp. Rev. (St. Personal Income Tax), Ser. 2010-A, 5.00%, due 3/15/19 New York St. Urban Dev. Corp. Rev. (St. Personal Income Tax), Ser. 2009-A1, 5.00%, due 12/15/19 Port Au. New York & New Jersey Rev. (One Hundred Fifty-Third), Ser. 2008, 4.50%, due 7/15/27 Triborough Bridge & Tunnel Au. Ref. Rev., Ser. 2002-B, 5.25%, due 11/15/16 ØØ North Carolina (1.0%) North Carolina St. Cap. Imp. Ltd. Oblig. (Annual Appropriation), Ser. 2009-A, 5.00%, due 5/1/19 Western Carolina Univ. Research & Dev. Corp. Cert. of Participation (Western Carolina Univ. Std. Hsg.), Ser. 2008, (Assured Guaranty Insured), 5.25%, due 6/1/20 ß Ohio (0.5%) North Olmsted G.O., Ser. 1996, (AMBAC Insured), 6.20%, due 12/1/11 Oregon (1.1%) Oregon St. Hsg. & Comm. Svc. Dept. Mtge. Rev. (Single Family Mtge. Prog.), Ser. 2005-D, 4.40%, due 7/1/19 Pennsylvania (2.4%) Allegheny Co. Port Au. Spec. Trans. Rev. Ref., Ser. 2011, 3.00%, due 3/1/13 ØØ Pennsylvania HFA Single Family Mtge. Rev., Ser. 2010-109, 2.45%, due 4/1/16 Pennsylvania St. Pub. Sch. Bldg. Au. College Rev. (Montgomery Co. Comm. College), Ser. 2008, (AGM Insured), 5.00%, due 5/1/21 ß Puerto Rico (1.7%) Puerto Rico Elec. Pwr. Au. Pwr. Rev., Ser. 2010-XX, 5.25%, due 7/1/35 Puerto Rico Elec. Pwr. Au. Pwr. Rev., Ser. 2010-XX, 5.25%, due 7/1/40 Rhode Island (1.1%) Rhode Island St. Std. Loan Au. Std. Loan Rev. (Sr. Prog.), Ser. 2010-A, 4.40%, due 12/1/19 South Carolina (0.2%) Piedmont Muni. Pwr. Agcy. Elec. Rev. (Cap. Appreciation), Ser. 1988-A, (AMBAC Insured), 0.00%, due 1/1/13 Tennessee (1.6%) Metro. Nashville Arpt. Au. Ref. Rev. Impt., Ser. 2010-B, (AGM Insured), 4.00%, due 7/1/15 Texas (4.4%) Dallas Fort Worth Int'l Arpt. Ref. Rev., Ser. 2009-A, 5.00%, due 11/1/24 Fort Bend Independent Sch. Dist. Ref. G.O. (Sch. Bldg.), Ser. 2008, (PSF Insured), 5.00%, due 8/15/21 See Notes to Schedule of Investments 45 PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted) $ Grapevine Combination Tax & Tax Increment Reinvestment Zone Rev. Cert. of Oblig. G.O., Ser. 2000, (National Public Finance Guarantee Corp. Insured), 5.63%, due 8/15/15 $ Harris Co. Cultural Ed. Fac. Fin. Corp. Ref. Rev. (Methodist Hosp. Sys.), Ser. 2009-B1, 5.00%, due 12/1/28 Putable 6/1/12 µß Harris Co. Cultural Ed. Fac. Fin. Corp. Rev. (Methodist Hosp. Sys.), Ser. 2008-B, 5.25%, due 12/1/17 ß Houston Wtr. & Swr. Sys. Jr. Lien Ref. Rev., Ser. 2001-B, (National Public Finance Guarantee Corp. Insured), 5.50%, due 12/1/24 Virginia (1.5%) Virginia St. Hsg. Dev. Au. Homeownership Mtge. Rev., Ser. 2010-B, 2.10%, due 9/1/15 Washington (1.9%) Energy Northwest Elec. Ref. Rev. (Proj. Number 1), Ser. 2002-B, (National Public Finance Guarantee Corp. Insured), 6.00%, due 7/1/17 Wisconsin (2.0%) Wisconsin St. Hlth. & Ed. Fac. Au. Ref. Rev. (ProHealth Care, Inc.), Ser. 2011, 5.00%, due 8/15/18 ß Wisconsin St. Hlth. & Ed. Fac. Au. Rev. (Marquette Univ.), Ser. 1998, (National Public Finance Guarantee Corp. Insured), 5.25%, due 6/1/13 ß Total Investments (99.3%) (Cost $110,317) ## Cash, receivables and other assets, less liabilities (0.7%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 46 Schedule of Investments Neuberger Berman Short Duration Bond Fund (Unaudited) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (9.3%) $ U.S. Treasury Notes, 1.00%, due 9/30/11 $ U.S. Treasury Notes, 3.88%, due 10/31/12 U.S. Treasury Notes, 2.00%, due 11/30/13 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $6,115) U.S. Government Agency Securities (3.9%) Citigroup Funding, Inc., Guaranteed FDIC Floating Rate Medium-Term Notes, 0.61%, due 3/30/12 µ@ Wells Fargo & Co., Guaranteed FDIC Floating Rate Notes, 0.53%, due 6/15/12 µ@ Total U.S. Government Agency Securities (Cost $2,600) Mortgage-Backed Securities (45.3%) Adjustable Alt-B Mixed Balance (0.7%) Lehman XS Trust, Floating Rate, Ser. 2005-1, Class 2A1, 1.71%, due 7/25/35 µ Adjustable Jumbo Balance (3.7%) GMAC Mortgage Corp. Loan Trust, Ser. 2006-AR1, Class 1A1, 3.01%, due 4/19/36 µ Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR16, Class 4A2, 2.82%, due 10/25/35 µ Adjustable Mixed Balance (3.7%) Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.73%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.75%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.37%, due 6/19/34 µ Commercial Mortgage-Backed (23.9%) Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2005-PWR8, Class AAB, 4.58%, due 6/11/41 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Class A2, 5.73%, due 3/15/49 µ Commercial Mortgage Pass-Through Certificates, Ser. 2003-LB1A, Class C, 4.23%, due 6/10/38 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C2, Class A2, 5.45%, due 1/15/49 GE Capital Commercial Mortgage Corp., Ser. 2002-2A, Class A2, 4.97%, due 8/11/36 GMAC Commercial Mortgage Securities, Inc., Ser. 2004-C3, Class AAB, 4.70%, due 12/10/41 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/16/46 ñ LB-UBS Commercial Mortgage Trust, Ser. 2003-C1, Class C, 4.50%, due 12/15/36 LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Class C, 5.02%, due 7/15/37 µ Morgan Stanley Capital I, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñ Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C6, Class D, 5.13%, due 8/15/35 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C22, Class A3, 5.29%, due 12/15/44 µ WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (3.9%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP2, Class 1A4, 8.50%, due 3/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ See Notes to Schedule of Investments 47 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Fannie Mae (6.7%) $ Pass-Through Certificates, 5.50%, due 7/1/38 $ Pass-Through Certificates, 6.00%, due 10/1/38 Whole Loan, Ser. 2004-W8, Class PT, 10.95%, due 6/25/44 µ Freddie Mac (2.7%) 6 ARM Certificates, 1.75%, due 1/1/17 5 µ Pass-Through Certificates, 8.00%, due 11/1/26 Pass-Through Certificates, 8.50%, due 10/1/30 Government National Mortgage Association (0.0%) 6 Pass-Through Certificates, 12.00%, due 12/15/12 & 3/15/14 6 Total Mortgage-Backed Securities (Cost $30,977) Corporate Debt Securities (26.3%) Banks (10.8%) Citigroup, Inc., Senior Unsecured Notes, 6.00%, due 12/13/13 Goldman Sachs Group, Inc., Senior Unsecured Notes, 5.30%, due 2/14/12 JP Morgan Chase & Co., Senior Unsecured Medium-Term Notes, 2.05%, due 1/24/14 Merrill Lynch & Co., Inc., Senior Unsecured Medium-Term Notes, Ser. C, 6.05%, due 8/15/12 Morgan Stanley, Senior Unsecured Notes, 2.88%, due 1/24/14 Westpac Banking Corp., Senior Unsecured Notes, 1.85%, due 12/9/13 Beverages (1.0%) Anheuser-Busch Cos., Inc., Guaranteed Unsecured Notes, 4.95%, due 1/15/14 Diversified Financial Services (5.8%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 Caterpillar Financial Services Corp., Unsecured Medium-Term Notes, Ser. F, 4.70%, due 3/15/12 Caterpillar Financial Services Corp., Senior Notes, 1.65%, due 4/1/14 ERAC USA Finance Co., Guaranteed Notes, 2.25%, due 1/10/14 ñ General Electric Capital Corp., Senior Unsecured Global Medium-Term Notes, 5.00%, due 4/10/12 General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 Food (0.6%) Kraft Foods, Inc., Senior Unsecured Notes, 6.25%, due 6/1/12 Insurance (0.8%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 1.50%, due 1/10/14 Media (2.2%) NBC Universal, LLC, Senior Unsecured Notes, 2.10%, due 4/1/14 ñ Time Warner Cable, Inc., Guaranteed Notes, 5.40%, due 7/2/12 See Notes to Schedule of Investments 48 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Office/Business Equipment (1.0%) $ Xerox Corp., Senior Unsecured Notes, 5.50%, due 5/15/12 $ Retail (1.0%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (3.1%) Telecom Italia Capital SA, Guaranteed Notes, 5.25%, due 11/15/13 Telefonica Emisiones SAU, Guaranteed Notes, 2.58%, due 4/26/13 Verizon Communications, Inc., Senior Unsecured Notes, 1.95%, due 3/28/14 Total Corporate Debt Securities (Cost $17,136) Asset-Backed Securities (14.6%) ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.36%, due 4/25/36 µ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP5, Class A2B, 0.34%, due 10/25/36 µ Ally Auto Receivables Trust, Ser. 2010-4, Class A3, 0.91%, due 11/17/14 Ally Auto Receivables Trust, Ser. 2011-1, Class A3, 1.38%, due 1/15/15 Bear Stearns Asset Backed Securities Trust, Ser. 2006-HE9, Class 1A2, 0.36%, due 11/25/36 µ Carrington Mortgage Loan Trust, Ser. 2006-OPT1, Class A3, 0.39%, due 2/25/36 µ Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.47%, due 2/25/37 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-3, Class 2A2, 0.39%, due 6/25/36 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-5, Class 2A2, 0.39%, due 8/25/36 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-6, Class 2A2, 0.39%, due 9/25/36 µ Ford Credit Auto Owner Trust, Ser. 2011-A, Class A3, 0.97%, due 1/15/15 Honda Auto Receivables Owner Trust, Ser. 2010-3, Class A3, 0.70%, due 4/21/14 Hyundai Auto Receivables Trust, Ser. 2011-A, Class A3, 1.16%, due 4/15/15 83 Impac Secured Assets Corp., Ser. 2006-3, Class A4, 0.30%, due 11/25/36 79 µ Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.70%, due 7/13/46 0 #µ* Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.44%, due 1/25/36 µ Soundview Home Equity Loan Trust, Ser. 2006-OPT3, Class 2A3, 0.38%, due 6/25/36 µ Total Asset-Backed Securities (Cost $11,375) NUMBER OF SHARES Short-Term Investments (0.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $313) Total Investments (99.9%) (Cost $68,516) ## Cash, receivables and other assets, less liabilities (0.1%) 73 Total Net Assets (100.0%) $ See Notes to Schedule of Investments 49 Schedule of Investments Neuberger Berman Strategic Income Fund (Unaudited) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Bank Loan Obligationsµ (15.1%) Aerospace & Defense (0.1%) $ Transdigm, Inc., Term Loan B, 4.00%, due 2/14/17 $ AirTransport (0.2%) Delta Air Lines, Inc., Term Loan B, 5.50%, due 4/20/17 All Telecom (0.5%) Integra Telecom, Inc., Term Loan B, 9.25%, due 4/15/15 Intelsat Jackson Holdings S.A., Term Loan B, 5.25%, due 4/2/18 PAETEC Holding Corp, Term Loan B, due 4/11/18 ¢^^ Syniverse Technologies, Inc., Term Loan B, 5.25%, due 1/21/18 Automotive (0.2%) Federal-Mogul Corp., Term Loan B, 2.15% – 2.18%, due 12/29/14 Federal-Mogul Corp., Term Loan C, 2.15% – 2.18%, due 12/28/15 Tomkins LLC, Term Loan B, 4.25%, due 9/29/16 UCI International, Inc., Term Loan B, 5.50%, due 7/26/17 Building & Development (0.6%) Armstrong World Industries, Inc., Term Loan B, 4.50%, due 3/9/18 Capital Automotive L.P., Term Loan B, 5.00%, due 3/10/17 Custom Building Products, Inc., Term Loan B, 5.75%, due 3/19/15 Goodman Global Holdings, Inc., First Lien Term Loan, 5.75%, due 10/28/16 30 Goodman Global Holdings, Inc., Second Lien Term Loan, 9.00%, due 10/30/17 31 PGT Industries, Inc., Term Loan A2, 6.75%, due 2/14/12 51 Realogy Corp., Letter of Credit, 4.51%, due 10/10/16 48 Realogy Corp., Term Loan, 4.56%, due 10/10/16 Business Equipment & Services (1.8%) Acosta, Inc., Term Loan, 4.75%, due 3/1/18 Advantage Sales & Marketing, Inc., Second Lien Term Loan, 9.25%, due 6/18/18 AutoTrader.com, Inc., Term Loan B, 4.75%, due 12/15/16 Brand Energy & Infrastructure Services, Inc., Second Lien Term Loan, due 2/6/15 ¢^^ Brickman Group Holdings, Inc., Term Loan B, 7.25%, due 10/14/16 Brock Holdings III, Inc., Term Loan B, 6.00%, due 3/16/17 Brock Holdings III, Inc., Second Lien Term Loan, 10.00%, due 3/16/18 ClientLogic Corp., Term Loan, 5.79%, due 1/30/14 IMS Health, Inc., Term Loan B, 4.50%, due 8/25/17 Language Line, LLC, Second Lien Term Loan, 10.50%, due 12/16/16 Protection One Alarm Monitoring, Inc., Term Loan B, 6.00%, due 5/16/16 Transaction Network Services, Inc., Term Loan C, 6.00%, due 11/18/15 See Notes to Schedule of Investments 50 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Cable & Satellite Television (0.4%) $ Charter Communications Operating LLC, Term Loan, 7.25%, due 3/6/14 $ Yankee Cable Acquisition, LLC, Term Loan B1, 6.50%, due 8/26/16 Chemicals & Plastics (0.7%) General Chemical Corp., Term Loan B, 5.00% – 5.75%, due 3/3/17 Momentive Specialty Chemicals, Inc., Term Loan C1, 4.00%, due 5/5/15 Momentive Specialty Chemicals, Inc., Term Loan C2, 4.06%, due 5/5/15 PQ Corp., Second Lien Term Loan, 6.72%, due 7/30/15 Styron S.a.r.L LLC, Term Loan B, 6.00%, due 8/2/17 Univar, Inc., Term Loan B, 5.00%, due 6/30/17 Conglomerates (0.1%) Walter Energy, Inc., Term Loan B, 4.00%, due 4/2/18 Containers & Glass Products (0.0%) Graham Packaging Co. L.P., Term Loan D, 6.00%, due 9/23/16 Drugs (0.2%) Warner Chilcott Co. LLC, Term Loan B2, 4.25%, due 3/15/18 Warner Chilcott Corp., Term Loan B1, 4.25%, due 3/15/18 WC Luxco S.a.r.L, Term Loan B3, 4.25%, due 3/15/18 Electric - Generation (0.3%) Texas Competitive Electric Holdings Co. LLC, Term Loan B3, 3.73% – 3.75%, due 10/10/14 ¢^^ Electronics/Electrical (0.9%) Aspect Software, Inc., Term Loan B, 6.25%, due 4/19/16 CommScope, Inc., Term Loan B, 5.00%, due 1/14/18 Datatel, Inc., First Lien Term Loan, 5.00%, due 2/20/17 Datatel, Inc., Second Lien Term Loan, 8.75%, due 2/19/18 Edwards (Cayman Islands II) Ltd., Term Loan B, 5.50%, due 5/31/16 Freescale Semiconductor, Inc., Term Loan B, 4.49%, due 12/1/16 NDS Finance Ltd., Term Loan B, 4.00%, due 3/12/18 SkillSoft Corp., Term Loan B, 6.50%, due 5/26/17 Springboard Finance, LLC, Term Loan A, 7.00%, due 2/23/15 Equipment Leasing (0.1%) NES Rentals Holdings, Inc., Second Lien Term Loan, 10.00%, due 7/20/13 Farming/Agriculture (0.1%) WM Bolthouse Farms, Inc., First Lien Term Loan, 5.50%— 5.75%, due 2/11/16 Financial Intermediaries (1.0%) CIT Group, Inc., Term Loan 3, 6.25%, due 8/11/15 See Notes to Schedule of Investments 51 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) $ Fifth Third Processing Solutions LLC, Term Loan B, 5.50%, due 11/3/16 $ Fifth Third Processing Solutions LLC, Second Lien Term Loan, 8.25%, due 11/1/17 Fortress Investment Group LLC, Term Loan B, 5.75%, due 9/30/15 Harbourvest Partners LLC, Term Loan B, 6.25%, due 12/14/16 LPL Holdings, Inc., Term Loan, 5.25%, due 6/28/17 Nuveen Investments, Inc., Term Loan, 5.77% – 5.81%, due 5/12/17 Ocwen Financial Corp., Term Loan, 9.00%, due 7/29/15 Springleaf Finance Corp., Term Loan B, 7.25%, due 4/21/15 Food Products (0.4%) Del Monte Foods Co., Term Loan B, 4.50%, due 3/8/18 Michael Foods Group, Inc., Term Loan, 4.25%, due 2/23/18 NBTY, Inc., Term Loan B, 4.25%, due 10/2/17 Pinnacle Foods Holdings Corp., Term Loan D, 6.00%, due 4/2/14 Food/Drug Retailers (0.1%) Rite Aid Corp., Term Loan 5, 4.50%, due 2/28/18 Gaming (0.4%) Caesars Entertainment Operating Co., Term Loan B2, 3.21% – 3.27%, due 1/28/15 Caesars Entertainment Operating Co., Term Loan, 9.50%, due 10/31/16 Health Care (1.4%) Aurora Diagnostics LLC, Term Loan B, 6.25%, due 5/21/16 CareStream Health, Inc., Term Loan B, 5.00%, due 2/25/17 IASIS Healthcare LLC, Term Loan, 5.46%, due 6/13/14 ¢^^ IASIS Healthcare LLC, Term Loan B, due 5/17/18 ¢^^ Kindred Healthcare, Inc., Term Loan, due 4/9/18 ¢^^ Multiplan, Inc., Term Loan B, 4.75%, due 8/26/17 RehabCare Group, Inc., Term Loan B, 6.00%, due 11/24/15 Rural/Metro Operating Co. LLC, Term Loan B, 6.00%, due 11/24/16 Sheridan Healthcare, Inc., Term Loan, 4.06%, due 6/13/14 Universal Health Services, Inc., Term Loan B, 4.00%, due 11/15/16 Verint Systems, Inc., Term Loan B, due 10/26/17 ¢^^ Home Furnishings (0.1%) National Bedding Co., LLC, Second Lien Term Loan, 5.31%, due 2/28/14 Insurance (0.1%) Sedgwick CMS Holdings, Inc., Term Loan, 5.00%, due 12/30/16 Leisure Goods/Activities/Movies (0.4%) Cedar Fair L.P., Term Loan B, 4.00%, due 12/15/17 LodgeNet Entertainment Corp., Term Loan, due 4/4/14 ¢^^ Six Flags Theme Parks, Inc., Term Loan B, 5.25%, due 6/30/16 Summit Entertainment LLC, Term Loan, 7.50%, due 9/7/16 See Notes to Schedule of Investments 52 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Lodging & Casinos (0.1%) $ Ameristar Casinos, Inc., Term Loan B, due 4/13/18 $ ¢^^ Media - Broadcast (0.3%) Univision Communications, Inc., Term Loan, 4.46%, due 3/31/17 Media - Services (0.3%) Clear Channel Communications, Inc., Term Loan A, 3.61%, due 7/29/14 Clear Channel Communications, Inc., Term Loan B, 3.86%, due 1/28/16 Nonferrous Metals/Minerals (0.3%) Fairmount Minerals Ltd., Term Loan B, 5.26%, due 3/1/17 Novelis, Inc., Term Loan B, 4.00%, due 11/29/16 Publishing (1.3%) Cengage Learning Acquisitions, Inc., Term Loan 1, 7.50%, due 7/3/14 ¢^^ Dex Media East LLC, Term Loan, 2.78% – 2.82%, due 10/24/14 Dex Media West LLC, Term Loan, 7.00%, due 10/24/14 Getty Images, Inc., Term Loan, 5.25%, due 11/7/16 Instant Web, Inc., Term Loan DD, 3.59%, due 8/5/14 87 Instant Web, Inc., Term Loan B, 3.59%, due 8/7/14 Interactive Data Corp., Term Loan B, 4.75%, due 2/12/18 Postmedia Network, Inc., Term Loan C, 7.25%, due 7/13/16 Quad/Graphics, Inc., Term Loan B, 5.50%, due 4/14/16 Radio & Television (0.3%) Fox Acquisition Sub, LLC, Term Loan B, 4.75% – 6.00%, due 7/14/15 Retailers (except food & drug) (1.2%) AMSCAN Holdings, Inc., Term Loan B, 6.75%, due 12/4/17 Bass Pro Group LLC, Term Loan, 5.00% – 5.75%, due 4/9/15 Gymboree Corp., Term Loan, 5.00%, due 2/23/18 Harbor Freight Tools USA, Inc., First Lien Term Loan, 6.50%, due 12/22/17 Michaels Stores, Inc., Term Loan B2, 4.81% – 4.88%, due 7/31/16 PETCO Animal Supplies, Inc., Term Loan, 4.50%, due 11/24/17 Pilot Travel Centers LLC, Term Loan B, 4.25%, due 3/30/18 Toys "R' Us-Delaware, Inc., Term Loan, 6.00%, due 9/1/16 Software/Services (0.3%) First Data Corp., Term Loan B3, 2.96%, due 9/24/14 Steel (0.1%) JMC Steel Group, Inc., Term Loan, 4.75%, due 4/3/17 See Notes to Schedule of Investments 53 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Utilities (0.8%) $ Bicent Power LLC, First Lien Term Loan B, 2.31%, due 6/30/14 $ Calpine Corp., Term Loan, 4.50%, due 4/2/18 EquiPower Resources Corp., Term Loan B, 5.75%, due 1/26/18 GenOn Energy, Inc., Term Loan B, 6.00%, due 9/8/17 13 Longview Power LLC, Letter of Credit, 2.56%, due 2/28/14 12 Longview Power LLC, Term Loan B, 2.56%, due 2/28/14 Longview Power LLC, Term Loan DD, 2.56%, due 2/28/14 TPF Generation Holdings LLC, Second Lien Term Loan C, 4.56%, due 12/15/14 Total Bank Loan Obligations (Cost $64,041) U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (3.1%) U.S. Treasury Bonds, 6.88%, due 8/15/25 U.S. Treasury Bonds, 4.50%, due 2/15/36 U.S. Treasury Inflation Index Notes, 1.13%, due 1/15/21 U.S. Treasury Inflation Index Notes, 2.38%, due 1/15/25 U.S. Treasury Notes, 2.38%, due 10/31/14 25 U.S. Treasury Notes, 3.25%, due 7/31/16 26 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $12,550) Mortgage-Backed Securities (34.7%) Collateralized Mortgage Obligations (1.1%) Banc of America Funding Corp., Ser. 2006-G, Class 2A1, 0.43%, due 7/20/36 µ Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.73%, due 5/25/34 µ JP Morgan Alternative Loan Trust, Ser. 2006-A5, Class 1A1, 0.37%, due 10/25/36 µ MortgageIT Trust, Ser. 2005-3, Class A1, 0.51%, due 8/25/35 µ WaMu Mortgage Pass-Through Certificates, Ser. 2006-AR10, Class 1A1, 5.57%, due 9/25/36 µ Commercial Mortgage-Backed (11.5%) Banc of America Commercial Mortgage, Inc., Ser. 2006-3, Class A4, 5.89%, due 7/10/44 ØØ Banc of America Commercial Mortgage, Inc., Ser. 2006-6, Class A4, 5.36%, due 10/10/45 ØØ Banc of America Commercial Mortgage, Inc., Ser. 2006-5, Class A4, 5.41%, due 9/10/47 ØØ Banc of America Commercial Mortgage, Inc., Ser. 2007-1, Class A4, 5.45%, due 1/15/49 ØØ Banc of America Commercial Mortgage, Inc., Ser. 2007-3, Class A4, 5.62%, due 6/10/49 µØØ Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW15, Class A4, 5.33%, due 2/11/44 ØØ Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Class A4, 5.69%, due 6/11/50 ØØ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2007-CD5, Class A4, 5.89%, due 11/15/44 ØØ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2007-CD4, Class A4, 5.32%, due 12/11/49 ØØ Commercial Mortgage Loan Trust, Ser. 2008-LS1, Class A4B, 6.20%, due 12/10/49 µØØ Commercial Mortgage Pass-Through Certificates, Ser. 2006-C8, Class A4, 5.31%, due 12/10/46 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C3, Class A4, 5.72%, due 6/15/39 µØØ Credit Suisse Mortgage Capital Certificates, Ser. 2006-C4, Class A3, 5.47%, due 9/15/39 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C4, Class A4, 5.80%, due 9/15/39 µØØ Credit Suisse Mortgage Capital Certificates, Ser. 2006-C5, Class A3, 5.31%, due 12/15/39 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C5, Class A4, 5.70%, due 9/15/40 CWCapital Cobalt Ltd., Ser. 2007-C3, Class A4, 5.821%, due 5/15/46 µØØ CWCapital Cobalt Ltd., Ser. 2007-C2, Class A2, 5.33%, due 4/15/47 CWCapital Cobalt Ltd., Ser. 2007-C2, Class A3, 5.48%, due 4/15/47 DBUBS Mortgage Trust, Ser. 2011-LC1A, Class A1, 3.74%, due 11/10/46 ñØØ Greenwich Capital Commercial Funding Corp., Ser. 2007-GG9, Class A4, 5.44%, due 3/10/39 GS Mortgage Securities Corp. II, Ser. 2006-GG6, Class A4, 5.55%, due 4/10/38 GS Mortgage Securities Corp. II, Ser. 2005-GG4, Class A3, 4.61%, due 7/10/39 ØØ GS Mortgage Securities Corp. II, Ser. 2005-GG4, Class A4, 4.76%, due 7/10/39 ØØ See Notes to Schedule of Investments 54 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) $ GS Mortgage Securities Corp. II, Ser. 2011-GC3, Class A4, 4.75%, due 3/10/44 $ ñ GS Mortgage Securities Corp. II, Ser. 2007-GG10, Class A4, 5.81%, due 8/10/45 µ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2006-LDP7, Class A4, 5.87%, due 4/15/45 µ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2006-LDP9, Class A3, 5.34%, due 5/15/47 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB18, Class A4, 5.44%, due 6/12/47 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LDPX, Class A3, 5.42%, due 1/15/49 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD11, Class A4, 5.82%, due 6/15/49 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB20, Class A4, 5.79%, due 2/12/51 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB20, Class A3, 5.82%, due 2/12/51 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD12, Class A4, 5.88%, due 2/15/51 ØØ Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Class A4, 5.38%, due 8/12/48 ØØ Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-7, Class A4, 5.74%, due 6/12/50 µØØ Morgan Stanley Capital I, Ser. 2007-IQ16, Class A4, 5.81%, due 12/12/49 ØØ Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C19, Class A5, 4.66%, due 5/15/44 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C31, Class A4, 5.51%, due 4/15/47 Fannie Mae (8.7%) Pass-Through Certificates, 4.00%, due 10/1/39 – 10/1/40 Pass-Through Certificates, 5.00%, due 8/1/33 – 5/1/37 Pass-Through Certificates, 5.50%, due 7/1/33 – 1/1/39 ØØ Pass-Through Certificates, 6.00%, due 9/1/33 – 9/1/40 3 Pass-Through Certificates, 6.50%, due 9/1/32 3 9 Pass-Through Certificates, 7.00%, due 7/1/29 10 2 Pass-Through Certificates, 7.50%, due 12/1/32 2 Pass-Through Certificates, 4.50%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 6.00%, TBA, 30 Year Maturity Ø Freddie Mac (13.4%) Pass-Through Certificates, 4.00%, due 9/1/39 – 1/1/41 7 Pass-Through Certificates, 4.50%, due 8/1/18 8 Pass-Through Certificates, 5.00%, due 5/1/18 – 8/1/39 Pass-Through Certificates, 5.50%, due 9/1/17 – 5/1/40 ØØ Pass-Through Certificates, 6.00%, due 4/1/17 – 9/1/38 2 Pass-Through Certificates, 6.50%, due 3/1/16 2 2 Pass-Through Certificates, 7.00%, due 6/1/32 2 Pass-Through Certificates, 4.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 4.50%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.50%, TBA, 30 Year Maturity Ø Government National Mortgage Association (0.0%) 3 Pass-Through Certificates, 6.50%, due 7/15/32 4 3 Pass-Through Certificates, 7.00%, due 8/15/32 3 7 Total Mortgage-Backed Securities (Cost $139,254) See Notes to Schedule of Investments 55 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Corporate Debt Securities (43.6%) Aerospace/Defense (0.1%) $ BE Aerospace, Inc., Senior Unsecured Notes, 8.50%, due 7/1/18 $ Huntington Ingalls Industries, Inc., Guaranteed Notes, 6.88%, due 3/15/18 ñ Huntington Ingalls Industries, Inc., Guaranteed Notes, 7.13%, due 3/15/21 ñ Airlines (1.8%) Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 ñ Continental Airlines, Inc., Pass-Through Certificates, Ser. 2009-2, Class A, 7.25%, due 11/10/19 Continental Airlines, Inc., Pass-Through Certificates, Ser. 2010-1, Class A, 4.75%, due 1/12/21 ØØ Continental Airlines, Inc., Pass-Through Certificates, Ser. 2007-1, Class A, 5.98%, due 4/19/22 ØØ Delta Air Lines, Inc., Senior Secured Notes, 9.50%, due 9/15/14 ñ Delta Air Lines, Inc., Pass-Through Certificates, Ser. 2010-1, Class A, 6.20%, due 7/2/18 ØØ Delta Air Lines, Inc., Pass-Through Certificates, Ser. 2009-1, Class A, 7.75%, due 12/17/19 ØØ Delta Air Lines, Inc., Pass-Through Certificates, Ser. 2007-1, Class A, 6.82%, due 8/10/22 ØØ Apparel/Textiles (0.1%) Hanesbrands, Inc., Guaranteed Notes, 6.38%, due 12/15/20 Auto Loans (0.3%) Ford Motor Credit Co. LLC, Senior Unsecured Notes, 6.63%, due 8/15/17 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.13%, due 1/15/20 Automakers (0.4%) Ford Holdings, Inc., Guaranteed Notes, 9.30%, due 3/1/30 Ford Motor Co., Senior Unsecured Notes, 7.45%, due 7/16/31 Ford Motor Co., Senior Unsecured Notes, 9.98%, due 2/15/47 Navistar Int'l Corp., Guaranteed Notes, 8.25%, due 11/1/21 Banking (6.6%) Ally Financial, Inc., Guaranteed Notes, 6.25%, due 12/1/17 ñØØ Ally Financial, Inc., Guaranteed Notes, 8.00%, due 3/15/20 Bank of America Corp., Senior Unsecured Medium-Term Notes, 4.50%, due 4/1/15 ØØ Bank of America Corp., Senior Unsecured Notes, 3.63%, due 3/17/16 Bank of America Corp., Senior Unsecured Notes, 5.63%, due 7/1/20 ØØ Citigroup, Inc., Senior Unsecured Notes, 5.50%, due 4/11/13 Citigroup, Inc., Senior Unsecured Notes, 6.13%, due 11/21/17 ØØ Citigroup, Inc., Senior Unsecured Notes, 8.13%, due 7/15/39 Goldman Sachs Group, Inc., Subordinated Notes, 6.75%, due 10/1/37 ØØ Goldman Sachs Group, Inc., Senior Notes, 6.25%, due 2/1/41 JP Morgan Chase Capital XVII, Limited Guaranteed Notes, Ser. Q, 5.85%, due 8/1/35 Morgan Stanley, Senior Unsecured Notes, 3.45%, due 11/2/15 ØØ Morgan Stanley, Senior Unsecured Notes, 3.80%, due 4/29/16 Morgan Stanley, Senior Unsecured Global Medium-Term Notes, Ser. F, 6.63%, due 4/1/18 ØØ Morgan Stanley, Senior Unsecured Global Medium-Term Notes, Ser. F, 5.63%, due 9/23/19 ØØ Wells Fargo & Co., Senior Unsecured Medium-Term Notes, 4.60%, due 4/1/21 See Notes to Schedule of Investments 56 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Building & Construction (0.1%) $ Standard Pacific Corp., Guaranteed Notes, 8.38%, due 5/15/18 $ ñ Building Materials (0.4%) Masco Corp., Senior Unsecured Notes, 6.13%, due 10/3/16 Owens Corning, Inc., Guaranteed Notes, 9.00%, due 6/15/19 Ply Gem Industries, Inc., Senior Secured Notes, 8.25%, due 2/15/18 ñ USG Corp., Guaranteed Notes, 9.75%, due 8/1/14 ñ USG Corp., Guaranteed Notes, 8.38%, due 10/15/18 ñ Chemicals (0.9%) CF Industries, Inc., Guaranteed Notes, 6.88%, due 5/1/18 Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/20 Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/21 ñ Lyondell Chemical Co., Senior Secured Notes, 8.00%, due 11/1/17 ñ Nalco Co., Senior Notes, 8.25%, due 5/15/17 The Dow Chemical Co., Senior Unsecured Notes, 5.90%, due 2/15/15 The Dow Chemical Co., Senior Unsecured Notes, 4.25%, due 11/15/20 ØØ Commercial Services (0.3%) ERAC USA Finance Co., Guaranteed Notes, 7.00%, due 10/15/37 ñØØ Consumer/Commercial/Lease Financing (1.4%) AWAS Aviation Capital Ltd., Senior Secured Notes, 7.00%, due 10/15/16 ñ CIT Group, Inc., Secured Notes, Ser. C, 5.25%, due 4/1/14 ñ CIT Group, Inc., Secured Notes, 7.00%, due 5/1/16 CIT Group, Inc., Secured Notes, 7.00%, due 5/1/17 ØØ Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. R, 5.65%, due 6/1/14 95 Int'l Lease Finance Corp., Senior Secured Notes, 6.50%, due 9/1/14 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.75%, due 3/15/17 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.88%, due 9/1/17 Int'l Lease Finance Corp., Senior Secured Notes, 7.13%, due 9/1/18 ñ SLM Corp., Senior Medium-Term Notes, 6.25%, due 1/25/16 SLM Corp., Senior Unsecured Medium-Term Notes, Ser. A, 8.45%, due 6/15/18 Department Stores (0.3%) JC Penney Co., Inc., Senior Unsecured Notes, 5.65%, due 6/1/20 Macy's Retail Holdings, Inc., Guaranteed Notes, 6.38%, due 3/15/37 Sears Holdings Corp., Senior Secured Notes, 6.63%, due 10/15/18 ñ Diversified Financial Services (1.3%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 ØØ American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. D, 5.13%, due 8/25/14 ØØ Banque PSA Finance, Senior Unsecured Notes, 4.38%, due 4/4/16 ñ General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 ØØ General Electric Capital Corp., Subordinated Notes, 5.30%, due 2/11/21 See Notes to Schedule of Investments 57 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Electric - Generation (1.2%) $ Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 $ ñØØ Dynegy-Roseton Danskammer, Pass-Through Certificates, Ser. B, 7.67%, due 11/8/16 Edison Mission Energy, Senior Unsecured Notes, 7.20%, due 5/15/19 Edison Mission Energy, Senior Unsecured Notes, 7.63%, due 5/15/27 Energy Future Intermediate Holding Co. LLC, Senior Secured Notes, 10.00%, due 12/1/20 Homer City Funding LLC, Senior Secured Notes, 8.14%, due 10/1/19 Mirant Mid-Atlantic Trust, Pass-Through Certificates, Ser. A, 8.63%, due 6/30/12 NRG Energy, Inc., Guaranteed Notes, 7.38%, due 2/1/16 NRG Energy, Inc., Guaranteed Notes, 7.63%, due 1/15/18 ñ RRI Energy, Inc., Senior Unsecured Notes, 7.63%, due 6/15/14 Electric - Integrated (0.3%) CMS Energy Corp., Senior Unsecured Notes, 4.25%, due 9/30/15 Exelon Generation Co. LLC, Senior Unsecured Notes, 6.25%, due 10/1/39 IPALCO Enterprises, Inc., Senior Secured Notes, 7.25%, due 4/1/16 ñ Electronics (0.4%) Freescale Semiconductor, Inc., Senior Secured Notes, 9.25%, due 4/15/18 ñ NXP BV Funding LLC, Senior Secured Notes, 9.75%, due 8/1/18 ñ Energy - Alternate Sources (0.1%) PSALM Corp., Guaranteed Notes, 7.39%, due 12/2/24 ñ Energy - Exploration & Production (1.8%) 50 Chesapeake Energy Corp., Guaranteed Notes, 7.63%, due 7/15/13 55 Chesapeake Energy Corp., Guaranteed Notes, 6.88%, due 8/15/18 60 Chesapeake Energy Corp., Guaranteed Notes, 6.63%, due 8/15/20 65 Chesapeake Energy Corp., Guaranteed Notes, 6.13%, due 2/15/21 Cimarex Energy Co., Guaranteed Notes, 7.13%, due 5/1/17 EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 Forest Oil Corp., Guaranteed Notes, 7.25%, due 6/15/19 Linn Energy LLC, Senior Unsecured Notes, 8.63%, due 4/15/20 Linn Energy LLC, Guaranteed Notes, 7.75%, due 2/1/21 ñ Nexen, Inc., Senior Unsecured Notes, 6.40%, due 5/15/37 ØØ Petrohawk Energy Corp., Guaranteed Notes, 7.25%, due 8/15/18 Pioneer Natural Resources Co., Senior Guaranteed Notes, 5.88%, due 7/15/16 Plains Exploration & Production Co., Guaranteed Notes, 6.63%, due 5/1/21 Quicksilver Resources, Inc., Guaranteed Notes, 11.75%, due 1/1/16 SandRidge Energy, Inc., Guaranteed Floating Rate Notes, 3.93%, due 4/1/14 µ SandRidge Energy, Inc., Guaranteed Notes, 8.00%, due 6/1/18 ñ SandRidge Energy, Inc., Guaranteed Notes, 7.50%, due 3/15/21 ñ Food (1.7%) Grupo Bimbo SAB de CV, Guaranteed Notes, 4.88%, due 6/30/20 ñØØ Kraft Foods, Inc., Senior Unsecured Notes, 6.50%, due 2/9/40 ØØ Sigma Alimentos SA de CV, Senior Unsecured Notes, 5.63%, due 4/14/18 ñ See Notes to Schedule of Investments 58 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Food - Wholesale -(0.0%) $ Blue Merger Sub, Inc., Guaranteed Notes, 7.63%, due 2/15/19 $ ñ Gaming (0.9%) CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 ñ CityCenter Holdings LLC, Secured Notes, 10.75%, due 1/15/17 ñc FireKeepers Development Authority, Senior Secured Notes, 13.88%, due 5/1/15 ñ MGM Mirage, Inc., Senior Secured Notes, 11.13%, due 11/15/17 ØØ MGM Mirage, Inc., Senior Secured Notes, 9.00%, due 3/15/20 Pokagon Gaming Authority, Senior Notes, 10.38%, due 6/15/14 ñ San Pasqual Casino Development Group, Inc., Notes, 8.00%, due 9/15/13 ñ Seminole Indian Tribe of Florida, Notes, 7.75%, due 10/1/17 ñ Gas Distribution (1.2%) AmeriGas Partners L.P., Senior Unsecured Notes, 7.13%, due 5/20/16 ØØ El Paso Corp., Senior Unsecured Notes, 7.00%, due 6/15/17 El Paso Energy Corp., Global Medium-Term Notes, 7.80%, due 8/1/31 Energy Transfer Equity L.P., Senior Secured Notes, 7.50%, due 10/15/20 ØØ Enterprise Products Operating LLC, Guaranteed Notes, 5.95%, due 2/1/41 Ferrellgas Partners L.P., Senior Unsecured Notes, 9.13%, due 10/1/17 ØØ Inergy L.P., Guaranteed Notes, 7.00%, due 10/1/18 ñ Kinder Morgan Energy Partners L.P, Senior Unsecured Notes, 6.38%, due 3/1/41 MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 8.75%, due 4/15/18 Regency Energy Partners L.P., Guaranteed Notes, 6.88%, due 12/1/18 Health Care (0.2%) HCP, Inc., Senior Unsecured Notes, 5.38%, due 2/1/21 Health Facilities (0.6%) Biomet, Inc., Guaranteed Notes, 10.00%, due 10/15/17 Biomet, Inc., Guaranteed Notes, 10.38%, due 10/15/17 c 80 Columbia Healthcare Corp., Senior Unsecured Notes, 7.50%, due 12/15/23 75 HCA, Inc., Secured Notes, 9.63%, due 11/15/16 c HCA, Inc., Senior Secured Notes, 8.50%, due 4/15/19 OMEGA Healthcare Investors, Inc., Guaranteed Notes, 6.75%, due 10/15/22 ñ Tenet Healthcare Corp., Senior Secured Notes, 8.88%, due 7/1/19 Health Services (0.1%) Service Corp. Int'l, Senior Unsecured Notes, 7.38%, due 10/1/14 Hotels (0.4%) Felcor Escrow Holdings LLC, Senior Secured Notes, 6.75%, due 6/1/19 ñØ Starwood Hotels & Resorts Worldwide, Inc., Senior Unsecured Notes, 6.75%, due 5/15/18 ØØ See Notes to Schedule of Investments 59 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Industrial (0.7%) $ Corn Products Int'l, Inc., Senior Unsecured Notes, 6.63%, due 4/15/37 $ Husky Energy, Inc., Senior Unsecured Notes, 5.90%, due 6/15/14 ØØ Wal-Mart Stores, Inc., Senior Unsecured Notes, 5.00%, due 10/25/40 ØØ Insurance (1.8%) Hartford Financial Services Group, Inc., Senior Unsecured Notes, 5.38%, due 3/15/17 Hartford Financial Services Group, Inc., Senior Unsecured Notes, 6.30%, due 3/15/18 Nationwide Financial Services, Inc., Senior Unsecured Notes, 5.38%, due 3/25/21 ñ PPL WEM Holdings PLC, Senior Unsecured Notes, 3.90%, due 5/1/16 ñ Prudential Financial, Inc., Senior Unsecured Medium-Term Notes, Ser. D, 3.88%, due 1/14/15 Integrated Energy (0.5%) Petrobras Int'l Finance Co., Guaranteed Notes, 5.38%, due 1/27/21 Investments & Misc. Financial Services (0.3%) Icahn Enterprises L.P., Guaranteed Notes, 7.75%, due 1/15/16 Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 Iron/Steel (0.2%) Cliffs Natural Resources, Inc., Senior Unsecured Notes, 4.88%, due 4/1/21 Leisure (0.1%) Cedar Fair L.P., Guaranteed Notes, 9.13%, due 8/1/18 ñ Machinery (0.4%) Case New Holland, Inc., Senior Notes, 7.88%, due 12/1/17 ñØØ Terex Corp., Senior Subordinated Notes, 8.00%, due 11/15/17 The Manitowoc Co., Inc., Guaranteed Notes, 8.50%, due 11/1/20 Media (2.5%) DirecTV Holdings LLC, Guaranteed Notes, 5.00%, due 3/1/21 DirecTV Holdings LLC, Guaranteed Notes, 6.00%, due 8/15/40 ØØ DirecTV Holdings LLC, Guaranteed Notes, 6.38%, due 3/1/41 News America, Inc., Guaranteed Notes, 6.15%, due 2/15/41 ñ Time Warner Cable, Inc., Guaranteed Notes, 6.75%, due 7/1/18 ØØ Time Warner Cable, Inc., Guaranteed Notes, 8.75%, due 2/14/19 ØØ Time Warner Cable, Inc., Guaranteed Notes, 5.88%, due 11/15/40 Time Warner, Inc., Guaranteed Notes, 6.10%, due 7/15/40 ØØ Time Warner, Inc., Guaranteed Notes, 6.25%, due 3/29/41 Media - Broadcast (0.9%) Citadel Broadcasting Corp., Guaranteed Notes, 7.75%, due 12/15/18 ñ NBC Universal, Inc., Senior Unsecured Notes, 4.38%, due 4/1/21 ñØØ NBC Universal, Inc., Senior Unsecured Notes, 6.40%, due 4/30/40 ñ See Notes to Schedule of Investments 60 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) $ Univision Communications, Inc., Senior Secured Notes, 6.88%, due 5/15/19 $ ñØ XM Satellite Radio, Inc., Guaranteed Notes, 13.00%, due 8/1/13 ñ XM Satellite Radio, Inc., Guaranteed Notes, 7.63%, due 11/1/18 ñ Media - Cable (1.3%) CCO Holdings LLC, Guaranteed Notes, 7.25%, due 10/30/17 CCO Holdings LLC, Guaranteed Notes, 7.00%, due 1/15/19 CCO Holdings LLC, Guaranteed Notes, 8.13%, due 4/30/20 Cequel Communications Holdings I LLC, Senior Unsecured Notes, 8.63%, due 11/15/17 ñ Comcast Corp., Guaranteed Notes, 6.40%, due 3/1/40 CSC Holdings, Inc., Senior Unsecured Notes, 8.50%, due 6/15/15 DISH DBS Corp., Guaranteed Notes, 7.75%, due 5/31/15 EchoStar DBS Corp., Guaranteed Notes, 7.00%, due 10/1/13 Mediacom LLC, Senior Unsecured Notes, 9.13%, due 8/15/19 UPC Holding BV, Senior Secured Notes, 9.88%, due 4/15/18 ñ Videotron Ltee, Guaranteed Notes, 9.13%, due 4/15/18 Virgin Media Finance PLC, Guaranteed Notes, Ser.1, 9.50%, due 8/15/16 Virgin Media Finance PLC, Guaranteed Notes, 8.38%, due 10/15/19 Media - Services (0.3%) Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser.B, 9.25%, due 12/15/17 Lamar Media Corp., Guaranteed Notes, 9.75%, due 4/1/14 WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 Medical Products (0.1%) Boston Scientific Corp., Senior Unsecured Notes, 6.00%, due 1/15/20 Metals/Mining Excluding Steel (0.6%) Arch Coal, Inc., Guaranteed Notes, 8.75%, due 8/1/16 ØØ Arch Western Finance LLC, Guaranteed Notes, 6.75%, due 7/1/13 FMG Resources (August 2006) Pty Ltd., Guaranteed Notes, 7.00%, due 11/1/15 ñ Peabody Energy Corp., Guaranteed Notes, 7.38%, due 11/1/16 Southern Copper Corp., Senior Unsecured Notes, 5.38%, due 4/16/20 Miscellaneous Manufacturer (0.2%) Tyco Int'l Finance SA, Guaranteed Notes, 3.75%, due 1/15/18 Office/Business Equipment (0.4%) Xerox Corp., Senior Unsecured Notes, 6.40%, due 3/15/16 ØØ Packaging (0.4%) Ardagh Packaging Finance PLC, Senior Secured Notes, 7.38%, due 10/15/17 ñØØ Ball Corp., Guaranteed Notes, 7.13%, due 9/1/16 ØØ Ball Corp., Guaranteed Notes, 6.63%, due 3/15/18 Owens-Brockway Glass Container, Inc., Guaranteed Notes, 7.38%, due 5/15/16 Reynolds Group Issuer, Inc., Senior Secured Notes, 7.13%, due 4/15/19 ñ Reynolds Group Issuer, Inc., Senior Secured Notes, 6.88%, due 2/15/21 ñ See Notes to Schedule of Investments 61 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Pharmaceuticals (0.7%) $ Express Scripts, Inc., Guaranteed Notes, 3.13%, due 5/15/16 $ Mylan, Inc., Guaranteed Notes, 7.63%, due 7/15/17 ñ Mylan, Inc., Guaranteed Notes, 7.88%, due 7/15/20 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.50%, due 7/15/16 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.75%, due 10/1/17 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.88%, due 12/1/18 ñ Printing & Publishing (0.2%) Gannett Co., Inc., Guaranteed Notes, 9.38%, due 11/15/17 Gannett Co., Inc., Guaranteed Notes, 7.13%, due 9/1/18 ñ Real Estate (0.2%) WEA Finance LLC, Guaranteed Notes, 7.50%, due 6/2/14 ñØØ REITs (0.5%) Health Care REIT, Inc., Senior Unsecured Notes, 5.25%, due 1/15/22 Simon Property Group L.P., Senior Unsecured Notes, 10.35%, due 4/1/19 Ventas Realty L.P., Guaranteed Notes, 6.75%, due 4/1/17 Software/Services (0.4%) Fidelity National Information Services, Inc., Guaranteed Notes, 7.63%, due 7/15/17 Fidelity National Information Services, Inc., Guaranteed Notes, 7.88%, due 7/15/20 First Data Corp., Senior Secured Notes, 7.38%, due 6/15/19 ñ Lender Processing Services, Inc., Guaranteed Notes, 8.13%, due 7/1/16 Specialty Retail (0.5%) Home Depot, Inc., Senior Unsecured Notes, 5.95%, due 4/1/41 Toys "R" Us Property Co. I LLC, Guaranteed Notes, 10.75%, due 7/15/17 Toys "R" Us-Delaware, Inc., Senior Secured Notes, 7.38%, due 9/1/16 ñ Steel Producers/Products (1.1%) ArcelorMittal, Senior Unsecured Notes, 6.13%, due 6/1/18 ØØ ArcelorMittal, Senior Unsecured Notes, 9.85%, due 6/1/19 ArcelorMittal, Senior Unsecured Notes, 5.25%, due 8/5/20 ØØ 20 Steel Dynamics, Inc., Guaranteed Notes, 6.75%, due 4/1/15 21 Steel Dynamics, Inc., Guaranteed Notes, 7.75%, due 4/15/16 Tube City IMS Corp., Guaranteed Notes, 9.75%, due 2/1/15 United States Steel Corp., Senior Unsecured Notes, 6.65%, due 6/1/37 See Notes to Schedule of Investments 62 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Support - Services (0.5%) $ Hertz Corp., Guaranteed Notes, 6.75%, due 4/15/19 $ ñ Knowledge Learning Corp., Guaranteed Notes, 7.75%, due 2/1/15 ñ 90 NES Rentals Holdings, Inc., Secured Notes, 12.25%, due 4/15/15 90 ñ RSC Equipment Rental, Inc., Senior Secured Notes, 10.00%, due 7/15/17 ñ United Rentals N.A., Inc., Guaranteed Notes, 10.88%, due 6/15/16 West Corp., Guaranteed Notes, 8.63%, due 10/1/18 ñ West Corp., Guaranteed Notes, 7.88%, due 1/15/19 ñ Telecom - Equipment (0.1%) CommScope, Inc., Guaranteed Notes, 8.25%, due 1/15/19 ñ Telecom - Integrated/Services (1.3%) Citizens Communications Co., Senior Unsecured Notes, 9.00%, due 8/15/31 Citizens Utilities Co., Senior Unsecured Notes, 6.63%, due 3/15/15 Frontier Communications Corp., Senior Unsecured Notes, 8.25%, due 4/15/17 GCI, Inc., Senior Unsecured Notes, 8.63%, due 11/15/19 ØØ Intelsat Bermuda Ltd., Guaranteed Notes, 11.50%, due 2/4/17 c Intelsat Jackson Holdings Ltd., Guaranteed Notes, 8.50%, due 11/1/19 PAETEC Holding Corp., Senior Secured Notes, 8.88%, due 6/30/17 ØØ Qwest Communications Int'l, Inc., Guaranteed Notes, 7.13%, due 4/1/18 Qwest Corp., Senior Unsecured Notes, 7.50%, due 10/1/14 Windstream Corp., Guaranteed Notes, 8.13%, due 8/1/13 Windstream Corp., Guaranteed Notes, 7.75%, due 10/15/20 Windstream Corp., Guaranteed Notes, 7.75%, due 10/1/21 ñ Telecom - Wireless (1.6%) CC Holdings GS V LLC/Crown Castle GS III Corp., Senior Secured Notes, 7.75%, due 5/1/17 ñ Cricket Communications, Inc., Senior Secured Notes, 7.75%, due 5/15/16 Cricket Communications, Inc., Guaranteed Notes, 7.75%, due 10/15/20 Sprint Capital Corp., Guaranteed Notes, 6.90%, due 5/1/19 Sprint Capital Corp., Guaranteed Notes, 6.88%, due 11/15/28 Sprint Nextel Corp., Senior Unsecured Notes, 6.00%, due 12/1/16 Verizon Communications, Inc., Senior Unsecured Notes, 4.60%, due 4/1/21 Wind Acquisition Finance SA, Senior Secured Notes, 7.25%, due 2/15/18 ñ Telecommunications (2.2%) America Movil SAB de CV, Guaranteed Notes, 5.75%, due 1/15/15 America Movil SAB de CV, Guaranteed Notes, 5.00%, due 3/30/20 ØØ AT&T, Inc., Senior Unsecured Notes, 4.45%, due 5/15/21 AT&T, Inc., Senior Unsecured Notes, 6.55%, due 2/15/39 ØØ Telecom Italia Capital SA, Guaranteed Unsecured Notes, 4.95%, due 9/30/14 Telefonica Emisiones SAU, Guaranteed Notes, 3.99%, due 2/16/16 Telefonica Emisiones SAU, Guaranteed Notes, 5.13%, due 4/27/20 Telefonica Emisiones SAU, Guaranteed Notes, 5.46%, due 2/16/21 Tobacco (0.6%) Lorillard Tobacco Co., Guaranteed Notes, 8.13%, due 6/23/19 ØØ See Notes to Schedule of Investments 63 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) Transport - Rail (0.1%) $ RZD Capital Ltd., Medium-Term Loan Participation Notes, 5.74%, due 4/3/17 $ Total Corporate Debt Securities (Cost $180,237) Asset-Backed Securities (1.6%) ACE Securities Corp., Ser. 2007-ASP2, Class A2D, 0.49%, due 6/25/37 µØØ Citigroup Mortgage Loan Trust, Inc., Ser. 2006-AMC1, Class A2B, 0.37%, due 9/25/36 µ Morgan Stanley Home Equity Loan Trust, Ser. 2006-3, Class A3, 0.37%, due 4/25/36 µ Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.44%, due 1/25/36 µ Soundview Home Equity Loan Trust, Ser. 2006-3, Class A3, 0.37%, due 11/25/36 µØØ Wells Fargo Home Equity Trust, Ser. 2006-3, Class A2, 0.36%, due 1/25/37 µ Total Asset-Backed Securities (Cost $6,960) Government Securities (2.2%) Quasi - Sovereign (0.5%) Banco Nacional de Desenvolvimento Economico e Social, Senior Unsecured Notes, 6.50%, due 6/10/19 Banco Nacional de Desenvolvimento Economico e Social, Senior Unsecured Notes, 5.50%, due 7/12/20 Bank of China (Hong Kong) Ltd., Subordinated Notes, 5.55%, due 2/11/20 Empresa Nacional del Petroleo, Unsecured Notes, 5.25%, due 8/10/20 Intergas Finance BV, Guaranteed Notes, 6.38%, due 5/14/17 KazMunayGaz National Co., Senior Unsecured Global Medium-Term Notes, Ser. 2, 9.13%, due 7/2/18 Nak Naftogaz Ukraine, Gov't Guaranteed Notes, 9.50%, due 9/30/14 Petroleos de Venezuela SA, Guaranteed Notes, 5.25%, due 4/12/17 Petroleos de Venezuela SA, Guaranteed Notes, 5.38%, due 4/12/27 52 Petronas Capital Ltd., Guaranteed Notes, 5.25%, due 8/12/19 Republic of Croatia, Senior Unsecured Notes, 6.75%, due 11/5/19 Sovereign (1.7%) Federative Republic of Brazil, Senior Unsecured Notes, 4.88%, due 1/22/21 85 Lebanese Republic, Notes, 8.50%, due 1/19/16 95 Lebanese Republic, Unsubordinated Global Medium-Term Notes, 6.38%, due 3/9/20 Majapahit Holding BV, Guaranteed Notes, 7.88%, due 6/29/37 Pemex Project Funding Master Trust, Guaranteed Notes, 5.75%, due 3/1/18 Pemex Project Funding Master Trust, Guaranteed Notes, 6.63%, due 6/15/38 30 Republic of Argentina, Senior Unsecured Notes, 8.75%, due 6/2/17 31 Republic of Argentina, Senior Unsecured Notes, 8.28%, due 12/31/33 65 Republic of Argentina, Unsubordinated Notes, Step-Up, 2.50%/5.25%, 2.50%, due 12/31/38 28 ** 55 Republic of Bulgaria, Unsubordinated Notes, 8.25%, due 1/15/15 64 Republic of Chile, Senior Unsecured Notes, 3.88%, due 8/5/20 98 Republic of Colombia, Senior Unsecured Notes, 8.13%, due 5/21/24 Republic of Colombia, Senior Unsecured Notes, 7.38%, due 1/27/17 85 Republic of El Salvador, Senior Unsecured Notes, 7.75%, due 1/24/23 95 50 Republic of El Salvador, Senior Unsecured Notes, 7.65%, due 6/15/35 51 17 Republic of Hungary, Senior Unsecured Notes, 4.75%, due 2/3/15 17 Republic of Hungary, Senior Unsecured Notes, 6.25%, due 1/29/20 Republic of Indonesia, Senior Unsecured Notes, 5.88%, due 3/13/20 Republic of Lithuania, Senior Unsecured Notes, 7.38%, due 2/11/20 55 Republic of Panama, Senior Unsecured Notes, 7.25%, due 3/15/15 64 Republic of Panama, Senior Unsecured Notes, 5.20%, due 1/30/20 Republic of Panama, Senior Unsecured Notes, 6.70%, due 1/26/36 Republic of Peru, Senior Unsecured Notes, 7.35%, due 7/21/25 43 Republic of Peru, Senior Unsecured Notes, 8.75%, due 11/21/33 55 Republic of Philippines, Senior Unsecured Notes, 6.50%, due 1/20/20 Republic of Poland, Senior Unsecured Notes, 5.00%, due 10/19/15 88 Republic of Poland, Senior Unsecured Notes, 6.38%, due 7/15/19 98 See Notes to Schedule of Investments 64 PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted) $ Republic of South Africa, Senior Unsecured Notes, 6.50%, due 6/2/14 $ Republic of South Africa, Senior Unsecured Notes, 6.88%, due 5/27/19 Republic of Sri Lanka, Senior Unsecured Notes, 6.25%, due 10/4/20 Republic of Turkey, Senior Unsecured Notes, 7.00%, due 6/5/20 Republic of Turkey, Senior Unsecured Notes, 5.63%, due 3/30/21 Republic of Turkey, Senior Unsecured Notes, 7.38%, due 2/5/25 Republic of Uruguay, Senior Unsecured Notes, 6.88%, due 9/28/25 13 Republic of Uruguay, Unsecured Notes, 7.88%, due 1/15/33 16 Republic of Venezuela, Senior Unsecured Notes, 7.75%, due 10/13/19 Republic of Venezuela, Senior Unsecured Notes, 9.38%, due 1/13/34 85 RSHB Capital SA, Senior Secured Notes, 6.30%, due 5/15/17 4 Russian Federation Bond, Senior Unsecured Notes, 7.50%, due 3/31/30 5 Russian Federation Bond, Senior Unsecured Notes, 7.50%, due 3/31/30 Ukraine Government Bond, Senior Unsecured Notes, 6.58%, due 11/21/16 United Mexican States, Senior Unsecured Global Medium-Term Notes, Ser. A, 5.13%, due 1/15/20 Total Government Securities (Cost $9,299) NUMBER OF SHARES Short-Term Investments (10.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $45,477) Total Investments (110.9%) (Cost $457,818) ## Liabilities, less cash, receivables and other assets [(10.9%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 65 Notes to Schedule of Investments (Unaudited) † In accordance with Accounting Standards Codification ("ASC") 820 "Fair Value Measurements and Disclosures" ("ASC 820"), all investments held by each of Neuberger Berman Core Bond Fund ("Core Bond"), Neuberger Berman Floating Rate Income Fund ("Floating Rate Income"), Neuberger Berman High Income Bond Fund ("High Income"), Neuberger Berman Municipal Intermediate Bond Fund ("Municipal Intermediate Bond"), Neuberger Berman Short Duration Bond Fund ("Short Duration"), and Neuberger Berman Strategic Income Fund ("Strategic Income") (each individually a "Fund," and collectively, the "Funds") are carried at the value that Neuberger Berman Management LLC ("Management") believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds' investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ■ Level 1 – quoted prices in active markets for identical investments ■ Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ■ Level 3 – significant unobservable inputs (including a Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds' investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Funds: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available ("Other Market Information"). U.S. Treasury Securities. Inputs used to value U.S. Treasury securities generally include quotes from several inter-dealer brokers and Other Market Information. Asset-Backed Securities and Mortgage Backed Securities. Inputs used to value asset-backed securities and mortgage backed securities generally include models that consider a number of factors, which may include the following: prepayment speeds, cash flows, spread adjustments and Other Market Information. High Yield Securities. Inputs used to value high yield securities generally include a number of observations of equity and credit default swap curves related to the issuer and Other Market Information. Municipal Debt Securities. Inputs used to evaluate municipal debt securities include current trades, bid-wanted lists (which informs the market that a holder is interested in selling a position and that offers will be considered), offerings, general information on market movement, direction, trends, and specific data on specialty issues. See Notes to Financial Statements 66 Notes to Schedule of Investments (Unaudited) (cont'd) Emerging Markets Debt. Inputs used to value emerging markets debt generally include dealer quotes, bond market activity, discounted cash flow models, and other relevant information such as credit spreads and benchmark curves. Inputs used by independent pricing services to value bank loan securities include multiple broker quotes (generally Level 2 inputs). Financial futures contracts are determined by obtaining valuations from independent pricing services at the settlement price at the market close. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in State Street Institutional Government Money Market Fund Institutional Class and State Street Institutional Liquid Reserves Fund Institutional Class are valued using the respective fund's daily calculated net asset value per share. If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Income Funds' Board of Trustees (the "Board") has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. These fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds' investments as of April 30, 2011: Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Core Bond Investments: U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government $— $— U.S. Government Agency Securities — — Mortgage-Backed Securities^ — — Corporate Debt Securities Airlines — — Banking — — Chemicals — — Commercial Services — — Diversified Financial Services — — Electric—Integrated — — Energy—Exploration & Production — — Food — — Gas Distribution — — See Notes to Financial Statements 67 Notes to Schedule of Investments (Unaudited) (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Industrial $— $— Insurance — — Integrated Energy — — Iron/Steel — — Media — — Media—Broadcast — — Media—Cable — — Metals/Mining Excluding Steel — — Pharmaceuticals — — REITs — — Specialty Retail — — Steel Producers/Products — — Telecom—Integrated/Services — — Telecom—Wireless — — Telecommunications — — Tobacco — — Total Corporate Debt Securities — Asset-Backed Securities — 0 Short-Term Investments — — Total Investments — Floating Rate Income Investments: Bank Loan Obligations Aerospace & Defense — — AirTransport — — All Telecom — Automotive — — Building & Development — — Business Equipment & Services — Cable & Satellite Television — — Chemicals & Plastics — Conglomerates — — Consumer/Commercial/Lease Financing — — Containers & Glass Products — — Drugs — — Electronics/Electrical — Equipment Leasing — — Farming/Agriculture — — Financial Intermediaries — See Notes to Financial Statements 68 Notes to Schedule of Investments (Unaudited) (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Food Products $— $— Food Service — — Food/Drug Retailers — — Forest Products — — Health Care — Home Furnishings — — Industrial Equipment — — Insurance — — Leisure Goods/Activities/Movies — — Lodging & Casinos — — Nonferrous Metals/Minerals — — Oil & Gas — — Publishing — — Radio & Television — — Retailers (except food & drug) — — Steel — — Utilities — — Total Bank Loan Obligations — Corporate Debt Securities Aerospace/Defense — — AirTransport — Auto Loans — — Building Materials — — Chemicals — — Consumer/Commercial/Lease Financing — — Department Stores — — Diversified Financial Services — — Electric—Generation — Electronics — — Energy—Exploration & Production — — Gaming — — Gas Distribution — — Health Facilities — — Health Services — — Hotels — — Media—Cable — — Metals/Mining Excluding Steel — — Packaging — — Specialty Retail — — See Notes to Financial Statements 69 Notes to Schedule of Investments (Unaudited) (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Steel Producers/Products $— $— Support—Services — — Telecom—Integrated/Services — — Telecom—Wireless — — Total Corporate Debt Securities — Short-Term Investments — — Total Investments — High Income Investments: Bank Loan Obligations Financial Intermediaries — — Lodging & Casinos — — Radio & Television — — Utilities — — Total Bank Loan Obligations — — Corporate Debt Securities Aerospace/Defense — — Airlines — Apparel/Textiles — — Auto Loans — — Automakers — — Banking — — Building & Construction — — Building Materials — — Chemicals — — Consumer/Commercial/Lease Financing — — Department Stores — — Diversified Capital Goods — — Electric—Generation — Electric—Integrated — — Electronics — — Energy—Exploration & Production — — Food & Drug Retailers — — Food—Wholesale — — Forestry/Paper — — Gaming — — Gas Distribution — — Health Facilities — — Investments & Misc. Financial Services — — See Notes to Financial Statements 70 Notes to Schedule of Investments (Unaudited) (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Leisure $— $— Machinery — — Media—Broadcast — — Media—Cable — — Media—Services — — Metals/Mining Excluding Steel — — Packaging — — Pharmaceuticals — — Printing & Publishing — — Real Estate Dev. & Mgt. — — Software/Services — — Specialty Retail — — Steel Producers/Products — — Support—Services — — Telecom—Equipment — — Telecom—Integrated/Services — — Telecom—Wireless — — Total Corporate Debt Securities — Short-Term Investments — — Total Investments — Municipal Intermediate Bond Investments: Municipal Debt Securities^ — — Total Investments — — Short Duration Investments: U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government — — U.S. Government Agency Securities — — Mortgage-Backed Securities^ — — Corporate Debt Securities^ — — Asset-Backed Securities — 0 Short-Term Investments — — Total Investments — 0 Strategic Income Investments: Bank Loan Obligations Aerospace & Defense — — AirTransport — — All Telecom — See Notes to Financial Statements 71 Notes to Schedule of Investments (Unaudited) (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Automotive $— $— Building & Development — — Business Equipment & Services — Cable & Satellite Television — — Chemicals & Plastics — — Conglomerates — — Containers & Glass Products — — Drugs — — Electric—Generation — — Electronics/Electrical — Equipment Leasing — — Farming/Agriculture — — Financial Intermediaries — Food Products — — Food/Drug Retailers — — Gaming — — Health Care — Home Furnishings — — Insurance — — Leisure Goods/Activities/Movies — — Lodging & Casinos — — Media—Broadcast — — Media—Services — — Nonferrous Metals/Minerals — — Publishing — — Radio & Television — — Retailers (except food & drug) — — Software/Services — — Steel — — Utilities — — Total Bank Loan Obligations — U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government — — Mortgage-Backed Securities^ — — Corporate Debt Securities Aerospace/Defense — — Airlines — Apparel/Textiles — — Auto Loans — — See Notes to Financial Statements 72 Notes to Schedule of Investments (Unaudited) (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Automakers $— $— Banking — — Building & Construction — — Building Materials — — Chemicals — — Commercial Services — — Consumer/Commercial/Lease Financing — — Department Stores — — Diversified Financial Services — — Electric—Generation — Electric—Integrated — — Electronics — — Energy—Alternate Sources — — Energy—Exploration & Production — — Food — — Food—Wholesale — — Gaming — — Gas Distribution — — Health Care — — Health Facilities — — Health Services — — Hotels — Industrial — — Insurance — — Integrated Energy — — Investments & Misc. Financial Services — — Iron/Steel — — Leisure — — Machinery — — Media — — Media—Broadcast — — Media—Cable — — Media—Services — — Medical Products — — Metals/Mining Excluding Steel — — Miscellaneous Manufacturer — — Office/Business Equipment — — Packaging — — Pharmaceuticals — — See Notes to Financial Statements 73 Notes to Schedule of Investments (Unaudited) (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Printing & Publishing $— $— Real Estate — — REITs — — Software/Services — — Specialty Retail — — Steel Producers/Products — — Support—Services — — Telecom—Equipment — — Telecom—Integrated/Services — — Telecom—Wireless — — Telecommunications — — Tobacco — — Transport—Rail — — Total Corporate Debt Securities — Asset-Backed Securities — — Government Securities^ — — Short-Term Investments — — Total Investments — ^ The Schedule of Investments provides information on the industry or state categorization for the portfolio. § The following is a reconciliation between the beginning and ending balances of investments in which significant unobservable inputs (Level 3) were used in determining value: (000's omitted) Beginning balance, as of 11/1/10 Accrued discounts/ (premiums) Realized gain/loss and change in unrealized appreciation/ (depreciation) Purchases Sales Transfers in to Level 3 Transfers out of Level 3 Balance, as of 4/30/11 Net change in unrealized appreciation/ (depreciation) from investments still held as of 4/30/11 Investments in Securities: Core Bond Corporate Debt Securities Airlines $— ) ) $— $— ) Asset-Backed Securities 0 — 0 — Total — ) ) — — ) See Notes to Financial Statements 74 Notes to Schedule of Investments (Unaudited) (cont'd) (000's omitted) Beginning balance, as of 11/1/10 Accrued discounts/ (premiums) Realized gain/loss and change in unrealized appreciation/ (depreciation) Purchases Sales Transfers in to Level 3 Transfers out of Level 3 Balance, as of 4/30/11 Net change in unrealized appreciation/ (depreciation) from investments still held as of 4/30/11 Floating Rate Income Bank Loan Obligations All Telecom $— $— $— $— $— Building & Development — 7 — ) — ) — — Business Equipment & Services — 71 ) — ) 61 Chemicals & Plastics — — (2 ) (2 ) — — (2 ) Electronics/ Electrical — 1 13 ) — 13 Financial Intermediaries 4 21 ) — ) 10 Health Care — — 21 (1 ) — — 21 Insurance — — 4 — — — 4 Corporate Debt Securities AirTransport — (7 ) — ) — — (6 ) Electric— Generation — ) — — — ) Hotels — — (2 ) — — — (2 ) Total 5 ) ) 85 High Income Corporate Debt Securities Airlines — ) — ) — — ) Electric— Generation — ) — — — ) Total — ) ) — — ) Short Duration Asset-Backed Securities — ) 0 — Total — ) 0 — See Notes to Financial Statements 75 Notes to Schedule of Investments (Unaudited) (cont'd) (000's omitted) Beginning balance, as of 11/1/10 Accrued discounts/ (premiums) Realized gain/loss and change in unrealized appreciation/ (depreciation) Purchases Sales Transfers in to Level 3 Transfers out of Level 3 Balance, as of 4/30/11 Net change in unrealized appreciation/ (depreciation) from investments still held as of 4/30/11 Strategic Income Bank Loan Obligations All Telecom $— $— $4 $— $— $— $4 Building & Development — ) — — Business Equipment & Services — 43 ) — ) 30 Electronics/ Electrical — 1 4 — ) — 4 Financial Intermediaries 3 16 ) — ) 1 Health Care — — 14 (1 ) — — 14 Insurance — — 2 (1 ) — — 2 Corporate Debt Securities Airlines — ) ) — — ) Electric— Generation — Hotels — — (2 ) — — — (2 ) Total 4 ) The Funds had no significant transfers between Levels 1 and 2 as of April 30, 2011. As of April 30, 2011, two securities in each of Floating Rate Income and Strategic Income transferred from Level 2 to Level 3 as a result of a decrease in the number of quotations that were readily available to the independent pricing service. Three securities in each of Floating Rate Income and Strategic Income, and one security in Short Duration, transferred from Level 3 to Level 2 as a result of an increase in the number of quotations that were readily available to the independent pricing service. Liability Valuation Inputs The following is a summary, categorized by Level, of inputs used to value the Funds' derivatives as of April 30, 2011: (000's omitted) Level 1 Level 2 Level 3 Total Core Bond Futures Contracts $— $— Strategic Income Futures Contracts — — See Notes to Financial Statements 76 Notes to Schedule of Investments (Unaudited) (cont'd) ## At April 30, 2011, selected fund information on a U.S. federal income tax basis was as follows: (000's omitted) Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Core Bond $ Floating Rate Income High Income Municipal Intermediate Bond Short Duration ) Strategic Income ñ Restricted security subject to restrictions on resale under federal securities laws. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers under Rule 144A under the Securities Act of 1933, as amended, and have been deemed by the investment manager to be liquid. At April 30, 2011, these securities amounted to approximately $7,720,000 or 3.7% of net assets for Core Bond, approximately $14,876,000 or 7.5% of net assets for Floating Rate Income, approximately $419,553,000 or 37.1% of net assets for High Income, approximately $941,000 or 0.8% of net assets for Municipal Intermediate Bond, approximately $7,767,000 or 11.7% of net assets for Short Duration, and approximately $46,587,000 or 10.9% of net assets for Strategic Income. ß Security is guaranteed by the corporate or non-profit obligor. Ø All or a portion of this security was purchased on a when-issued basis. At April 30, 2011, these securities amounted to $56,641,000 for Core Bond, $1,663,000 for Floating Rate Income, $2,875,000 for High Income, $770,000 for Municipal Intermediate Bond and $51,382,000 for Strategic Income, respectively. * Security did not produce income during the last twelve months. ¢ All or a portion of this security was purchased on a delayed delivery basis. ^^ All or a portion of this security has not settled as of April 30, 2011 and thus does not have an interest rate in effect. Interest rates do not take effect until settlement. ØØ All or a portion of this security is segregated in connection with obligations for when-issued security purchase commitments and/or financial futures contracts and/or delayed delivery purchase commitments. µ Floating rate securities are securities whose yields vary with a designated market index or market rate. These securities are shown at their current rates as of April 30, 2011 and their final maturity dates. ** Step Bond: Coupon rate is a fixed rate for an initial period then resets at a specific date and rate. @ This debt is guaranteed under the Federal Deposit Insurance Corporation's ("FDIC") Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. At April 30, 2011, these securities amounted to approximately $2,608,000 or 3.9% of net assets for Short Duration. a Currently a zero coupon security; will convert to 6.50% on December 1, 2015. b Currently a zero coupon security; will convert to 7.30% on August 1, 2026. c Payment-in-kind security for which part of the income earned may be paid as additional principal. See Notes to Financial Statements 77 Notes to Schedule of Investments (Unaudited) (cont'd) # Restricted security subject to restrictions on resale under federal securities laws. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers under Rule 144A under the Securities Act of 1933, as amended, and have been deemed by the investment manager to be illiquid and restricted. At April 30, 2011, these securities amounted to approximately $0 or 0.0% of net assets for Core Bond and approximately $0 or 0.0% of net assets for Short Duration. (000's omitted) Restricted Security Acquisition Date Acquisition Cost Acquisition Cost Percentage of Net Assets as of Acquisition Date Value as of April 30, 2011 Fair Value Percentage of Net Assets as of April 30, 2011 Core Bond Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.70%, due 7/13/46 6/29/2006 0.9% $0 0.0% Short Duration Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.70%, due 7/13/46 9/14/2007 0 See Notes to Financial Statements 78 This page has been left blank intentionally Statements of Assets and Liabilities (Unaudited) Neuberger Berman Income Funds (000's omitted except per share amounts) CORE BOND FUND FLOATING RATE INCOME FUND HIGH INCOME BOND FUND April 30, 2011 April 30, 2011 April 30, 2011 Assets Investments in securities, at value* (Note A)—see Schedule of Investments: Unaffiliated issuers Cash — — Deposits with brokers for futures contracts (Note A) — — Dividends and interest receivable Receivable for securities sold Receivable for Fund shares sold Receivable from Management—net (Note B) 3 — — Prepaid expenses and other assets — — — Total Assets Liabilities Distributions payable 66 Due to custodian — — — Payable for securities purchased Payable for Fund shares redeemed Payable to investment manager (Note B) 37 77 Payable to administrator—net (Note B) — 7 Net depreciation on futures contracts (Note A) 51 — — Accrued expenses and other payables 51 47 Total Liabilities Net Assets at value Net Assets consist of: Paid-in capital Undistributed net investment income (loss) — — Distributions in excess of net investment income ) ) — Accumulated net realized gains (losses) on investments Net unrealized appreciation (depreciation) in value of investments Net Assets at value Net Assets Investor Class $— Institutional Class Trust Class — — — Class A Class C Class R3 — — Shares Outstanding ($.001 par value; unlimited shares authorized) Investor Class — Institutional Class Trust Class — — — Class A Class C Class R3 — — Net Asset Value, offering and redemption price per share Investor Class $— Institutional Class Trust Class — — — Class R3 — — Net Asset Value and redemption price per share Class A Offering Price per share Class A‡ Net Asset Value and offering price per share Class C^ *Cost of Investments: ‡ On single retail sales of less than $50,000. On sales of $50,000 or more or in certain other circumstances described in the Fund's prospectus, offering price is reduced. ^ Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. See Notes to Financial Statements 80 MUNICIPAL INTERMEDIATE BOND FUND SHORT DURATION BOND FUND STRATEGIC INCOME FUND April 30, 2011 April 30, 2011 April 30, 2011 — 10 12 20 — — 2 — 26 9 — 12 — 23 14 — — 69 — — 82 67 63 — ) $— — 67 45 — 6 6 15 19 — — — $— 81 Statements of Operations (Unaudited) Neuberger Berman Income Funds (000's omitted) CORE BOND FUND FLOATING RATE INCOME FUND HIGH INCOME BOND FUND For the Six Months Ended April 30, 2011 For the Six Months Ended April 30, 2011 For the Six Months Ended April 30, 2011 Investment Income: Income (Note A): Interest income—unaffiliated issuers $ 2,564 $ 3,694 $ 40,105 Foreign taxes withheld (2 ) — ) Total income $ 2,562 $ 3,694 $ 40,069 Expenses: Investment management fees (Note B) Administration fees (Note B) 49 38 Administration fees (Note B): Investor Class 17 — Institutional Class 55 48 Trust Class — — — Class A 23 18 Class C 3 2 33 Class R3 — — 1 Distribution fees (Note B): Investor Class 21 — — Trust Class — — — Class A 27 21 Class C 13 11 Class R3 — — 3 Shareholder servicing agent fees: Investor Class 12 — 38 Institutional Class 6 3 16 Trust Class — — — Class A 2 1 37 Class C — — 9 Class R3 — — — Audit fees 12 14 25 Custodian fees (Note B) 60 91 Insurance expense 6 1 24 Legal fees 57 46 56 Registration and filing fees 40 31 83 Reimbursement of expenses previously assumed by Management (Note B) — — 48 Shareholder reports 10 — 37 Trustees' fees and expenses 28 28 28 Miscellaneous 10 4 43 Total expenses See Notes to Financial Statements 82 MUNICIPAL INTERMEDIATE BOND FUND SHORT DURATION BOND FUND STRATEGIC INCOME FUND For the Six Months Ended April 30, 2011 For the Six Months Ended April 30, 2011 For the Six Months Ended April 30, 2011 — — (6 ) 83 34 20 53 — 1 4 57 — 17 29 — 99 — 9 — — — 1 — — — 53 25 — — — 7 — 1 2 — — 47 — — 15 — — — 23 24 25 48 40 4 2 10 75 62 62 45 50 51 — — — 11 21 20 28 28 28 7 5 20 83 Statements of Operations (Unaudited) (cont'd) Neuberger Berman Income Funds (cont'd) (000's omitted) CORE BOND FUND FLOATING RATE INCOME FUND HIGH INCOME BOND FUND For the Six Months Ended April 30, 2011 For the Six Months Ended April 30, 2011 For the Six Months Ended April 30, 2011 Expenses reimbursed by Management (Note B) ) ) (2 ) Management and administration fees waived (Note B) ) — — Expenses reduced by custodian fee expense offset arrangement (Note A) — — (1 ) Total net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) on Investments (Note A) Net realized gain (loss) on: Sales of investment securities of unaffiliated issuers Financial futures contracts — — Change in net unrealized appreciation (depreciation) in value of: Unaffiliated investment securities ) ) Financial futures contracts 38 — — Net gain (loss) on investments Increase (Decrease) in Net Assets From Operations See Notes to Financial Statements 84 MUNICIPAL INTERMEDIATE BOND FUND SHORT DURATION BOND FUND STRATEGIC INCOME FUND For the Six Months Ended April 30, 2011 For the Six Months Ended April 30, 2011 For the Six Months Ended April 30, 2011 ) ) ) — ) — — ) ) — — 99 ) ) ) 85 Statements of Changes in Net Assets Neuberger Berman Income Funds (000's omitted) CORE BOND FUND FLOATING RATE INCOME FUND Six Months Ended April 30, (Unaudited) Year Ended October 31, Six Months Ended April 30, (Unaudited) Period from December 29, 2009 (Commencement of Operations) to October 31, Increase (Decrease) in Net Assets: From Operations (Note A): Net investment income (loss) Net realized gain (loss) on investments Change in net unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From (Note A): Net investment income: Investor Class ) ) — — Institutional Class ) Trust Class — Class A ) Class C ) Class R3 — Net realized gain on investments: Investor Class ) ) — — Institutional Class ) ) ) — Trust Class — Class A ) ) ) — Class C ) (6 ) (2 ) — Class R3 — Total distributions to shareholders ) From Fund Share Transactions (Note D): Proceeds from shares sold: Investor Class — — Institutional Class Trust Class — Class A Class C Class R3 — Proceeds from reinvestment of dividends and distributions: Investor Class — — Institutional Class Trust Class — Class A Class C 26 12 26 15 Class R3 — Payments for shares redeemed: Investor Class ) ) — — Institutional Class ) Trust Class — Class A ) Class C ) Class R3 — Net increase (decrease) from Fund share transactions Net Increase (Decrease) in Net Assets Net Assets: Beginning of period — End of period Undistributed net investment income (loss) at end of period $— $— $— $— Distributions in excess of net investment income at end of period ) See Notes to Financial Statements 86 HIGH INCOME BOND FUND MUNICIPAL INTERMEDIATE BOND FUND SHORT DURATION BOND FUND Six Months Ended April 30, (Unaudited) Year Ended October 31, Six Months Ended April 30, (Unaudited) Year Ended October 31, Six Months Ended April 30, (Unaudited) Year Ended October 31, ) (1 ) ) (0 ) — ) (3 ) (1 ) (3 ) (1 ) ) ) (1 ) (0 ) (3 ) (0 ) ) ) — ) — ) — — — ) — (1 ) — ) — (1 ) — — — ) — (0 ) — — — (6 ) — ) 64 30 — 50 64 30 — 28 — 3 — 3 — 1 — 2 1 20 10 — ) — ) — ) — ) — ) ) — — ) — ) ) — ) ) $— $— $— $— $— $— $— ) $— 87 Statements of Changes in Net Assets (cont'd) Neuberger Berman Income Funds (cont'd) (000's omitted) STRATEGIC INCOME FUND Six Months Ended April 30, (Unaudited) Year Ended October 31, Increase (Decrease) in Net Assets: From Operations (Note A): Net investment income (loss) Net realized gain (loss) on investments Change in net unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From (Note A): Net investment income: Investor Class — — Institutional Class ) ) Trust Class ) ) Class A ) ) Class C ) ) Class R3 — — Net realized gain on investments: Investor Class — — Institutional Class ) ) Trust Class ) ) Class A ) ) Class C ) ) Class R3 — — Total distributions to shareholders ) ) From Fund Share Transactions (Note D): Proceeds from shares sold: Investor Class — — Institutional Class Trust Class Class A Class C Class R3 — — Proceeds from reinvestment of dividends and distributions: Investor Class — — Institutional Class Trust Class Class A Class C Class R3 — — Payments for shares redeemed: Investor Class — — Institutional Class ) ) Trust Class ) ) Class A ) ) Class C ) ) Class R3 — — Net increase (decrease) from Fund share transactions Net Increase (Decrease) in Net Assets Net Assets: Beginning of period End of period Undistributed net investment income (loss) at end of period $— Distributions in excess of net investment income at end of period ) $— See Notes to Financial Statements 88 Notes to Financial Statements Income Funds (Unaudited) Note A—Summary of Significant Accounting Policies: 1 General: The Funds are separate operating series of Neuberger Berman Income Funds, (the "Trust"), a Delaware statutory trust organized pursuant to an Amended and Restated Trust Instrument dated June 24, 2009. The Trust is registered as a diversified, open-end management investment company under the Investment Company Act of 1940, as amended (the "1940 Act"), and its shares are registered under the Securities Act of 1933, as amended (the "1933 Act"). Four Funds offer Investor Class shares, six offer Institutional Class shares, two offer Trust Class shares, six offer Class A shares, six offer Class C shares and one offers Class R3 shares. The Board may establish additional series or classes of shares without the approval of shareholders. The assets of each Fund belong only to that Fund, and the liabilities of each Fund are borne solely by that Fund and no other. The preparation of financial statements in accordance with U.S. generally accepted accounting principles requires Management to make estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. 2 Portfolio valuation: Investment securities are valued as indicated in the notes following the Funds' Schedule of Investments. 3 Foreign currency translation: Core Bond, Floating Rate Income, High Income, Short Duration and Strategic Income may invest in foreign securities denominated in foreign currencies. The accounting records of the Funds are maintained in U.S. dollars. Foreign currency amounts are translated into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time, to determine the value of investments, other assets and liabilities. Purchase and sale prices of securities, and income and expenses, are translated into U.S. dollars at the prevailing rate of exchange on the respective dates of such transactions. Net unrealized foreign currency gain (loss), if any, arises from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in exchange rates and is stated separately in the Statements of Operations. 4 Securities transactions and investment income: Securities transactions are recorded on trade date for financial reporting purposes. Dividend income is recorded on the ex-dividend date or, for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Non-cash dividends included in dividend income, if any, are recorded at the fair market value of the securities received. Interest income, including accretion of discount (adjusted for original issue discount, where applicable) and amortization of premium, where applicable, is recorded on the accrual basis. Realized gains and losses from securities transactions (for each Fund) and foreign currency transactions (for Core Bond, Floating Rate Income, High Income, Short Duration and Strategic Income), if any, are recorded on the basis of identified cost and stated separately in the Statements of Operations. Included in net realized gain (loss) on investments are proceeds from the settlements of class action litigation in which Core Bond and Strategic Income participated as class members. The amounts of such proceeds for the six months ended April 30, 2011 were $7,359 and $2,635 for Core Bond and Strategic Income, respectively. 5 Income tax information: Each Fund is treated as a separate entity for U.S. federal income tax purposes. It is the policy of each Fund to continue to qualify as a regulated investment company by complying with the requirements of the U.S. Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its earnings to its shareholders. To the extent a Fund distributes substantially all of its earnings to shareholders, no federal income or excise tax provision is required. The Funds have adopted the provisions of ASC 740 "Income Taxes" ("ASC 740"). ASC 740 sets forth a minimum threshold for financial statement recognition of a tax position taken, or expected to be taken, in a tax return. The Funds recognize interest and penalties, if any, related to unrecognized tax positions as an income tax expense in the Statements of Operations. The Funds are subject to examination by U.S. federal and state tax authorities for returns 89 filed for the prior three fiscal years 2007 - 2009. As of April 30, 2011, the Funds did not have any unrecognized tax positions. Income distributions and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. These differences are primarily due to differing treatments of income and gains on various investment securities held by each Fund, timing differences and differing characterization of distributions made by each Fund as a whole. The Funds may also utilize earnings and profits distributed to shareholders on redemption of their shares as a part of the dividends paid deduction for income tax purposes. As determined on October 31, 2010, permanent differences resulting primarily from different book and tax accounting for amortization of bond premium, paydown gains and losses, non-deductible 12b-1 fees and contingent payment debt instrument income adjustments were reclassified at fiscal year-end. These reclassifications had no effect on net income, net asset value ("NAV") or NAV per share of each Fund. The tax character of distributions paid during the years ended October 31, 2010 and October 31, 2009 was as follows: Distributions Paid From: Taxable Income Tax-Exempt Income Long-Term Capital Gain Return of Capital Total Core Bond $— $— $ — $ — $ — $ — Floating Rate Income — High Income — Municipal Intermediate Bond — Short Duration — Strategic Income — Period from December 29, 2009 (Commencement of Operations) to October 31, 2010. As of October 31, 2010, the components of distributable earnings (accumulated losses) on a U.S. federal income tax basis were as follows: Undistributed Ordinary Income Undistributed Tax-Exempt Income Undistributed Long-Term Gain Unrealized Appreciation(Depreciation) Loss Carryforwards and Deferrals Total Core Bond $— $— Floating Rate Income — — — High Income — — Municipal Intermediate Bond — Short Duration — — ) ) ) Strategic Income — — The differences between book basis and tax basis distributable earnings are attributable primarily to timing differences of distribution payments, delayed settlement compensation on bank loans, timing differences of wash sales, mark to market on certain futures contract transactions, organization expenses, capital loss carryforwards and amortization of bond premium. 90 To the extent each Fund's net realized capital gains, if any, can be offset by capital loss carryforwards, it is the policy of each Fund not to distribute such gains. As determined on October 31, 2010, the following Funds had unused capital loss carryforwards available for federal income tax purposes to offset net realized capital gains, if any, as follows: Expiring in: Short Duration $ — $ — $ $ During the year ended October 31, 2010, High Income and Municipal Intermediate Bond utilized capital loss carryforwards of $39,249,160 and $335,979, respectively. 6 Distributions to shareholders: Each Fund earns income, net of expenses, daily on its investments. Ordinarily, distributions from net investment income are declared on each business day and paid monthly, and distributions from net realized capital gains, if any, are generally distributed once a year (usually in December). Distributions to shareholders are recorded on the ex-date. 7 Expense allocation: Certain expenses are applicable to multiple funds. Expenses directly attributable to a Fund are charged to that Fund. Expenses of the Trust that are not directly attributable to a particular series of the Trust (e.g., a Fund) are allocated among the series of the Trust, on the basis of relative net assets, except where a more appropriate allocation of expenses to each of the series can otherwise be made fairly. Expenses borne by the complex of related investment companies, which includes open-end and closed-end investment companies for which Management serves as investment manager, that are not directly attributable to a particular investment company in the complex (e.g., the Trust) or series thereof are allocated among the investment companies in the complex or series thereof, on the basis of relative net assets, except where a more appropriate allocation of expenses to each of the investment companies in the complex or series thereof can otherwise be made fairly. Each Fund's expenses (other than those specific to each class) are allocated proportionally each day between the classes based upon the relative net assets of each class. 8 Dollar rolls: Core Bond, Floating Rate Income, High Income, Short Duration, and Strategic Income may enter into dollar roll transactions with respect to mortgage-backed securities. In a dollar roll transaction, a Fund sells securities for delivery in the current month and simultaneously agrees to repurchase substantially similar (i.e., same type and coupon) securities on a specified future date from the same party. During the period before this repurchase, a Fund forgoes principal and interest payments on the securities. A Fund is compensated by the difference between the current sales price and the forward price for the future purchase (often referred to as the "drop"), as well as by the interest earned on the cash proceeds of the initial sale. Dollar rolls may increase fluctuations in a Fund's net asset value and may be viewed as a form of leverage. There is a risk that the counterparty will be unable or unwilling to complete the transaction as scheduled, which may result in losses to a Fund. 9 When-Issued/Delayed Delivery Securities: Each Fund may purchase securities with delivery or payment to occur at a later date beyond the normal settlement period. At the time a Fund enters into a commitment to purchase a security, the transaction is recorded and the value of the security is reflected in the net asset value. The price of such security and the date when the security will be delivered and paid for are fixed at the time the transaction is negotiated. The value of the security may vary with market fluctuations. No interest accrues to a Fund until payment takes place. At the time a Fund enters into this type of transaction it is required to segregate cash or other liquid assets at least equal to the amount of the commitment. When-issued and delayed delivery transactions can have a leverage-like effect on a Fund, which can increase fluctuations in the Fund's share price. Certain risks may arise upon entering into when-issued or delayed delivery securities from the potential inability of counterparties to meet the terms of their contracts or if the issuer does not issue the securities due to political, economic, or other factors. Additionally, losses may arise due to changes in the value of the underlying securities. 10 Foreign taxes: Foreign taxes withheld represent amounts withheld by foreign tax authorities, net of refunds recoverable. 91 11 Investments in foreign securities: Investing in foreign securities may involve certain sovereign and other risks, in addition to the credit and market risks normally associated with domestic securities. These additional risks include the possibility of adverse political and economic developments (including political instability, nationalization, expropriation, or confiscatory taxation) and the potentially adverse effects of unavailability of public information regarding issuers, less governmental supervision and regulation of financial markets, reduced liquidity of certain financial markets, and the lack of uniform accounting, auditing, and financial reporting standards or the application of standards that are different or less stringent than those applied in the United States. Foreign securities also may experience greater price volatility, higher rates of inflation, and delays in settlement. 12 Derivative instruments: During the six months ended April 30, 2011, certain of the Funds' use of derivatives, as described below, was limited to financial futures contracts. The Funds have adopted the provisions of ASC 815 "Derivatives and Hedging" ("ASC 815"). The disclosure requirements of ASC 815 distinguish between derivatives that qualify for hedge accounting and those that do not. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statements of Operations, they do not qualify for hedge accounting. Accordingly, even though a Fund's investments in derivatives may represent economic hedges, they are considered non-hedge transactions for purposes of this disclosure. Financial futures contracts: At the time a Fund enters into a financial futures contract, it is required to deposit with the futures commission merchant a specified amount of cash or liquid securities, known as "initial margin," which is a percentage of the value of the financial futures contract being traded that is set by the exchange upon which the futures contract is traded. Each day, the futures contract is valued at the official settlement price of the board of trade or U.S. commodity exchange on which such futures contract is traded. Subsequent payments, known as "variation margin," to and from the broker are made on a daily basis, or as needed for Core Bond and Strategic Income, as the market price of the financial futures contract fluctuates. Daily variation margin adjustments, arising from this "mark to market," are recorded by the Funds as unrealized gains or losses. Although some financial futures contracts by their terms call for actual delivery or acceptance of financial instruments, in most cases the contracts are closed out prior to delivery by offsetting purchases or sales of matching financial futures contracts. When the contracts are closed, a Fund recognizes a gain or loss. Risks of entering into futures contracts include the possibility there may be an illiquid market, possibly at a time of rapidly declining prices, and/or a change in the value of the contract may not correlate with changes in the value of the underlying securities. Futures have minimal counterparty risk to a Fund because the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. For U.S. federal income tax purposes, the futures transactions undertaken by a Fund may cause that Fund to recognize gains or losses from marking contracts to market even though its positions have not been sold or terminated, may affect the character of the gains or losses recognized as long-term or short-term, and may affect the timing of some capital gains and losses realized by the Fund. Also, a Fund's losses on transactions involving futures contracts may be deferred rather than being taken into account currently in calculating such Fund's taxable income. During the six months ended April 30, 2011, Floating Rate Income, High Income, Municipal Intermediate Bond and Short Duration did not enter into any financial futures contracts. During the six months ended April 30, 2011, Core Bond and Strategic Income entered into financial futures contracts for economic hedging purposes, including as a maturity or duration management device. At April 30, 2011, open positions in financial futures contracts were: Fund Expiration Open Contracts Position Unrealized Appreciation (Depreciation) Core Bond June 2011 40 U.S. Treasury Notes, 2 Year Short ) Core Bond June 2011 8 U.S. Treasury Notes, 10 Year Short ) Strategic Income June 2011 102 U.S. Treasury Notes, 2 Year Short ) 92 During the six months ended April 30, 2011, the average notional amount of financial futures contracts was: Core Bond $ Strategic Income At April 30, 2011, the Funds had deposited the following in segregated accounts to cover margin requirements on open futures contracts: Core Bond: $154,349 Strategic Income: $343,233 At April 30, 2011, the Funds had the following derivatives (which did not qualify as hedging instruments under ASC 815), grouped by primary risk exposure: Liability Derivatives Interest Rate Risk Statements of Assets and Liabilities Location Core Bond Futures Contracts ) Total Value ) Net depreciation on futures contracts(1) Strategic Income Futures Contracts ) Total Value ) Reflected in the Statements of Assets and Liabilities; included under the caption "Net unrealized appreciation (depreciation) in value of investments," and is the cumulative appreciation (depreciation) of futures contracts as of April 30, 2011 as shown in "Futures Contracts" above. The outstanding variation margin as of April 30, 2011, if any, is reflected in the Statements of Assets and Liabilities under the caption "Net appreciation/depreciation on futures contracts." The impact of the use of these derivative instruments on the Statements of Operations during the six months ended April 30, 2011, was as follows: Realized Gain (Loss) Interest Rate Risk Statements of Operations Location Core Bond Futures Contracts Total Realized Gain (Loss) Strategic Income Futures Contracts Total Realized Gain (Loss) Net realized gain (loss) on financial futures contracts 93 Change in Appreciation (Depreciation) Interest Rate Risk Statements of Operations Location Core Bond Futures Contracts Total Change in Appreciation (Depreciation) Strategic Income Futures Contracts Total Change in Appreciation (Depreciation) Change in net unrealized appreciation (depreciation) in value of financial futures contracts Management has concluded that the Funds, except Core Bond and Strategic Income, did not hold any derivative instruments during the six months ended April 30, 2011 that require additional disclosures pursuant to ASC 815. 13 Indemnifications: Like many other companies, the Trust's organizational documents provide that its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust. In addition, both in some of its principal service contracts and in the normal course of its business, the Trust enters into contracts that provide indemnifications to other parties for certain types of losses or liabilities. The Trust's maximum exposure under these arrangements is unknown as this could involve future claims against the Trust. 14 Other: All net investment income and realized and unrealized capital gains and losses of each Fund are allocated, on the basis of relative net assets, pro rata among its respective classes. 15 Expense offset arrangement: Each Fund has an expense offset arrangement in connection with its custodian contract. For the six months ended April 30, 2011, the impact of this arrangement was a reduction of expenses of $99, $246, $628, $219, $32 and $254 for Core Bond, Floating Rate Income, High Income, Municipal Intermediate Bond, Short Duration, and Strategic Income, respectively. Note B—Management Fees, Administration Fees, Distribution Arrangements, and Other Transactions with Affiliates: Each Fund retains Management as its investment manager under a Management Agreement. For such investment management services, each Fund (except Floating Rate Income, High Income, and Strategic Income) pays Management a fee at the annual rate of 0.25% of the first $500 million of that Fund's average daily net assets, 0.225% of the next $500 million, 0.20% of the next $500 million, 0.175% of the next $500 million, and 0.15% of average daily net assets in excess of $2 billion. Floating Rate Income, High Income, and Strategic Income each pay Management a fee for investment management services at the annual rates of 0.50%, 0.48%, and 0.55%, respectively, of its average daily net assets. Management has voluntarily agreed to waive its management fee in the amount of 0.12% (0.06% as of May 1, 2011) of the average daily net assets of Core Bond. Management may, at its sole discretion, modify or terminate this voluntary waiver without notice to the Fund. For the six months ended April 30, 2011, such waived fees amounted to $98,463 for Core Bond. Each Fund retains Management as its administrator under an Administration Agreement. Each Fund pays Management an administration fee at the annual rate of 0.06% of its average daily net assets under this agreement. In addition, Investor Class of each Fund that offers that class pays Management an administration fee at the annual rate of 0.21% of its average daily net assets, Institutional Class of each Fund that offers that class pays Management an administration fee at the annual rate of 0.09% of its average daily net assets, Trust Class of each of Short Duration and Strategic Income pays Management an administration fee at the annual rate of 0.44% and 0.34%, respectively, of its average daily net assets, Class A and Class C of each Fund that offers that class pays Management an administration fee at the annual rate of 0.21% of its average daily net assets, and Class R3 of each Fund that offers that class pays Management an administration fee at the annual rate of 0.21% of its average daily net assets 94 under this agreement. Additionally, Management retains State Street Bank and Trust Company ("State Street") as its sub-administrator under a Sub-Administration Agreement. Management pays State Street a fee for all services received under the agreement. Management has contractually agreed to forgo current payment of fees and/or reimburse certain expenses of the Investor Class, Institutional Class, Trust Class, Class A, Class C and Class R3 of each Fund that offers those classes so that the total annual operating expenses of those classes do not exceed the expense limitations as detailed in the following table. These undertakings apply to a Fund's direct expenses and do not cover interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any; consequently, net expenses may exceed the contractual expense limitations. Each Fund has agreed that each of its respective classes will repay Management for fees and expenses forgone or reimbursed for that class provided that repayment does not cause the class' annual operating expenses to exceed its contractual expense limitation. Any such repayment must be made within three years after the year in which Management incurred the expense. During the six months ended April 30, 2011, the Institutional Class of High Income, Class A of High Income and Class R3 of High Income reimbursed Management $34,147, $14,286 and $46, respectively, under its contractual expense limitation. At April 30, 2011, contingent liabilities to Management under the contractual expense limitations were as follows: Expenses Deferred in Fiscal Period Ending October 31, Subject to Repayment until October 31, Class Contractual Expense Limitation(1) Expiration Core Bond Investor Class % 10/31/21 Core Bond Institutional Class % 10/31/21 Core Bond Class A % 10/31/21 Core Bond Class C % 10/31/21 Floating Rate Income Institutional Class % 10/31/14 — — Floating Rate Income Class A % 10/31/14 — — Floating Rate Income Class C % 10/31/14 — — High Income Investor Class % 10/31/14 — High Income Institutional Class % 10/31/14 — — — High Income Class A % 10/31/14 — — — High Income Class C % 10/31/14 — High Income Class R3 % 10/31/14 — — Municipal Intermediate Bond Investor Class % 10/31/14 Municipal Intermediate Bond Institutional Class % 10/31/14 — — Municipal Intermediate Bond Class A % 10/31/14 — — Municipal Intermediate Bond Class C % 10/31/14 — — Short Duration Investor Class % 10/31/14 Short Duration Institutional Class % 10/31/14 — — Short Duration Trust Class % 10/31/14 95 Expenses Deferred in Fiscal Period Ending October 31, Subject to Repayment until October 31, Class Contractual Expense Limitation(1) Expiration Short Duration Class A % 10/31/14 $— $— Short Duration Class C % 10/31/14 — — Strategic Income Institutional Class %(3) 10/31/21 Strategic Income Trust Class % 10/31/14 Strategic Income Class A % 10/31/21 Strategic Income Class C % 10/31/21 Expense limitation per annum of the respective class' average daily net assets. Period from December 20, 2007 to October 31, 2008. Prior to February 28, 2008, the expense limitation was .85%. Period from May 27, 2009 to October 31, 2009. Period from December 29, 2009 to October 31, 2010. Period from December 30, 2009 to October 31, 2010. Period from June 21, 2010 to October 31, 2010. Management and Neuberger Berman Fixed Income LLC ("NBFI") are indirect subsidiaries of Neuberger Berman Group LLC ("NBG," and together with its consolidated subsidiaries "NB Group"). The voting equity of NBG is owned by NBSH Acquisition, LLC ("NBSH") and Lehman Brothers Holdings Inc. ("LBHI"). NBSH, which is owned by portfolio managers, members of the NB Group management team and certain of NB Group's key employees and senior professionals, owns approximately 52% of the voting equity of NBG and LBHI, which is a debtor in possession under chapter 11 of the U.S. Bankruptcy Code, owns the remaining 48% of the voting equity. LBHI's bankruptcy proceedings have had no material impact on the operations of the Funds. Management and NBFI continue to operate in the ordinary course of business as the investment manager and sub-adviser, respectively, of the Funds. NBFI, as the sub-adviser to High Income, Municipal Intermediate Bond, Short Duration, and Strategic Income, is retained by Management to furnish it with investment recommendations and research information without added cost to each Fund it sub-advises. NBFI, as sub-adviser to Core Bond and Floating Rate Income, is retained by Management to provide day-to-day investment management services and receives a monthly fee paid by Management. As investment manager, Management is responsible for overseeing the investment activities of NBFI. Several individuals who are officers and/or Trustees of the Trust are also employees of NBFI, Neuberger Berman LLC ("Neuberger") and/or Management. Each Fund also has a distribution agreement with Management with respect to each class of shares. Management acts as agent in arranging for the sale of class shares without sales commission or other compensation, except as described below for Class A and Class C shares, and bears advertising and promotion expenses. However, Management receives fees from Core Bond's Investor Class, and Strategic Income's Trust Class and each Fund's Class A and Class C under their distribution plans (each a "Plan", collectively, the "Plans") pursuant to Rule 12b-1 under the 1940 Act. The Plans provide that, as compensation for administrative and other services provided to these classes, Management's activities and expenses related to the sale and distribution of these classes of shares, and ongoing services provided to investors in these classes, Management receives from each of these classes a fee at the annual rate of 0.25% of Core Bond Investor Class', Core Bond Class A's, Floating Rate Income Class A's, High Income Class A's, 96 Municipal Intermediate Bond Class A's, Short Duration Class A's and Strategic Income Class A's average daily net assets, 0.10% of Strategic Income Trust Class' average daily net assets; 0.50% of High Income Class R3's average daily net assets; and 1.00% of Core Bond Class C's, Floating Rate Income Class C's, High Income Class C's, Municipal Intermediate Bond Class C's, Short Duration Class C's and Strategic Income Class C's average daily net assets. Management receives this amount to provide distribution and shareholder servicing for these classes and pays a portion of it to institutions that provide such services. Those institutions may use the payments for, among other purposes, compensating employees engaged in sales and/or shareholder servicing. The amount of fees paid by each class during any year may be more or less than the cost of distribution and other services provided to that class. FINRA rules limit the amount of annual distribution fees that may be paid by a mutual fund and impose a ceiling on the cumulative distribution fees paid. The Trust's Plans comply with those rules. Class A shares of each Fund are generally sold with an initial sales charge of up to 4.25% and no contingent deferred sales charge ("CDSC"), except that a CDSC of 1.00% applies to certain redemptions made within 18 months following purchases of $1 million or more without an initial sales charge. Class C shares are sold with no initial sales charge and a 1.00% CDSC if shares are sold within one year after purchase. For the six months ended April 30, 2011, Management, acting as underwriter and broker-dealer, received net commissions from the sale of Class A and Class C shares and CDSCs from the redemptions of Class A and Class C shares as follows: Underwriter Broker-Dealer Net Commissions CDSC Net Commissions CDSC Core Bond Class A $— $— $— Core Bond Class C — — — Floating Rate Income Class A — — — Floating Rate Income Class C — — — High Income Class A — — — High Income Class C — — — Municipal Intermediate Bond Class A 89 — — — Municipal Intermediate Bond Class C — Short Duration Class A — Short Duration Class C — — — Strategic Income Class A — — Strategic Income Class C — — — Note C—Securities Transactions: Cost of purchases and proceeds of sales and maturities of long-term securities (excluding short-term securities and financial futures contracts) for the six months ended April 30, 2011, were as follows: Purchases of U.S. Government and Agency Obligations Purchases excluding U.S. Government and Agency Obligations Sales and Maturities of U.S. Government and Agency Obligations Sales and Maturities excluding U.S. Government and Agency Obligations Core Bond Floating Rate Income — — High Income — — Municipal Intermediate Bond — — Short Duration Strategic Income 97 Note D—Fund Share Transactions: Share activity for the six months ended April 30, 2011 and for the year ended October 31, 2010 was as follows: For the Six Months Ended April 30, 2011 For the Year Ended October 31, 2010 (000's omitted) Shares Sold Shares Issued on Reinvestment of Dividends and Distributions Shares Redeemed Total Shares Sold Shares Issued on Reinvestment of Dividends and Distributions Shares Redeemed Total Core Bond: Investor Class 61 ) ) 54 ) ) Institutional Class ) ) Class A 67 ) ) 50 ) Class C 47 3 ) ) 1 ) Floating Rate Income: Institutional Class ) ) Class A 38 ) 22 ) Class C 2 ) 2 ) 72 High Income: Investor Class ) ) ) Institutional Class ) ) Class A ) ) Class C 63 ) 31 ) Class R3 2 ) 51 1 ) 40 Municipal Intermediate Bond: Investor Class ) ) ) Institutional Class 3 ) 6 — — 6 Class A 18 — ) (8 ) 14 — — 14 Class C 9 — — 9 6 — — 6 Short Duration: Investor Class 87 ) ) ) Institutional Class 14 ) 4 — — 4 Trust Class 93 14 ) ) 38 ) Class A 49 — ) (1 ) 7 — — 7 Class C 53 — ) 15 4 — — 4 Strategic Income: Institutional Class ) ) Trust Class 57 ) 56 ) Class A ) ) Class C ) ) Period from December 29, 2009 (Commencement of Operations) to October 31, 2010. Period from December 30, 2009 (Commencement of Operations) to October 31, 2010. Period from June 21, 2010 (Commencement of Operations) to October 31, 2010. 98 Note E—Line of Credit: At April 30, 2011, Core Bond, Floating Rate Income, High Income, Short Duration and Strategic Income were participants in a single committed, unsecured $200,000,000 line of credit with State Street, to be used only for temporary or emergency purposes. Other investment companies managed by Management also participate in this line of credit on the same terms. Interest is charged on borrowings under this line of credit at the higher of (a) the Federal Funds Rate plus 1.25% per annum or (b) the Overnight LIBOR Rate plus 1.25% per annum. A commitment fee of 0.125% per annum of the available line of credit is charged, of which each participating Fund has agreed to pay its pro rata share, based on the ratio of its individual net assets to the net assets of all participants at the time the fee is due and payable. The fee is paid quarterly in arrears. Because several mutual funds participate, there is no assurance that an individual Fund will have access to all or any part of the $200,000,000 at any particular time. There were no loans outstanding pursuant to this line of credit at April 30, 2011. During the six months ended April 30, 2011, none of the Funds utilized this line of credit. Note F—Unaudited Financial Information: The financial information included in this interim report is taken from the records of each Fund without audit by an independent registered public accounting firm. Annual reports contain audited financial statements. 99 Financial Highlights The following tables include selected data for a share outstanding throughout each period and other performance information derived from the Financial Statements. Net Asset Value, Beginning of Period Net Investment Income (Loss)@ Net Gains or Losses on Securities (both realized and unrealized) Total From Investment Operations Dividends from Net Investment Income Distributions from Net Realized Capital Gains Tax Return of Capital Total Distributions Core Bond Fund Investor Class 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ ) $ — $ ) 10/31/2009 $ ) $ ) $ — $ ) 10/31/2008 $ $ $ ) $ ) $ ) $ — $ — $ ) 10/31/2007 $ $ $ ) $ $ ) $ — $ — $ ) 10/31/2006 $ ) $ ) $ — $ ) Institutional Class 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ ) $ — $ ) 10/31/2009 $ ) $ ) $ — $ ) 10/31/2008 $ $ $ ) $ ) $ ) $ — $ — $ ) 10/31/2007 $ $ $ ) $ $ ) $ — $ — $ ) 10/31/2006 $ ) $ ) $ — $ ) Class A 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ ) $ — $ ) 10/31/2009 $ ) $ ) $ — $ ) Period from 12/20/2007^ to 10/31/2008 $ $ $ ) $ ) $ ) $ — $ — $ ) Class C 4/30/2011 (Unaudited) $ $ $ ) $ $ ) $ ) $ — $ ) 10/31/2010 $ ) $ ) $ — $ ) 10/31/2009 $ ) $ ) $ — $ ) Period from 12/20/2007^ to 10/31/2008 $ $ $ ) $ ) $ ) $ — $ — $ ) Floating Rate Income Fund Institutional Class 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) Period from 12/30/2009^ to 10/31/2010 $ ) $ — $ — $ ) See Notes to Financial Highlights Capital Contributions Net Asset Value, End of Period Total Return†† Net Assets, End of Period (in millions) Ratio of Gross Expenses to Average Net Assets# Ratio of Net Expenses to Average Net Assets Ratio of Net Investment Income/ (Loss) to Average Net Assets Portfolio Turnover Rate $ — $ %** $ %* %‡* %* %** $ — $ % $ % %‡ % % $ — $ % $ % %‡ % % $ — $ )% $ % %‡ % % $ — $ % $ % %‡ % % $ — $ % $ % %‡ % % $ — $ %** $ %* %‡* %* %** $ — $ % $ % %‡ % % $ — $ % $ % %‡ % % $ — $ )% $ % %‡ % % $ — $ % $ % %‡ % % $ — $ % $ % %‡ % % $ — $ %** $ %* %‡* %* %** $ — $ % $ % %‡ % % $ — $ % $ % %‡ % % $ — $ )%** $ %* %‡* %* %^^ $ — $ %** $ %* %‡* %* %** $ — $ % $ % %‡ % % $ — $ % $ % %‡ % % $ — $ )%** $ %* %‡* %* %^^ $ — $ %** $ %* %‡* %* 79 %** $ — $ %** $ %* %‡* %* %** Financial Highlights (cont'd) Net Asset Value, Beginning of Period Net Investment Income (Loss)@ Net Gains or Losses on Securities (both realized and unrealized) Total From Investment Operations Dividends from Net Investment Income Distributions from Net Realized Capital Gains Tax Return of Capital Total Distributions Class A 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) Period from 12/29/2009^ to 10/31/2010 $ ) $ — $ — $ ) Class C 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) Period from 12/30/2009^ to 10/31/2010 $ ) $ — $ — $ ) High Income Bond Fund Investor Class 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ — $ — $ ) 10/31/2009 $ ) $ — $ — $ ) 10/31/2008 $ $ $ ) $ ) $ ) $ — $ — $ ) 10/31/2007 $ $ $ ) $ $ ) $ — $ — $ ) 10/31/2006 $ $ $ ) $ $ ) $ — $ — $ ) Institutional Class 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ — $ — $ ) Period from 5/27/2009^ to 10/31/2009 $ ) $ — $ — $ ) Class A 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ — $ — $ ) Period from 5/27/2009^ to 10/31/2009 $ ) $ — $ — $ ) Class C 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ — $ — $ ) Period from 5/27/2009^ to 10/31/2009 $ ) $ — $ — $ ) See Notes to Financial Highlights Capital Contributions Net Asset Value, End of Period Total Return†† Net Assets, End of Period (in millions) Ratio of Gross Expenses to Average Net Assets# Ratio of Net Expenses to Average Net Assets Ratio of Net Investment Income/ (Loss) to Average Net Assets Portfolio Turnover Rate $ — $ %** $ %* %‡* %* 79 %** $ — $ %** $ %* %‡* %* %** $ — $ %** $ %* %‡* %* 79 %** $ — $ %** $ %* %‡* %* %** $ — $ %** $ %* %* %* 61 %** $ — $ % $ % %§ % % $ — $ % $ % %‡ % % $ $ )% $ % %‡ % % $ — $ % $ % %‡ % % $ — $ % $ % %‡ % % $ — $ %** $ %* %§* %* 61 %** $ — $ % $ % %‡ % % $ — $ %** $ %* %‡* %* %^^ $ — $ %** $ %* %§* %* 61 %** $ — $ % $ % %‡ % % $ — $ %** $ %* %‡* %* %^^ $ — $ %** $ %* %‡* %* 61 %** $ — $ % $ % %‡ % % $ — $ %** $ %* %‡* %* %^^ Financial Highlights (cont'd) Net Asset Value, Beginning of Period Net Investment Income (Loss)@ Net Gains or Losses on Securities (both realized and unrealized) Total From Investment Operations Dividends from Net Investment Income Distributions from Net Realized Capital Gains Tax Return of Capital Total Distributions Class R3 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ — $ — $ ) Period from 5/27/2009^ to 10/31/2009 $ ) $ — $ — $ ) Municipal Intermediate Bond Fund Investor Class 4/30/2011 (Unaudited) $ $ $ ) $ ) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ — $ — $ ) 10/31/2009 $ ) $ — $ — $ ) 10/31/2008 $ $ $ ) $ ) $ ) $ ) $ — $ ) 10/31/2007 $ $ $ ) $ $ ) $ ) $ — $ ) 10/31/2006 $ ) $ ) $ — $ ) Institutional Class 4/30/2011 (Unaudited) $ $ $ ) $ ) $ ) $ ) $ — $ ) Period from 6/21/2010^ to 10/31/2010 $ ) $ — $ — $ ) Class A 4/30/2011 (Unaudited) $ $ $ ) $ ) $ ) $ ) $ — $ ) Period from 6/21/2010^ to 10/31/2010 $ ) $ — $ — $ ) Class C 4/30/2011 (Unaudited) $ $ $ ) $ ) $ ) $ ) $ — $ ) Period from 6/21/2010^ to 10/31/2010 $ ) $ — $ — $ ) Short Duration Bond Fund Investor Class 4/30/2011 (Unaudited) $ $ $ ) $ $ ) $ — $ — $ ) 10/31/2010 $ ) $ — $ — $ ) 10/31/2009 $ $ $ ) $ $ ) $ — $ — $ ) 10/31/2008 $ $ $ ) $ ) $ ) $ — $ — $ ) 10/31/2007 $ ) $ — $ — $ ) 10/31/2006 $ ) $ — $ — $ ) See Notes to Financial Highlights Capital Contributions Net Asset Value, End of Period Total Return†† Net Assets, End of Period (in millions) Ratio of Gross Expenses to Average Net Assets# Ratio of Net Expenses to Average Net Assets Ratio of Net Investment Income/ (Loss) to Average Net Assets Portfolio Turnover Rate $ — $ %** $ %* %§* %* 61 %** $ — $ % $ % %‡ % % $ — $ %** $ %* %‡* %* %^^ $ — $ )%** $ %* %‡* %* 33 %** $ — $ % $ % %‡ % % $ — $ % $ % %‡ % % $ — $ )% $ % %‡ % 39 % $ — $ % $ % %‡ % 9 % $ — $ % $ % %‡ % 28 % $ — $ )%** $ %* %‡* %* 33 %** $ — $ %** $ %* %‡* %* %^^ $ — $ )%** $ %* %‡* %* 33 %** $ — $ %** $ %* %‡* %* %^^ $ — $ )%** $ %* %‡* %* 33 %** $ — $ %** $ %* %‡* %* %^^ $ — $ %** $ %* %‡* %* 54 %** $ — $ % $ % %‡ % 69 % $ — $ % $ % %‡ % 48 % $ — $ )% $ % %‡ % 10 % $ — $ % $ % %‡ % 53 % $ — $ % $ % %‡ % 74 % Financial Highlights (cont'd) Net Asset Value, Beginning of Period Net Investment Income (Loss)@ Net Gains or Losses on Securities (both realized and unrealized) Total From Investment Operations Dividends from Net Investment Income Distributions from Net Realized Capital Gains Tax Return of Capital Total Distributions Institutional Class 4/30/2011 (Unaudited) $ $ $ ) $ $ ) $ — $ — $ ) Period from 6/21/2010^ to 10/31/2010 $ ) $ — $ — $ ) Trust Class 4/30/2011 (Unaudited) $ $ $ ) $ $ ) $ — $ — $ ) 10/31/2010 $ ) $ — $ — $ ) 10/31/2009 $ $ $ ) $ $ ) $ — $ — $ ) 10/31/2008 $ $ $ ) $ ) $ ) $ — $ — $ ) 10/31/2007 $ ) $ — $ — $ ) 10/31/2006 $ ) $ — $ — $ ) Class A 4/30/2011 (Unaudited) $ $ $ ) $ $ ) $ — $ — $ ) Period from 6/21/2010^ to 10/31/2010 $ ) $ — $ — $ ) Class C 4/30/2011 (Unaudited) $ $ $ ) $ $ ) $ — $ — $ ) Period from 6/21/2010^ to 10/31/2010 $ ) $ — $ — $ ) Strategic Income Fund Institutional Class 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ ) $ — $ ) 10/31/2009 $ ) $ — $ — $ ) 10/31/2008 $ $ $ ) $ ) $ )@ $ )@ $ )@ $ ) 10/31/2007 $ ) $ ) $ — $ ) 10/31/2006 $ ) $ ) $ — $ ) Trust Class 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ ) $ — $ ) 10/31/2009 $ ) $ — $ — $ ) 10/31/2008 $ $ $ ) $ ) $ )@ $ )@ $ )@ $ ) Period from 4/2/2007^ to 10/31/2007 $ $ $ ) $ $ ) $ — $ — $ ) See Notes to Financial Highlights Capital Contributions Net Asset Value, End of Period Total Return†† Net Assets, End of Period (in millions) Ratio of Gross Expenses to Average Net Assets# Ratio of Net Expenses to Average Net Assets Ratio of Net Investment Income/ (Loss) to Average Net Assets Portfolio Turnover Rate $ — $ %** $ %* %‡* %* 54 %** $ — $ %** $ %* %‡* %* 69 %^^ $ — $ %** $ %* %‡* %* 54 %** $ — $ % $ % %‡ % 69 % $ — $ % $ % %‡ % 48 % $ — $ )% $ % %‡ % 10 % $ — $ % $ % %‡ % 53 % $ — $ % $ % %‡ % 74 % $ — $ %** $ %* %‡* %* 54 %** $ — $ %** $ %* %‡* %* 69 %^^ $ — $ %** $ %* %‡* %* 54 %** $ — $ %** $ %* %‡* %* 69 %^^ $ — $ %** $ %* %‡* %* %** $ — $ % $ % %‡ % % $ — $ % $ % %‡ % % $ — $ )% $ % %‡ % % $ — $ % $ % %‡ % 99 % $ — $ % $ % %‡ % % $ — $ %** $ %* %‡* %* %** $ — $ % $ % %‡ % % $ — $ % $ % %‡ % % $ — $ )% $ % %‡ % % $ — $ %** $ %* %‡* %* 99 %^^ Financial Highlights (cont'd) Net Asset Value, Beginning of Period Net Investment Income (Loss)@ Net Gains or Losses on Securities (both realized and unrealized) Total From Investment Operations Dividends from Net Investment Income Distributions from Net Realized Capital Gains Tax Return of Capital Total Distributions Class A 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ ) $ — $ ) 10/31/2009 $ ) $ — $ — $ ) Period from 12/20/2007^ to 10/31/2008 $ $ $ ) $ ) $ )@ $ )@ $ )@ $ ) Class C 4/30/2011 (Unaudited) $ ) $ ) $ — $ ) 10/31/2010 $ ) $ ) $ — $ ) 10/31/2009 $ ) $ — $ — $ ) Period from 12/20/2007^ to 10/31/2008 $ $ $ ) $ ) $ )@ $ )@ $ )@ $ ) See Notes to Financial Highlights Capital Contributions Net Asset Value, End of Period Total Return†† Net Assets, End of Period (in millions) Ratio of Gross Expenses to Average Net Assets# Ratio of Net Expenses to Average Net Assets Ratio of Net Investment Income/ (Loss) to Average Net Assets Portfolio Turnover Rate $ — $ %** $ %* %‡* %* %** $ — $ % $ % %‡ % % $ — $ % $ % %‡ % % $ — $ )%** $ %* %‡* %* %^^ $ — $ %** $ %* %‡* %* %** $ — $ % $ % %‡ % % $ — $ % $ % %‡ % % $ — $ )%** $ %* %‡* %* %^^ Notes to Financial Highlights Income Funds (Unaudited) †† Total return based on per share NAV reflects the effects of changes in NAV on the performance of each Fund during each fiscal period and assumes income dividends and other distributions, if any, were reinvested, but does not reflect the effect of sales charges. Results represent past performance and do not guarantee future results. Current returns may be lower or higher than the performance data quoted. Investment returns and principal may fluctuate and shares when redeemed may be worth more or less than original cost. For each Fund, total return would have been lower if Management had not reimbursed and/or waived certain expenses. Total return would have been higher if Management had not recouped previously reimbursed expenses. For the year ended October 31, 2007, Management reimbursed Short Duration for losses incurred in connection with the disposition of foreign currency contracts, which had no impact on total return. For the year ended October 31, 2008, High Income recorded a capital contribution from Management in connection with a reallocation of expenses that are shared by the Fund and Management, which had a (.12)% impact on total return. # The Fund is required to calculate an expense ratio without taking into consideration any expense reductions related to expense offset arrangements. ‡ After reimbursement of expenses and/or waiver of a portion of the investment management fee by Management. Had Management not undertaken such actions, the annualized ratios of net expenses to average daily net assets would have been: Six Months Ended April 30, Year Ended October 31, Core Bond Fund Investor Class % Core Bond Fund Institutional Class % Core Bond Fund Class A % % % %(1) — — Core Bond Fund Class C % % % %(1) — — Floating Rate Income Fund Institutional Class % %(5) — Floating Rate Income Fund Class A % %(4) — Floating Rate Income Fund Class C % %(5) — High Income Bond Fund Investor Class — — % High Income Bond Fund Institutional Class — % %(3) — — — High Income Bond Fund Class A — % %(3) — — — High Income Bond Fund Class C % % %(3) — — — High Income Bond Fund Class R3 — % %(3) — — — Municipal Intermediate Bond Fund Investor Class % Municipal Intermediate Bond Fund Institutional Class % %(6) — Municipal Intermediate Bond Fund Class A % %(6) — Municipal Intermediate Bond Fund Class C % %(6) — Short Duration Bond Fund Investor Class % Short Duration Bond Fund Institutional Class % %(6) — Short Duration Bond Fund Trust Class % Short Duration Bond Fund Class A % %(6) — Short Duration Bond Fund Class C % %(6) — Strategic Income Fund Institutional Class % Strategic Income Fund Trust Class % %(2) — Strategic Income Fund Class A % % % %(1) — — Strategic Income Fund Class C % % % %(1) — — Notes to Financial Highlights (Unaudited) (cont'd) Period from December 20, 2007 to October 31, 2008. Period from April 2, 2007 to October 31, 2007. Period from May 27, 2009 to October 31, 2009. Period from December 29, 2009 to October 31, 2010. Organization expense, which is a non-recurring expense, is included in ratios on a non-annualized basis. Period from December 30, 2009 to October 31, 2010. Organization expense, which is a non-recurring expense, is included in ratios on a non-annualized basis. Period from June 21, 2010 to October 31, 2010. § After reimbursement of expenses previously paid by Management, as applicable. Had the Fund not made such reimbursements, the annualized ratios of net expenses to average daily net assets would have been: Six Months Ended April 30, Year Ended October 31, High Income Bond Fund Investor Class — % High Income Bond Fund Institutional Class % — High Income Bond Fund Class A % — High Income Bond Fund Class R3 % — ^ The date investment operations commenced. @ Calculated based on the average number of shares outstanding during each fiscal period. * Annualized. ** Not annualized. ^^ Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the year ended October 31, 2007 for Strategic Income (Trust Class), for the year ended October 31, 2008 for Core Bond and Strategic Income (Class A and C), for the year ended October 31, 2009 for High Income (Institutional Class, Class A, Class C and Class R3) and for the year ended October 31, 2010 for Municipal Intermediate Bond and Short Duration (Institutional Class, Class A and Class C). Directory Investment Manager, Administrator and Distributor Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, NY 10158-0180 800.877.9700 or 212.476.8800 Intermediary Support Services 800.366.6264 Sub-Adviser Neuberger Berman Fixed Income LLC 200 South Wacker Drive Suite 2100 Chicago, IL 60601 Custodian and Shareholder Servicing Agent State Street Bank and Trust Company 2 Avenue de Lafayette Boston, MA 02111 For Investor Class Shareholders Address correspondence to: Neuberger Berman Funds Boston Service Center P.O. Box 8403 Boston, MA 02266-8403 800.877.9700 or 212.476.8800 For Class A, Class C and Class R3 Shareholders: Please contact your investment provider For Institutional Class and Trust Class Shareholders Address correspondence to: Neuberger Berman Management LLC 605 Third Avenue, Mail Drop 2-7 New York, NY 10158-0180 Attn: Intermediary Support Services 800.366.6264 Legal Counsel K&L Gates LLP 1treet, NW Washington, DC 20006 Independent Registered Public Accounting Firms Ernst & Young LLP 200 Clarendon Street Boston, MA 02116 Tait, Weller & Baker LLP 1818 Market Street Suite 2400 Philadelphia, PA 19103 Proxy Voting Policies and Procedures A description of the policies and procedures that the Trust uses to determine how to vote proxies relating to portfolio securities is available, without charge, by calling 1-800-877-9700 (toll-free) and on the website of the Securities and Exchange Commission, at www.sec.gov. Information regarding how the Trust voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is also available, without charge, by calling 1-800-877-9700 (toll-free), on the website of the Securities and Exchange Commission at www.sec.gov, and on Management's website at www.nb.com. Quarterly Portfolio Schedule The Trust files a complete schedule of portfolio holdings for each Fund with the Securities and Exchange Commission for the first and third quarters of each fiscal year on Form N-Q. The Trust's Forms N-Q are available on the Securities and Exchange Commission's website at www.sec.gov and may be reviewed and copied at the Securities and Exchange Commission's Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The information on Form N-Q is available upon request, without charge, by calling 1-800-877-9700 (toll-free). This page has been left blank intentionally Investment manager: Neuberger Berman Management LLC Sub-adviser: Neuberger Berman Fixed Income LLC Neuberger Berman Management LLC 605 Third Avenue 2nd Floor New York, NY 10158-0180 Retail Services: 800.877.9700 Broker-Dealer and Institutional Services: 800.366.6264/888.556.9030 Web site: www.nb.com Statistics and projections in this report are derived from sources deemed to be reliable but cannot be regarded as a representation of future results of the Funds. This report is prepared for the general information of shareholders and is not an offer of shares of the Funds. Shares are sold only through the currently effective prospectus, which must precede or accompany this report. H0314 06/11 Item 2. Code of Ethics. The Board of Trustees (“Board”) of Neuberger Berman Income Funds (“Registrant”) adopted a code of ethics that applies to the Registrant’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions (“Code of Ethics”).For the period covered by this Form N-CSR, there were no amendments to the Code of Ethics and there were no waivers from the Code of Ethics granted to the Registrant’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. A copy of the Code of Ethics is incorporated by reference to the Registrant’s Form N-CSR, Investment Company Act file number 811-03802 (filed on July 10, 2006).The Code of Ethics is also available, without charge, by calling 1-800-877-9700 (toll-free). Item 3. Audit Committee Financial Expert. The Board has determined that the Registrant has three audit committee financial experts serving on its audit committee. The Registrant’s audit committee financial experts are Martha C. Goss, George W. Morriss and Candace L. Straight. Ms. Goss, Mr. Morriss and Ms. Straight are independent trustees as defined by Form N-CSR. Item 4. Principal Accountant Fees and Services. Only required in the annual report. Item 5. Audit Committee of Listed Registrants. Not applicable to the Registrant. Item 6. Schedule of Investments. The complete schedule of investments for each series is disclosed in the Registrant’s Semi-Annual Report, which is included as Item 1 of this Form N-CSR. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to the Registrant. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to the Registrant. Item 9.Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to the Registrant. Item 10.Submission of Matters to a Vote of Security Holders. There were no changes to the procedures by which shareholders may recommend nominees to the Board. Item 11. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “Act”)) as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant’s second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 12. Exhibits. (a)(1) A copy of the Code of Ethics is incorporated by reference to the Registrant’s Form N-CSR, Investment Company Act file number 811-3802 (filed July 10, 2006). (a)(2) The certifications required by Rule 30a-2(a) of the Act and Section 302 of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”) are filed herewith. (a)(3) Not applicable to the Registrant. (b) The certifications required by Rule 30a-2(b) of the Act and Section 906 of the Sarbanes-Oxley Act are filed herewith. The certifications provided pursuant to Rule 30a-2(b) of the Act and Section 906 of the Sarbanes-Oxley Act are not deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (“Exchange Act”), or otherwise subject to the liability of that section. Such certifications will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended or the Exchange Act, except to the extent that the Registrant specifically incorporates them by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NEUBERGER BERMAN INCOME FUNDS By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: July 7, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti
